Exhibit 10.1

EXECUTION VERSION

 

 

AGREEMENT AND PLAN OF MERGER

among

TIME WARNER INC.

AT&T INC.

and

WEST MERGER SUB, INC.

Dated as of October 22, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      THE MERGER; CLOSING; EFFECTIVE TIME    1.1    

The Mergers

     2    1.2  

Closing

     2    1.3  

Effective Time

     3      ARTICLE II      ORGANIZATIONAL DOCUMENTS      OF THE SURVIVING
COMPANIES    2.1  

The Certificate of Incorporation and Certificate of Formation

     3    2.2  

The Bylaws and the Limited Liability Company Agreement

     3      ARTICLE III      DIRECTORS AND OFFICERS OF THE SURVIVING COMPANIES
   3.1  

Directors of Initial Surviving Company

     4    3.2  

Officers of the Initial Surviving Company

     4    3.3  

Officers of the Final Surviving Entity

     4      ARTICLE IV      EFFECT OF THE MERGER ON SECURITIES;      EXCHANGE   
4.1  

Effect on Capital Stock of Initial Merger

     4    4.2  

Exchange of Certificates

     6    4.3  

Dissenters’ Rights

     9    4.4  

Adjustments to Prevent Dilution

     10    4.5  

Company Stock Based Plans

     10      ARTICLE V      REPRESENTATIONS AND WARRANTIES    5.1  

Representations and Warranties of the Company

     13    5.2  

Representations and Warranties of Parent and Merger Subs

     37   

 

-i-



--------------------------------------------------------------------------------

         Page     ARTICLE VI      COVENANTS    6.1  

Interim Operations

     45    6.2  

Acquisition Proposals

     52    6.3  

Information Supplied

     56    6.4  

Stockholders Meeting

     57    6.5  

Filings; Other Actions; Notification

     58    6.6  

Access; Consultation

     61    6.7  

Stock Exchange Listing, De-listing and De-registration

     62    6.8  

Publicity

     63    6.9  

Employee Benefits

     63    6.10  

Expenses

     65    6.11  

Indemnification; Directors’ and Officers’ Insurance

     65    6.12  

Takeover Statute

     67    6.13  

Control of the Company’s or Parent’s Operations

     67    6.14  

Section 16(b)

     68    6.15  

Financing

     68    6.16  

Approval by Sole Stockholder of Corporate Sub

     71    6.17  

Dividends

     71    6.18  

Voting of Shares

     71    6.19  

Formation of Merger LLC; Accession

     71    6.20  

Alternative Structure

     72      ARTICLE VII      CONDITIONS    7.1  

Conditions to Each Party’s Obligation to Effect the Initial Merger

     73    7.2  

Conditions to Obligations of Parent and Merger Subs

     74    7.3  

Conditions to Obligation of the Company

     75      ARTICLE VIII      TERMINATION    8.1  

Termination by Mutual Consent

     75    8.2  

Termination by Either Parent or the Company

     76    8.3  

Termination by the Company

     76    8.4  

Termination by Parent

     76    8.5  

Effect of Termination and Abandonment

     77      ARTICLE IX      MISCELLANEOUS AND GENERAL    9.1  

Survival

     79   

 

-ii-



--------------------------------------------------------------------------------

         Page   9.2  

Modification or Amendment

     80    9.3  

Waiver

     80    9.4  

Counterparts; Effectiveness

     80    9.5  

Governing Law and Venue; Waiver of Jury Trial

     80    9.6  

Notices

     81    9.7  

Entire Agreement

     82    9.8  

No Third Party Beneficiaries

     83    9.9  

Obligations of Parent and of the Company

     83    9.10  

Severability

     83    9.11  

Interpretation

     83    9.12  

Assignment

     84    9.13  

Specific Performance

     84   

 

-iii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Defined Term    Section

Acquisition Proposal

   6.2(d)

Additional Consents

   6.5(e)

Additional Contract

   5.1(k)

Affiliate

   5.1(a)

Affiliation Agreements

   5.1(k)

Agreement

   Preamble

Alternative Acquisition Agreement

   6.2(e)

Anti-Collusion Rules

   5.1(v)

Antitrust Laws

   6.5(a)(i)

Applicable Date

   5.1(e)(i)

Average Parent Stock Price

   4.1(a)

Bankruptcy and Equity Exception

   5.1(c)

business day

   1.2

Bylaws

   2.2

CBAs

   5.1(i)

Cash Consideration

   4.1(a)

Certificate

   4.1(a)

Certificate of Incorporation

   2.1

Change in Recommendation

   6.2(f)

Clean Team Agreement

   9.7

Closing

   1.2

Closing Date

   1.2

CME

   5.1(a)

Code

   1.1(c)

Combined Entertainment Group

   6.5(b)

Combined Entertainment Group Material Effect

   6.5(b)

Common Stock

   4.1(a)

Communications Act

   5.1(d)(i)

Communications Laws

   5.1(d)(i)

Communications Licenses

   5.1(j)(ii)(A)

Company

   Preamble

Company 401(k) Plans

   6.9(d)

Company Acquisition Proposal

   8.5(b)

Company Balance Sheet

   5.1(g)

Company Bylaws

   5.1(d)(ii)

Company Charter

   5.1(d)(ii)

Company Director Restricted Stock Unit

   4.5(b)

Company Disclosure Letter

   5.1

Company Employee Restricted Stock Unit

   4.5(c)

Company Employees

   5.1(h)(i)

Company ERISA Affiliate

   5.1(h)(iv)

Company ERISA Plan

   5.1(h)(iii)

 

-iv-



--------------------------------------------------------------------------------

Defined Term    Section

Company IP

   5.1(o)(ii)

Company Material Adverse Effect

   5.1(a)

Company Multiemployer Plan

   5.1(h)(vi)

Company Non-U.S. Benefit Plan

   5.1(h)(i)

Company Option

   4.5(a)

Company Pension Plan

   5.1(h)(iii)

Company Performance Stock Units

   4.5(c)

Company Plan

   5.1(h)(i)

Company Recommendation

   5.1(c)

Company Reports

   5.1(e)(i)

Company Requisite Vote

   5.1(c)

Company Restricted Stock Units

   4.5(c)

Company Stock Plans

   5.1(b)(i)

Company Stockholders Meeting

   6.4(a)

Company Termination Fee

   8.5(b)

Company U.S. Benefit Plans

   5.1(h)(iii)

Compensation Committee

   4.5(d)

Confidentiality Agreement

   9.7

Continuation Period

   6.9(a)

Continuing Employees

   6.9(a)

Contracts

   5.1(d)(ii)

Copyrights

   5.1(o)(viii)

Corporate Sub

   Preamble

Credit Agreement

   5.2(l)

D&O Insurance

   6.11(b)

Debt Financing

   6.15(g)

Debt Offers

   6.15(b)

Debt Payoffs

   6.15(c)

Deferred Compensation Plans

   4.5(f)

DGCL

   1.1(a)

Delaware Law

   1.1(b)

Director Deferred Compensation Plans

   4.5(e)

Dissenting Stockholders

   4.1(a)

Environmental Law

   5.1(m)

ERISA

   5.1(h)(i)

Exchange Act

   5.1(d)(i)

Exchange Agent

   4.2(a)

Exchange Fund

   4.2(a)

Exchange Ratio

   4.1(a)

Excluded Shares

   4.1(a)

Exploit

   5.1(o)(viii)

Exploitation

   5.1(o)(viii)

Export and Sanctions Regulations

   5.1(j)(iv)(A)

FCC

   5.1(d)(i)

 

-v-



--------------------------------------------------------------------------------

Defined Term    Section

FCC License

   5.1(j)(ii)(A)

FCPA

   5.1(j)(iii)(A)

Final Surviving Entity

   1.1(b)

Financing Sources

   8.5(g)

First Certificate of Merger

   1.3

First Effective Time

   1.3

Foreign Competition Laws

   5.1(d)(i)

Foreign License

   5.1(j)(ii)(A)

Foreign Regulators

   5.1(d)(i)

Foreign Regulatory Laws

   5.1(d)(i)

GAAP

   5.1(a)

Government Official

   5.1(j)(iii)(A)

Governmental Consents

   7.1(c)

Governmental Entity

   5.1(d)(i)

Governmental Regulatory Entity

   8.5(c)

Hazardous Substance

   5.1(m)

HSR Act

   5.1(b)(iii)

Indebtedness

   5.1(e)(v)

Indemnified Parties

   6.11(a)

Information Technology

   5.1(o)(viii)

Initial Surviving Company

   Recitals

Initial Merger

   Recitals

Intellectual Property

   5.1(o)(viii)

Intended Tax Treatment

   1.1(c)

IRS

   5.1(h)(i)

Knowledge of Parent

   5.2(g)

Knowledge of the Company

   5.1(a)

Laws

   5.1(j)(i)

Library Pictures

   5.1(o)(viii)

Library Tangible Assets

   5.1(o)(viii)

Licenses

   5.1(j)(i)

Lien

   5.1(b)(ii)

LLC Act

   Recitals

LLC Operating Agreement

   2.2(b)

Material Contracts

   5.1(k)

Mergers

   Recitals

Merger Consideration

   4.1(a)

Merger LLC

   Recitals

Merger Subs

   Recitals

Multiemployer Plan

   5.1(h)(i)

Notional Share

   4.5(e)

Notional Unit

   4.5(f)

NYSE

   4.1(a)

Offer Documents

   6.15(b)

 

-vi-



--------------------------------------------------------------------------------

Defined Term    Section

Option Exchange Ratio

   4.5(a)

Order

   5.1(j)(i)

Parent

   Preamble

Parent Common Stock

   Recitals

Parent Common Stock Unit

   5.2(b)(i)

Parent Disclosure Letter

   5.2

Parent Material Adverse Effect

   5.2(a)

Parent Option

   5.2(b)(i)

Parent Pension Plan

   5.2(h)

Parent Preferred Stock

   5.2(b)(i)

Parent Reimbursement Amount

   8.5(c)

Parent Reports

   5.2(e)(i)

Parent Stock Plans

   5.2(b)(i)

Parent Stock Unit

   4.5(c)

Payment

   8.5(d)

Payor

   8.5(d)

PBGC

   5.1(h)(v)

Person

   4.2(b)

Personal Data

   5.1(o)(viii)

Preferred Stock

   5.1(b)(i)

Proceedings

   5.1(g)

Programs

   5.1(o)(viii)

Prospectus/Proxy Statement

   6.3(a)

PUC

   5.1(d)(i)

Recipient

   8.5(d)

Refund

   8.5(e)

Registered IP

   5.1(o)(i)

Regulatory Actions

   6.5(b)

Regulatory Material Adverse Effect

   6.5(b)

Representatives

   6.2(a)

Required Governmental Consents

   7.1(c)

S-4 Registration Statement

   6.3(a)

Sarbanes-Oxley Act

   5.1(e)(i)

SEC

   4.5(g)

Second Certificate of Merger

   1.3

Second Effective Time

   1.3

Securities Act

   4.5(g)

Segment

   5.1(k)

Senior Executives

   5.1(f)

Series Common Stock

   5.1(b)(i)

Shares

   4.1(a)

Significant Subsidiary

   5.1(a)

Stock Consideration

   4.1(a)

Stock Fund Interest

   4.5(f)

 

-vii-



--------------------------------------------------------------------------------

Defined Term    Section

Subsequent Merger

   Recitals

Subsidiary

   5.1(a)

Superior Proposal

   6.2(d)

Superior Proposal Termination

   6.2(f)

Takeover Statute

   5.1(l)

Tax

   5.1(n)(viii)

Tax Return

   5.1(n)(viii)

Taxable

   5.1(n)(viii)

Taxes

   5.1(n)(viii)

Termination Date

   8.2

Trade Secrets

   5.1(o)(viii)

Trademarks

   5.1(o)(viii)

Trading Day

   4.1(a)

Uncertificated Shares

   4.1(a)

Unproduced Properties

   5.1(o)(viii)

Utilities Laws

   5.1(d)(i)

Works in Progress

   5.1(o)(viii)

 

 

-viii-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this “Agreement”),
dated as of October 22, 2016, among Time Warner Inc. a Delaware corporation (the
“Company”), AT&T Inc. a Delaware corporation (“Parent”), West Merger Sub, Inc.,
a Delaware corporation and a wholly owned Subsidiary of Parent (“Corporate
Sub”), and, from and after the accession thereof to this Agreement in accordance
with Section 6.19, Merger LLC (as defined herein).

RECITALS

WHEREAS, the Board of Directors of the Company, by resolutions duly adopted, has
approved the merger of Corporate Sub with and into the Company with the Company
as the surviving corporation in the merger (the “Initial Surviving Company”)
(such merger, the “Initial Merger”) upon the terms and subject to the conditions
set forth in this Agreement and approved and declared advisable this Agreement,
and has resolved to recommend to its stockholders the adoption of this
Agreement;

WHEREAS, prior to the Initial Merger, Parent will form a Delaware limited
liability company and a wholly owned Subsidiary of Parent (“Merger LLC” and
together with Corporate Sub, the “Merger Subs”), and immediately subsequent to
the Initial Merger, the Initial Surviving Company in the Initial Merger will
merge with and into Merger LLC (the “Subsequent Merger”), in accordance with
Section 1.1, on the terms and subject to the conditions of this Agreement and in
accordance with the Delaware General Corporation Law (the “DGCL”) and the
Delaware Limited Liability Company Act (the “LLC Act”);

WHEREAS, the Board of Directors of Parent, by resolutions duly adopted, has
(i) approved this Agreement and the transactions contemplated hereby (which
includes the Initial Merger and the Subsequent Merger (collectively, the
“Mergers”)) and the issuance of shares of common stock, par value $1.00 per
share, of Parent (the “Parent Common Stock”) pursuant to the Initial Merger upon
the terms and subject to the conditions set forth in this Agreement and (ii)
adopted and approved this Agreement;

WHEREAS, the Board of Directors of Corporate Sub, by resolutions duly adopted,
has approved the Initial Merger upon the terms and subject to the conditions set
forth in this Agreement, has approved and declared advisable this Agreement, and
has resolved to recommend to its stockholder the adoption of this Agreement;

WHEREAS, the sole member of Merger LLC will approve the Subsequent Merger upon
the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Company, Parent, Corporate Sub and Merger LLC desire to make
certain representations, warranties, covenants and agreements in connection with
this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:

ARTICLE I

THE MERGER; CLOSING; EFFECTIVE TIME

1.1 The Mergers. (a) Upon the terms and subject to the conditions set forth in
this Agreement, at the First Effective Time, Corporate Sub shall be merged with
and into the Company and the separate corporate existence of Corporate Sub shall
thereupon cease. The Company shall be the surviving company in the Initial
Merger, and the separate corporate existence of the Company with all its rights,
privileges, immunities, powers and franchises shall continue unaffected by the
Initial Merger, except as set forth in Article II. The Initial Merger shall have
the effects specified in the DGCL.

(b) Immediately following the Initial Merger, upon the terms and subject to the
conditions set forth in this Agreement, at the Second Effective Time, the
Initial Surviving Company shall be merged with and into Merger LLC and the
separate corporate existence of the Initial Surviving Company shall thereupon
cease. Merger LLC shall be the surviving company in the Subsequent Merger (the
“Final Surviving Entity”), and the separate company existence of Merger LLC with
all its rights, privileges, immunities, powers and franchises shall continue
unaffected by the Subsequent Merger, except as set forth in Article II. The
Subsequent Merger shall have the effects specified in the DGCL and the LLC Act.

(c) For U.S. federal income tax purposes, the parties hereto intend that (i) the
Initial Merger and the Subsequent Merger be treated as a single integrated
transaction that will qualify as a “reorganization” within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations promulgated thereunder, (ii) Parent and the Company each be
a party to the reorganization within the meaning of Section 368(b) of the Code
and (iii) this Agreement will constitute a “plan of reorganization” within the
meaning of the Code (clauses (i)-(iii) collectively, the “Intended Tax
Treatment”).

1.2 Closing. The closing of the Mergers (the “Closing”) shall take place (a) at
the offices of Sullivan & Cromwell LLP, 125 Broad Street, New York, New York
10004, as soon as reasonably practicable, and in no event later than the third
business day, following the day on which the last to be satisfied or waived of
each of the conditions set forth in Article VII (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions) shall have been satisfied or waived
in accordance with this Agreement, or (b) at such other place and time and/or on
such other date as the Company and Parent may otherwise agree in writing (the
date on which the Closing occurs, the “Closing Date”). For purposes of this
Agreement, the term “business day” shall mean any day of the year on which banks
are not required or authorized by Law to close in New York City, and on which
dealings are carried on in the London interbank market and banks are open for
business in London.

 

-2-



--------------------------------------------------------------------------------

1.3 Effective Time. Immediately following the Closing, the Company and Parent
will cause a Certificate of Merger with respect to the Initial Merger (the
“First Certificate of Merger”) to be executed, acknowledged and filed with the
Secretary of State of the State of Delaware as provided in the DGCL. The Initial
Merger shall become effective at the time when the Delaware Certificate of
Merger has been duly filed with the Secretary of State of the State of Delaware
or at such later time as may be agreed upon by the parties hereto in writing and
set forth in the First Certificate of Merger in accordance with the DGCL (the
“First Effective Time”). Immediately following the First Effective Time, subject
to the provisions of this Agreement, Merger LLC shall file a certificate of
merger with respect to the Subsequent Merger satisfying the applicable
requirements of Delaware Law (the “Second Certificate of Merger”) with the
Secretary of State of the State of Delaware. The Subsequent Merger shall become
effective upon the filing of the Second Certificate of Merger with the Secretary
of State of the State of Delaware immediately after the First Effective Time or
at such later time as may be agreed upon by the parties hereto in writing and
set forth in the Second Certificate of Merger in accordance with the DGCL and
the LLC Act (the “Second Effective Time”).

ARTICLE II

ORGANIZATIONAL DOCUMENTS

OF THE SURVIVING COMPANIES

2.1 The Certificate of Incorporation and Certificate of Formation. (a) At the
First Effective Time, the certificate of incorporation of the Initial Surviving
Company shall be amended and restated so as to read in its entirety as the
certificate of incorporation of Corporate Sub in effect immediately prior to the
First Effective Time, except that references to the name of Corporate Sub shall
be replaced by the name of the Initial Surviving Company and references to the
incorporator shall be removed (the “Certificate of Incorporation”), until
thereafter amended as provided therein or by applicable Law (and subject to
Section 6.11).

(b) At the Second Effective Time, (i) the certificate of formation of Merger LLC
as in effect immediately prior to the Second Effective Time shall continue to be
the certificate of formation of the Final Surviving Entity (except that the
certificate of formation of Merger LLC shall be amended in connection with the
Subsequent Merger so that reference to the name of Merger LLC shall be replaced
by the name of the Company (subject to any required modifications to reflect its
status as a limited liability company)), until thereafter amended as provided by
applicable Law.

2.2 The Bylaws and the Limited Liability Company Agreement. (a) At the First
Effective Time, the bylaws of the Initial Surviving Company shall be amended and
restated so as to read in their entirety as the bylaws of Corporate Sub in
effect immediately prior to the First Effective Time, except that references to
the name of Corporate Sub shall be replaced by the name of the Initial Surviving
Company (the “Bylaws”), until thereafter amended as provided therein or by
applicable Law (and subject to Section 6.11).

(b) At the Second Effective Time, the limited liability company operating
agreement of Merger LLC as in effect immediately prior to the Second Effective
Time shall continue to be the limited liability company operating agreement of
the Final Surviving Entity, until thereafter amended as provided by applicable
Law (the “LLC Operating Agreement”) (except that the limited liability company
operating agreement of Merger LLC shall be amended in connection with the
Subsequent Merger so that reference to the name of Merger LLC shall be replaced
by the name of the Company (subject to any required modifications to reflect its
status as a limited liability company)), until thereafter amended as provided
therein or by applicable Law (and subject to Section 6.11).

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

DIRECTORS AND OFFICERS OF THE SURVIVING COMPANIES

3.1 Directors of Initial Surviving Company. The parties hereto shall take all
actions necessary so that the directors of Corporate Sub immediately prior to
the First Effective Time shall, from and after the First Effective Time, be the
directors of the Initial Surviving Company until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in accordance with the Certificate of Incorporation and the Bylaws.

3.2 Officers of the Initial Surviving Company. The parties hereto shall take all
actions necessary so that the officers of the Company immediately prior to the
First Effective Time shall, from and after the First Effective Time, be the
officers of the Initial Surviving Company until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in accordance with the Certificate of Incorporation and the Bylaws.

3.3 Officers of the Final Surviving Entity. The parties hereto shall take all
actions necessary so that the officers of the Initial Surviving Company
immediately prior to the Second Effective Time shall, from and after the Second
Effective Time, be the officers of the Final Surviving Entity until their
successors have been duly elected or appointed and qualified or until their
earlier death, resignation or removal in accordance with the limited liability
company operating agreement of the Final Surviving Entity and the LLC Act.

ARTICLE IV

EFFECT OF THE MERGER ON SECURITIES;

EXCHANGE

4.1 Effect on Capital Stock of Initial Merger.

(a) At the First Effective Time, by virtue of the Initial Merger and without any
action on the part of the holder of any capital stock of the Company, Parent,
Corporate Sub or Merger LLC:

 

-4-



--------------------------------------------------------------------------------

(i) Merger Consideration. Each share of Common Stock, par value $0.01 per share,
of the Company (the “Common Stock,” and each a “Share” and collectively, the
“Shares”) issued and outstanding immediately prior to the First Effective Time
(other than (i) Shares owned by Parent or the Company, in each case not held on
behalf of third parties, and (ii) Shares that are owned by stockholders
(“Dissenting Stockholders”) who have perfected and not withdrawn a demand for
appraisal rights pursuant to Section 262 of the DGCL (each such Share referred
to in clauses (i) and (ii) above, an “Excluded Share” and, collectively,
“Excluded Shares”)) shall be converted into the right to receive a number of
validly issued, fully paid and non-assessable shares of Parent Common Stock
equal to the Exchange Ratio (the “Stock Consideration”) plus $53.75 in cash (the
“Cash Consideration” and, together with the Stock Consideration, the “Merger
Consideration”). At the First Effective Time, all the Shares (other than the
Excluded Shares) shall cease to be outstanding, shall be cancelled and shall
cease to exist, and (A) each certificate (a “Certificate”) formerly representing
any of the Shares (other than Excluded Shares) and (B) each book-entry account
formerly representing any uncertificated Shares (“Uncertificated Shares”) (other
than Excluded Shares) shall thereafter represent only the right to receive the
Merger Consideration and, in each case, the right, if any, to receive pursuant
to Section 4.2(e) cash in lieu of fractional shares into which such Shares have
been converted pursuant to this Section 4.1(a) and any distribution or dividend
pursuant to Section 4.2(c), and each Certificate and Uncertificated Share
formerly representing Shares owned by Dissenting Stockholders shall thereafter
represent only the right to receive the payment of which reference is made in
Section 4.3.

As used in this Agreement, the term “Exchange Ratio” means the following (in
each case rounded to three decimal places):

 

  I. if the Average Parent Stock Price is an amount greater than $41.349, then
the Exchange Ratio shall be 1.300;

 

  II. if the Average Parent Stock Price is an amount greater than or equal to
$37.411 but less than or equal to $41.349 then the Exchange Ratio shall be an
amount equal to the quotient obtained by dividing (x) $53.75 by (y) the Average
Parent Stock Price; or

 

  III. if the Average Parent Stock Price is an amount less than $37.411, then
the Exchange Ratio shall be 1.437.

As used in this Agreement, the term “Average Parent Stock Price” means the
average of the volume weighted averages of the trading prices of Parent Common
Stock on the New York Stock Exchange (the “NYSE”) (as reported by Bloomberg L.P.
or, if not reported therein, in another authoritative source mutually selected
by the parties) on each of the 15 consecutive Trading Days ending on (and
including) the Trading Day that is three Trading Days prior to the date of the
First Effective Time.

As used in this Agreement, the term “Trading Day” means a day on which shares of
Parent Common Stock are traded on the NYSE.

 

-5-



--------------------------------------------------------------------------------

(ii) Cancellation of Excluded Shares. Subject to Section 4.3, each Excluded
Share shall, by virtue of the Initial Merger and without any action on the part
of the Company, Parent, Merger Subs or the holder thereof, cease to be
outstanding, shall be cancelled without payment of any consideration therefor
and shall cease to exist.

(iii) Corporate Sub. Each share of common stock, par value $0.01 per share, of
Corporate Sub issued and outstanding immediately prior to the First Effective
Time shall be converted into one share of common stock, par value $0.01 per
share, of the Initial Surviving Company.

(b) Subsequent Merger. At the Second Effective Time, each Initial Surviving
Company share issued and outstanding immediately prior to the Second Effective
Time shall be cancelled and shall cease to exist and no consideration shall be
paid or payable in respect thereof and each limited liability company interest
of Merger LLC shall be unaffected by the Subsequent Merger and shall remain
outstanding as a limited liability company interest of the Final Surviving
Entity.

4.2 Exchange of Certificates.

(a) Exchange Agent. At the First Effective Time, Parent shall deposit, or cause
to be deposited, with an exchange agent selected by Parent with the Company’s
prior approval, which shall not be unreasonably withheld or delayed (the
“Exchange Agent”), for the benefit of the holders of Shares, (i) an aggregate
number of shares of Parent Common Stock to be issued in uncertificated form or
book-entry form and (ii) an aggregate amount of cash, in each case, comprising
approximately the amounts required to be delivered pursuant to Section 4.1(a) in
respect of Shares. In addition, Parent shall deposit, or cause to be deposited,
with the Exchange Agent, as necessary from time to time after the First
Effective Time, any dividends or other distributions payable pursuant to
Section 4.2(c) with respect to the Parent Common Stock issued pursuant to the
Initial Merger with respect to Shares with a record and payment date after the
First Effective Time and prior to the surrender of such Shares and cash in lieu
of any fractional shares payable pursuant to Section 4.2(e). All shares of
Parent Common Stock and cash, together with the amount of any dividends and
distributions deposited with the Exchange Agent pursuant to this Section 4.2(a),
shall hereinafter be referred to as the “Exchange Fund”. The Exchange Agent
shall invest the cash portion of the Exchange Fund as directed by Parent;
provided that such investments shall be in obligations, funds or accounts
typical for (including having liquidity typical for) transactions of this
nature. To the extent that there are losses with respect to such investments, or
the Exchange Fund diminishes for other reasons below the level required to make
prompt cash payment of the aggregate cash portion of the Merger Consideration as
contemplated hereby, Parent shall promptly replace or restore the cash in the
Exchange Fund lost through such investments or other events so as to ensure that
the Exchange Fund is at all times maintained at a level sufficient to make such
cash payments. Any interest and other income resulting from such investment
shall become a part of the Exchange Fund, and any amounts in excess of the
amounts payable under this Section 4.2(a) shall be promptly returned to Parent.

 

-6-



--------------------------------------------------------------------------------

(b) Exchange Procedures. Promptly after the First Effective Time (and in any
event within four business days thereafter), Parent shall cause the Exchange
Agent to mail to each holder of record of Certificates (other than Excluded
Shares) a letter of transmittal in customary form advising such holder of the
effectiveness of the Merger and the conversion of its Shares into the right to
receive the Merger Consideration, and specifying that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
delivery of the Certificates (or affidavits of loss in lieu of the Certificates
as provided in Section 4.2(g)) and instructions for use in effecting the
surrender of the Certificates (or affidavits of loss in lieu of the Certificates
as provided in Section 4.2(g)). Upon the surrender of a Certificate (or
affidavit of loss in lieu thereof as provided in Section 4.2(g)) to the Exchange
Agent in accordance with the terms of such transmittal materials, the holder of
such Certificate shall be entitled to receive in exchange therefor (i) that
number of whole shares of Parent Common Stock that such holder is entitled to
receive pursuant to this Article IV in uncertificated form (or evidence of
shares in book-entry form), and (ii) an amount in immediately available funds
(or, if no wire transfer instructions are provided, a check, and in each case,
after giving effect to any required Tax withholding provided in Section 4.2(h))
equal to (A) the cash amount that such holder is entitled to receive pursuant to
Section 4.1(a) plus (B) any cash in lieu of fractional shares pursuant to
Section 4.2(e) plus (C) any unpaid non-stock dividends and any other dividends
or other distributions that such holder has the right to receive pursuant to
Section 4.2(c), and the Certificate so surrendered shall forthwith be cancelled.
No interest will be paid or accrued on any amount payable upon due surrender of
the Certificates. In the event of a transfer of ownership of Shares that is not
registered in the transfer records of the Company, the proper number of shares
of Parent Common Stock in uncertificated form, together with a check for any
cash to be paid upon due surrender of the Certificate and any other dividends or
distributions in respect thereof, may be issued and/or paid to such a transferee
if the Certificate formerly representing such Shares is presented to the
Exchange Agent, accompanied by all documents required to evidence and effect
such transfer and to evidence that any applicable stock transfer taxes have been
paid or are not applicable. If any shares (or evidence of shares in book-entry
form) of Parent Common Stock are to be issued to a name other than that in which
the Certificate surrendered in exchange therefor is registered, it shall be a
condition of such exchange that the Person requesting such exchange shall pay
any stock transfer or other Taxes required by reason of the issuance of shares
(or evidence of shares in book-entry form) of Parent Common Stock in a name
other than that of the registered holder of the Certificate surrendered, or
shall establish to the satisfaction of Parent or the Exchange Agent that such
Taxes have been paid or are not applicable. For the purposes of this Agreement,
the term “Person” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization, Governmental Entity or
other entity of any kind or nature.

(c) Distributions with Respect to Unexchanged Shares; Voting. (i) All shares of
Parent Common Stock to be issued pursuant to the Initial Merger shall be deemed
issued and outstanding as of the First Effective Time and whenever a dividend or
other distribution is declared by Parent in respect of the Parent Common Stock,
the record date for which is after the First Effective Time, that declaration
shall include dividends or other distributions in respect of all shares of
Parent Common Stock issuable in the Initial Merger. No dividends or other

 

-7-



--------------------------------------------------------------------------------

distributions in respect of the Parent Common Stock issued pursuant to the
Initial Merger shall be paid to any holder of any unsurrendered Certificate
until such Certificate (or affidavit of loss in lieu thereof as provided in
Section 4.2(g)) is surrendered for exchange in accordance with this Article
IV. Subject to the effect of applicable Laws, following surrender of any such
Certificate (or affidavit of loss in lieu thereof as provided in Section
4.2(g)), there shall be issued and/or paid to the holder of the whole shares of
Parent Common Stock issued in exchange therefor, without interest thereon, (A)
at the time of such surrender, the dividends or other distributions with a
record date after the First Effective Time theretofore payable with respect to
such whole shares of Parent Common Stock and not paid and (B) at the appropriate
payment date, the dividends or other distributions payable with respect to such
whole shares of Parent Common Stock with a record date after the First Effective
Time, but with a payment date subsequent to surrender.

(ii) Registered holders of unsurrendered Certificates shall be entitled to vote
after the First Effective Time at any meeting of Parent stockholders with a
record date at or after the First Effective Time the number of whole shares of
Parent Common Stock represented by such Certificates, regardless of whether such
holders have exchanged their Certificates.

(d) Transfers. From and after the First Effective Time, there shall be no
transfers on the stock transfer books of the Company of the Shares that were
outstanding immediately prior to the First Effective Time.

(e) Fractional Shares. Notwithstanding any other provision of this Agreement, no
fractional shares of Parent Common Stock will be issued and any holder of
Shares, Company Director Restricted Stock Units and Company Performance Stock
Units entitled to receive a fractional share of Parent Common Stock but for this
Section 4.2(e) shall be entitled to receive a cash payment in lieu thereof,
which payment shall be calculated by the Exchange Agent and shall represent such
holder’s proportionate interest in a share of Parent Common Stock based on the
Average Parent Stock Price.

(f) Termination of Exchange Fund. Any portion of the Exchange Fund (including
the proceeds of any investments of the Exchange Fund and any Parent Common
Stock) that remains unclaimed by the stockholders of the Company for 180 days
after the First Effective Time shall be delivered, at Parent’s option, to
Parent. Any holder of Shares (other than Excluded Shares) who has not
theretofore complied with this Article IV shall thereafter look only to Parent
for delivery of any shares of Parent Common Stock and payment of cash and any
dividends and other distributions in respect of the Parent Common Stock to be
issued or paid pursuant to the provisions of this Article IV (after giving
effect to any required Tax withholdings as provided in Section 4.2(h)) upon due
surrender of its Certificates (or affidavits of loss in lieu of the Certificates
as provided in Section 4.2(g)), without any interest thereon. Notwithstanding
the foregoing, none of the Initial Surviving Company, Merger LLC, Parent, the
Exchange Agent or any other Person shall be liable to any former holder of
Shares for any amount properly delivered to a public official pursuant to
applicable abandoned property, escheat or similar Laws. To the fullest extent
permitted by Law, immediately prior to the date any Merger Consideration would
otherwise escheat to or become the property of any Governmental Entity, such
Merger Consideration shall become the property of the Final Surviving Entity,
free and clear of all claims or interest of any Person previously entitled
thereto.

 

-8-



--------------------------------------------------------------------------------

(g) Lost, Stolen or Destroyed Certificates. In the event any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by Parent, the posting by such Person of a bond in customary
amount and upon such terms as may be required by Parent as indemnity against any
claim that may be made against it, the Exchange Agent or the Final Surviving
Entity with respect to such Certificate, the Exchange Agent will issue in
exchange for such lost, stolen or destroyed Certificate the shares of Parent
Common Stock and the cash and any dividends and other distributions in respect
of the Parent Common Stock that would have been issuable or payable pursuant to
the provisions of this Article IV (after giving effect to any required Tax
withholdings as provided in Section 4.2(h)) had such lost, stolen or destroyed
Certificate been surrendered.

(h) Withholding Rights. Each of Parent and the Merger Subs shall be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to any holder of Shares such amounts as it is required to deduct and
withhold with respect to the making of such payment under the Code, or any other
applicable state, local or foreign Tax Law. To the extent that amounts are so
withheld by the Merger Subs or Parent, as the case may be, such withheld amounts
(i) shall be remitted by Parent or the Merger Subs, as applicable, to the
applicable Governmental Entity, and (ii) shall be treated for all purposes of
this Agreement as having been paid to the holder of Shares in respect of which
such deduction and withholding was made by the Merger Subs or Parent, as the
case may be.

(i) Uncertificated Shares. Promptly after the First Effective Time, Parent shall
cause the Exchange Agent to (i) mail to each holder of Uncertificated Shares
(other than Excluded Shares) materials advising such holder of the effectiveness
of the Initial Merger and the conversion of its Shares into the right to receive
the Merger Consideration and (ii) issue in registered form to each holder of
Uncertificated Shares that number of whole shares of Parent Common Stock that
such holder is entitled to receive in respect of each such Uncertificated Share
pursuant to this Article IV, cash that such holder is entitled to receive in
respect of its Shares pursuant to Section 4.1(a), cash pursuant to Section
4.2(e) in lieu of fractional shares in respect of each such Uncertificated Share
and any dividends and other distributions in respect of the Parent Common Stock
to be issued or paid pursuant to the provisions of this Article IV (after giving
effect to any required Tax withholdings as provided in Section 4.2(h)), without
interest thereon.

4.3 Dissenters’ Rights. No Dissenting Stockholder shall be entitled to receive
shares of Parent Common Stock or cash or any dividends or other distributions
pursuant to the provisions of this Article IV unless and until the holder
thereof shall have failed to perfect or shall have effectively withdrawn or lost
such holder’s right to dissent from the Initial Merger under the DGCL, and any
Dissenting Stockholder shall be entitled to receive only the payment provided by
Section 262 of the DGCL with respect to Shares owned by such Dissenting
Stockholder. If any Person who otherwise would be deemed a Dissenting
Stockholder shall have

 

-9-



--------------------------------------------------------------------------------

failed to properly perfect or shall have effectively withdrawn or lost the right
to dissent under Section 262 of the DGCL or if a court of competent jurisdiction
shall finally determine that the Dissenting Stockholder is not entitled to
relief provided by Section 262 of the DGCL with respect to any Shares, such
Shares shall thereupon be treated as though such Shares had been converted, as
of the First Effective Time, into the right to receive the Merger Consideration
without interest and less any required Tax withholding. The Company shall give
Parent (i) prompt written notice of any written demands for appraisal, attempted
withdrawals of such demands, and any other instruments served pursuant to
applicable Law received by the Company relating to stockholders’ rights of
appraisal, and (ii) the opportunity to direct all negotiations and proceedings
with respect to demands for appraisal. The Company shall not, except with the
prior written consent of Parent, voluntarily make any payment with respect to
any demands for appraisal, offer to settle or settle any such demands or approve
any withdrawal of any such demands.

4.4 Adjustments to Prevent Dilution. In the event that the Company changes the
number of Shares or securities convertible or exchangeable into or exercisable
for any such Shares, or Parent changes the number of shares of Parent Common
Stock, in each case issued and outstanding prior to the First Effective Time as
a result of a distribution, reclassification, stock split (including a reverse
stock split), stock dividend or distribution, recapitalization, subdivision, or
other similar transaction, the Merger Consideration shall be equitably adjusted
to eliminate the effects of such event on the Merger Consideration.

4.5 Company Stock Based Plans. (a) At the First Effective Time, each outstanding
option to purchase Shares (a “Company Option”) under the Company Stock Plans,
whether vested or unvested, shall be converted into an option to acquire a
number of shares of Parent Common Stock equal to the product (rounded down to
the nearest whole number) of (i) the number of Shares subject to the Company
Option immediately prior to the First Effective Time and (ii) the Option
Exchange Ratio, at an exercise price per share (rounded up to the nearest whole
cent) equal to the result obtained by dividing (A) the exercise price per Share
of such Company Option immediately prior to the First Effective Time by (B) the
Option Exchange Ratio; provided that the exercise price and the number of shares
of Parent Common Stock purchasable pursuant to the Company Options shall be
determined in a manner consistent with the requirements of Section 409A of the
Code. The “Option Exchange Ratio” shall mean a fraction (x) the numerator of
which is the sum of the Cash Consideration and an amount equal to the product of
(I) the Exchange Ratio and (II) the Average Parent Stock Price and (y) the
denominator of which is the Average Parent Stock Price. Except as specifically
provided above, following the First Effective Time, each Company Option shall
continue to be governed by the terms and conditions applicable to such Company
Option immediately prior to the First Effective Time, including all vesting
conditions that are applicable following a “Change in Control” as defined in the
award agreement applicable to the Company Option; provided that each Company
Option granted to a non-employee director of the Company shall vest and become
exercisable at the First Effective Time.

(b) At the First Effective Time, each outstanding restricted stock unit that was
granted to a non-employee director of the Company (a “Company Director
Restricted Stock

 

-10-



--------------------------------------------------------------------------------

Unit”) under the Company Stock Plans, whether vested or unvested, shall be
cancelled and shall only entitle the holder of such Company Director Restricted
Stock Unit to receive (without interest), as soon as reasonably practicable
after the First Effective Time (but in any event no later than three (3)
business days after the Effective Time), (i) the Merger Consideration for each
Share subject to such Company Director Restricted Stock Unit immediately prior
to the First Effective Time and (ii) a cash payment equal to the amount of any
unpaid “Retained Distributions” as defined in the award agreement applicable to
the Company Director Restricted Stock Unit.

(c) At the First Effective Time, each outstanding restricted stock unit other
than a Company Director Restricted Stock Unit (a “Company Employee Restricted
Stock Unit,” and together with the Company Director Restricted Stock Units, the
“Company Restricted Stock Units”) under the Company Stock Plans, whether vested
or unvested, other than any restricted stock units that were granted pursuant to
a “Performance Stock Units Agreement” (the “Company Performance Stock Units”),
shall be converted into (i) the right to receive a cash payment equal to (A) (1)
the Cash Consideration multiplied by (2) the number of Shares underlying such
Company Employee Restricted Stock Unit, which shall be treated as a “Retained
Distribution” for purposes of the award agreement applicable to such Company
Employee Restricted Stock Unit, plus (B) the amount of any accrued “Retained
Distributions” that remain unpaid as of the Effective Time, and (ii) a
restricted stock unit on the number of shares of Parent Common Stock (a “Parent
Stock Unit”) equal to the Exchange Ratio multiplied by the number of Shares
underlying such Company Employee Restricted Stock Unit; provided that, any
fractional Parent Stock Unit shall be converted into a cash payment in lieu
thereof based on the Average Parent Stock Price, and such payment shall be a
“Retained Distribution”. Except as specifically provided above, following the
First Effective Time, each Parent Stock Unit and the related “Retained
Distributions” (including in respect of the Cash Consideration) shall continue
to be governed by the terms and conditions applicable to the corresponding
Company Employee Restricted Stock Unit immediately prior to the First Effective
Time, including all vesting conditions that are applicable following a “Change
in Control” as defined in the award agreement applicable to the Company Employee
Restricted Stock Unit and all dividend equivalent rights.

(d) At the First Effective Time, each outstanding Company Performance Stock Unit
under the Company Stock Plans, whether vested or unvested, shall be cancelled
and shall only entitle the holder of such Company Performance Stock Unit to
receive (without interest), as soon as reasonably practicable after the First
Effective Time (but in any event no later than three (3) business days after the
First Effective Time), (i) the Merger Consideration for each Share subject to
such Company Performance Stock Unit immediately prior to the First Effective
Time as determined in accordance with the immediately following sentence, and
(ii) a cash payment equal to the amount of any unpaid and related “Retained
Distributions” as defined in the award agreement applicable to the Company
Performance Stock Unit, in each case less applicable tax withholdings. For
purposes of the immediately preceding sentence, the number of Shares subject to
such Company Performance Stock Unit and related Retained Distributions shall be
determined by the Compensation and Human Development Committee of the Board of
Directors of the Company (the “Compensation Committee”), subject to Parent
review, prior to the First Effective Time in accordance with Section 6 of the
applicable award agreement.

 

-11-



--------------------------------------------------------------------------------

(e) At the First Effective Time, each notional Share (each, a “Notional Share”)
subject to the Company’s Non-Employee Directors’ Deferred Compensation Plan or
the Deferred Compensation Plan for Directors of the Company (together, the
“Director Deferred Compensation Plans”) shall be deemed converted into an amount
in cash equal to the numerator of the Option Exchange Ratio, and the resulting
amount shall be deemed reinvested in the notional fund under the Director
Deferred Compensation Plans that is deemed to credit interest at a specified
rate. For the avoidance of doubt, a Notional Share shall not include any
interest in the Company Stock Fund under the Company Savings Plan.

(f) With respect to each unit (each, a “Notional Unit”) subject to the Company
Deferred Compensation Plan (together with the Director Deferred Compensation
Plans, the “Deferred Compensation Plans”) that is deemed to have a value based
on an interest in the Company Stock Fund under the Company Savings Plan (each, a
“Stock Fund Interest”), at the First Effective Time, such Notional Unit shall be
deemed converted into an amount in cash equal to the fair market value of a
Stock Fund Interest, which fair market value shall be determined (i) taking into
account any cash held or deemed held by the Company Stock Fund as of the Closing
Date that is unrelated to the Cash Consideration and (ii) based on the
assumption that any Merger Consideration held or deemed held by the Company
Stock Fund as of the Closing Date has a value equal to the numerator of the
Option Exchange Ratio.

(g) As soon as practicable after the First Effective Time, Parent shall, if
registration of the shares of Parent Common Stock issuable under a Company Stock
Plan or other Company Plan is required under the Securities Act of 1933, as
amended (the “Securities Act”), file with the Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-3 or Form S-8, as the case may be
(or any successor form), or another appropriate form with respect to such Parent
Common Stock and shall use commercially reasonable efforts to have such
registration statement declared effective as soon as practicable following such
filing.

(h) At or prior to the First Effective Time, the Company, the Board of Directors
of the Company and the Compensation Committee, as applicable, shall adopt any
resolutions and take any actions which are necessary to effectuate the
provisions of this Section 4.5. Parent shall take all actions as are reasonably
necessary for the assumption of the Company Options and Company Employee
Restricted Stock Units pursuant to Section 4.5(a) and Section 4.5(c). Without
limiting the foregoing, the Company shall take all necessary action to ensure
that the Initial Surviving Company will not be bound at the First Effective Time
by any options, stock appreciation rights, units or other rights, awards or
arrangements under the Company Stock Plans that would entitle any Person after
the First Effective Time to beneficially own any Shares or to receive any
payments in respect thereof, and all Company Stock Plans conferring any rights
to Shares or other capital stock of the Company shall be deemed to be amended to
be in conformity with this Section 4.5.

 

-12-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of the Company. Except as set forth in the
corresponding sections or subsections of the disclosure letter delivered to
Parent by the Company at the time of entering into this Agreement (the “Company
Disclosure Letter”) (it being understood that any disclosure set forth in one
section or subsection of the Company Disclosure Letter shall be deemed
disclosure with respect to, and shall be deemed to apply to and qualify, the
section or subsection of this Agreement to which it corresponds in number and
each other section or subsection of this Agreement to the extent the qualifying
nature of such disclosure with respect to such other section or subsection is
reasonably apparent on the face of such disclosure) or, to the extent the
qualifying nature of such disclosure with respect to a specific representation
and warranty is reasonably apparent therefrom, as set forth in the Company
Reports filed on or after January 1, 2016 and prior to the date of this
Agreement (excluding all disclosures (other than statements of historical fact)
in any “Risk Factors” section and any disclosures included in any such Company
Reports that are cautionary, predictive or forward looking in nature), the
Company hereby represents and warrants to Parent and Merger Subs, as of the date
of this Agreement and as of the Closing that:

(a) Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a legal entity duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization and has
all requisite corporate or similar power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted
and is qualified to do business and is in good standing as a foreign legal
entity in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so organized, qualified or in good standing, or
to have such power or authority, would not, individually or in the aggregate,
reasonably be likely to have a Company Material Adverse Effect. Prior to the
date of this Agreement, the Company has made available to Parent complete and
correct copies of the respective certificates of incorporation and bylaws (or
comparable organizational documents) of the Company and each of its Significant
Subsidiaries as amended to and as in effect on the date of this Agreement.

As used in this Agreement, (i) the term “Subsidiary” means, with respect to any
Person, any other Person of which at least a majority of the securities or
ownership interests having by their terms ordinary voting power to elect a
majority of the Board of Directors or other persons performing similar functions
is directly or indirectly owned or controlled by such Person and/or by one or
more of its Subsidiaries (it being understood that based solely on the
information made available to Parent prior to the date hereof, notwithstanding
anything to the contrary contained herein, The CW Network, LLC, Central European
Media Enterprises, Ltd. (“CME”) and HBO Latin America Group each shall not be
considered a Subsidiary of the Company for purposes of this Agreement), (ii) the
term “Significant Subsidiary” means any Subsidiary of the Company that
constitutes a “significant subsidiary” of the Company within the meaning of Rule
1-02 of Regulation S-X, (iii) the term “Affiliate” means, when used with

 

-13-



--------------------------------------------------------------------------------

respect to any party, any Person who is an “affiliate” of that party within the
meaning of Rule 405 promulgated under the Securities Act, (iv) “Company Material
Adverse Effect” means (A) an effect that would prevent, materially delay or
materially impair the ability of the Company to consummate the Mergers, or (B) a
material adverse effect on the financial condition, properties, assets, business
or results of operations of the Company and its Subsidiaries, taken as a whole,
excluding any such effect resulting from or arising in connection with: (1)
changes in, or events generally affecting, the financial, securities or capital
markets, (2) general economic or political conditions in the United States or
any foreign jurisdiction in which the Company or any of its Subsidiaries
operate, including any changes in currency exchange rates, interest rates,
monetary policy or inflation, (3) changes in, or events generally affecting, the
industries in which the Company or any of its Subsidiaries operate, (4) any acts
of war, sabotage, civil disobedience or terrorism or natural disasters
(including hurricanes, tornadoes, floods or earthquakes), (5) any failure by the
Company or any of its Subsidiaries to meet any internal or published budgets,
projections, forecasts or predictions in respect of financial performance for
any period, (6) a decline in the price of the Shares, or a change in the trading
volume of the Shares, on the NYSE, provided that the exceptions in clauses (5)
and (6) shall not prevent or otherwise affect a determination that any change,
effect, circumstance or development underlying such failure or decline or change
(if not otherwise falling within any of the exclusions pursuant to the other
clauses of this definition) has resulted in, or contributed to, a Company
Material Adverse Effect, (7) changes in Law, (8) changes in U.S. generally
accepted accounting principles (“GAAP”) (or authoritative interpretation
thereof), (9) the taking of any specific action expressly required by this
Agreement or taken with Parent’s written consent to the extent the effects
thereof are reasonably explained in writing by the Company prior to the time of
such consent or the failure to take any specific action expressly prohibited by
this Agreement and as for which Parent declined to consent or (10) the
announcement or pendency (but, for the avoidance of doubt, not the consummation)
of this Agreement and the Mergers, including the impact thereof on the
relationships with customers, suppliers, distributors, partners or employees
(provided that the exception in this clause (10) shall not apply to references
to “Company Material Adverse Effect” in Section 5.1(d) and Section 5.1(o)(ii));
provided, however, that the changes, effects, circumstances or developments set
forth in the foregoing clauses (1), (2), (3), (4), (7) and (8) shall be taken
into account in determining whether a “Company Material Adverse Effect” has
occurred to the extent such changes, effects, circumstances or developments have
a disproportionate adverse effect on the Company and its Subsidiaries, taken as
a whole, relative to other participants in the industries in which the Company
and its Subsidiaries operate, but, in such event, only the incremental
disproportionate impact of such changes, effects, circumstances or developments
shall be taken into account in determining whether a “Company Material Adverse
Effect” has occurred, and (v) the term “Knowledge of the Company” means the
actual knowledge of the individuals identified on Section 5.1(a)(v) of the
Company Disclosure Letter.

(b) Capital Structure.

(i) The authorized capital stock of the Company consists of (A) 8,330,000,000
Shares, (B) 750,000,000 shares of preferred stock, par value $0.10 per share
(the “Preferred Stock”) and (C) 600,000,000 shares of Series Common Stock, par
value $0.01 per share (the “Series Common Stock”). As of the close of business
on September 30, 2016,

 

-14-



--------------------------------------------------------------------------------

772,769,527 shares of Common Stock were issued and outstanding and no other
shares of Common Stock or shares of the Preferred Stock or Series Common Stock
were issued and outstanding on such date. All of the outstanding Shares have
been duly authorized and validly issued and are fully paid and nonassessable. As
of September 30, 2016, there were an aggregate of 52,741,311 Shares reserved
for, and 33,437,890 Shares subject to, issuance pursuant to the Company Plans
identified in Section 5.1(b)(i)(A) of the Company Disclosure Letter as being the
only Company Plans pursuant to which Shares may be issued (the “Company Stock
Plans”). Except as provided in the preceding sentence and except for Shares that
after the date hereof become reserved for issuance or subject to issuance as
permitted under this Agreement, the Company has no Shares reserved for, or
subject to, issuance. The Company has no shares of Preferred Stock, shares of
Series Common Stock or other shares of capital stock reserved for or subject to
issuance (it being understood that “other shares of capital stock” shall not
include Shares). Section 5.1(b)(i)(B) of the Company Disclosure Letter contains
a correct and complete list as of September 30, 2016 of (x) the number of Shares
subject to outstanding Company Options under the Company Stock Plans, (y) the
number of Shares subject to outstanding Company Restricted Stock Units under the
Company Stock Plans and (z) the number of Shares subject to outstanding Company
Performance Stock Units (assuming the achievement of performance criteria at
maximum levels) under the Company Stock Plans.

(ii) From September 30, 2016 to the execution of this Agreement, the Company has
not issued any Shares except pursuant to the exercise of Company Options or the
settlement of Company Restricted Stock Units outstanding as of September 30,
2016, in accordance with their terms and, since September 30, 2016, except as
permitted by this Agreement for the period following the date of this Agreement,
the Company has not issued any Company Options, Company Restricted Stock Units
or Company Performance Stock Units. Upon any issuance of any Shares in
accordance with the terms of the Company Stock Plans, such Shares will be duly
authorized, validly issued and fully paid and nonassessable and free and clear
of any lien, charge, pledge, security interest, claim or other encumbrance
(each, a “Lien”). Each of the outstanding shares of capital stock or other
securities of each of the Company’s Subsidiaries has been duly authorized and
validly issued and is fully paid and nonassessable and owned by the Company or
by a direct or indirect wholly owned Subsidiary of the Company, free and clear
of any Lien (other than any Liens for Taxes not yet due and payable or that are
being contested in good faith by appropriate proceedings and as to which
appropriate reserves have been recorded in the Company’s financial
statements). Except as set forth in Section 5.1(b)(i), as of the date of this
Agreement, there are no preemptive or other outstanding rights, options,
warrants, conversion rights, stock appreciation rights, redemption rights,
repurchase rights, agreements, arrangements, calls, commitments or rights of any
kind that obligate the Company or any of its Subsidiaries to issue or sell any
shares of capital stock or other equity or voting securities of the Company or
any of its Subsidiaries or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire from the Company or any of its Subsidiaries any equity or voting
securities of the Company or any of its Subsidiaries, and no securities or
obligations evidencing such rights are authorized, issued or outstanding. The
Company does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter.

 

-15-



--------------------------------------------------------------------------------

(iii) Section 5.1(b)(iii) of the Company Disclosure Letter sets forth, as of the
date of this Agreement, (A) each of the Company’s Subsidiaries and the ownership
interest of the Company in each such Subsidiary and (B) any other Person in
which the Company or any of its Subsidiaries may hold capital stock or other
equity interest that has a book value in excess of $10,000,000 (other than
securities held by any employee benefit plan of the Company or any of its
Subsidiaries or any trustee, agent or other fiduciary in such capacity under any
such employee benefit plan). No Subsidiary of the Company owns any Shares. As of
the date of this Agreement, the Company does not own, directly or indirectly,
any voting interest in any Person that is reasonably likely to require an
additional filing by Parent under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), in connection with the Mergers.

(iv) Each Company Option (A) was granted in compliance in all material respects
with all applicable Laws and all of the terms and conditions of the Company
Stock Plans pursuant to which it was issued, (B) has an exercise price per Share
equal to or greater than the fair market value of a Share on the date of such
grant, (C) has a grant date identical to the date on which the Company’s Board
of Directors or the Compensation Committee (including through delegation)
actually awarded such Company Option or on a date thereafter as specified by the
Company’s Board of Directors or the Compensation Committee (including through
delegation) in their respective authorization of such Company Options, (D)
qualifies in all material respects for the Tax and accounting treatment afforded
to such Company Option in the Company’s Tax Returns and the Company Reports,
respectively, and (E) complies in all material respects with Section 409A of the
Code.

(c) Corporate Authority and Approval; Financial Advisor Opinions. The Company
has all requisite corporate power and authority and has taken all corporate
action necessary in order to execute, deliver and perform its obligations under
this Agreement and to consummate the Initial Merger, subject only to adoption of
this Agreement by the holders of a majority of the outstanding Shares entitled
to vote on such matter at a meeting duly called and held for such purpose (the
“Company Requisite Vote”). This Agreement has been duly executed and delivered
by the Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (the “Bankruptcy and Equity Exception”). As of
the date of this Agreement, the Board of Directors of the Company has (i) (A)
unanimously determined that the Initial Merger is fair to, and in the best
interests of, the Company and its stockholders, (B) approved the Initial Merger
and the other transactions contemplated hereby, (C) approved and declared
advisable this Agreement, and (D) subject to Section 6.2, resolved to recommend
the adoption of this Agreement to the holders of Shares (the “Company
Recommendation”), (ii) received the separate opinions of Allen & Company LLC,
Citigroup Global Markets Inc. and Morgan Stanley & Co. LLC, each to the effect
that, as of the date of such opinion and based upon and subject to the various
qualifications, assumptions, limitations and other matters set forth therein,
the Merger Consideration to be received by holders of Shares pursuant to this
Agreement is fair, from a financial point of view, to such holders, and (iii)
directed that this Agreement be submitted to the

 

-16-



--------------------------------------------------------------------------------

holders of Shares for their adoption. The Board of Directors of the Company has
taken all action so that Parent will not be an “interested stockholder” or
prohibited from entering into or consummating a “business combination” with the
Company (in each case, as such term is used in Section 203 of the DGCL) as a
result of the execution of this Agreement or the consummation of the
transactions in the manner contemplated hereby.

(d) Governmental Filings; No Violations. (i) Other than the necessary filings,
notices, reports, consents, registrations, approvals, permits, expirations of
waiting periods or authorizations (A) pursuant to Section 1.3, (B) required
under the HSR Act or any applicable foreign competition laws (the “Foreign
Competition Laws”) in connection with the Mergers, the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Securities Act, (C) to comply
with state securities or “blue-sky” Laws, (D) as may be required with or to the
Federal Communications Commission (“FCC”) under the Communications Act of 1934,
as amended (the “Communications Act”), or applicable rules and regulations
promulgated thereunder (together with the Communications Act, the
“Communications Laws”), (E) as may be required with or to the local and state
public utility commissions or similar local and state regulatory bodies (each, a
“PUC”) and other local and state Governmental Entities pursuant to applicable
local and state Laws regulating the telecommunications business or services
(“Utilities Laws”) and (F) as may be required with or to foreign and
transnational Governmental Entities pursuant to applicable foreign and
transnational Laws regarding the provision of broadcasting or audio-visual media
services (such Governmental Entities, “Foreign Regulators”, and such laws,
“Foreign Regulatory Laws”), no filings, notices and/or reports are required to
be made by the Company or its Subsidiaries with, nor are any consents,
registrations, approvals, permits, expirations of waiting periods or
authorizations required to be obtained by the Company or its Subsidiaries from,
any domestic, foreign or transnational governmental, competition or regulatory
authority, court, arbitral tribunal agency, commission, body or other
legislative, executive or judicial governmental entity or self-regulatory agency
(each, a “Governmental Entity”) in connection with the execution, delivery and
performance of this Agreement by the Company and/or the consummation by the
Company of the Mergers and the other transactions contemplated hereby, except,
in each case, those that the failure to make or obtain would not, individually
or in the aggregate, reasonably be likely to have a Company Material Adverse
Effect.

(ii) The execution, delivery and performance of this Agreement by the Company do
not, and the consummation by the Company of the Mergers and the other
transactions contemplated hereby will not, constitute or result in (A) a breach
or violation of, or a default under, the Company’s Restated Certificate of
Incorporation, effective as of July 27, 2007 and as amended on June 4, 2008,
March 27, 2009, August 13, 2009, May 24, 2011 and December 31, 2011 (as so
amended, the “Company Charter”) or By-Laws, as amended through January 28, 2016
(the “Company Bylaws”) or the comparable governing instruments of any of its
Significant Subsidiaries, (B) with or without the lapse of time or the giving of
notice or both, a breach or violation of, a default or termination or
modification (or right of termination or modification) under, payment of
additional fees under, the creation or acceleration of any obligations under, or
the creation of a Lien on any of the assets of the Company or any of its
Subsidiaries pursuant to any agreement, lease, license, contract, consent,
settlement, note, mortgage, indenture, arrangement, understanding or other
obligation (“Contracts”) binding upon

 

-17-



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries, or, assuming (solely with respect to
performance of this Agreement and consummation of the Mergers and the other
transactions contemplated hereby) the filings, notices, reports, consents,
registrations, approvals, permits, expirations of waiting periods and
authorizations referred to in Section 5.1(d)(i) are made or obtained and receipt
of the Company Requisite Vote, under any Law, Order or License to which the
Company or any of its Subsidiaries is subject or (C) any change in the rights or
obligations under any Contract to which the Company or any of its Subsidiaries
is a party, except, in the case of clauses (B) and (C) above, for any such
breach, violation, default, termination, modification, payment, acceleration,
creation or change that would not, individually or in the aggregate, reasonably
be likely to have a Company Material Adverse Effect.

(iii) As of the date of this Agreement, the Company is not party to or bound by
any Contract that is material to the Company and its Subsidiaries, taken as a
whole.

(e) Company Reports; Financial Statements. (i) The Company has filed or
furnished, as applicable, on a timely basis, all forms, statements,
certifications, reports and documents required to be filed or furnished by it
with or to the SEC pursuant to the Exchange Act or the Securities Act since
December 31, 2014 (the “Applicable Date”) (the forms, statements, reports and
documents filed with or furnished to the SEC since the Applicable Date and those
filed with or furnished to the SEC subsequent to the date of this Agreement, in
each case as amended, the “Company Reports”). Each of the Company Reports, at
the time of its filing or being furnished complied or, if not yet filed or
furnished, will comply in all material respects with the applicable requirements
of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and any rules and regulations promulgated thereunder
applicable to the Company Reports. As of their respective dates (or, if amended
prior to the date of this Agreement, as of the date of such amendment), the
Company Reports did not, and any Company Reports filed with or furnished to the
SEC subsequent to the date of this Agreement will not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

(ii) The Company is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the NYSE.

(iii) The Company maintains disclosure controls and procedures required by Rule
13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and procedures
are designed to ensure that information required to be disclosed by the Company
in its filings with the SEC under the Exchange Act is recorded and reported on a
timely basis to the individuals responsible for the preparation of the Company’s
filings with the SEC under the Exchange Act. The Company maintains internal
control over financial reporting (as defined in Rule 13a-15 or 15d-15, as
applicable, under the Exchange Act). Such internal control over financial
reporting is designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company has disclosed, based on the most
recent evaluation of its Chief Executive Officer and its Chief Financial Officer
prior to the date of this Agreement, to the

 

-18-



--------------------------------------------------------------------------------

Company’s auditors and the audit committee of the Company’s Board of Directors
(x) any significant deficiencies and material weaknesses in the design or
operation of its internal controls over financial reporting that are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information and (y) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. The Company has made
available prior to the date of this Agreement to Parent (I) either materials
relating to or a summary of any disclosure of matters described in clauses (x)
or (y) in the preceding sentence made by management of the Company to its
auditors and audit committee on or after the Applicable Date and prior to the
date of this Agreement and (II) any material communication on or after the
Applicable Date and prior to the date of this Agreement made by management of
the Company or its auditors to the audit committee as required by the listing
standards of the NYSE, the audit committee’s charter or professional standards
of the Public Company Accounting Oversight Board. Since June 30, 2016 and prior
to the date of this Agreement, no complaints from any source regarding a
material violation of accounting procedures, internal accounting controls or
auditing matters or compliance with Law, including from Company Employees
regarding questionable accounting, auditing or legal compliance matters have, to
the Knowledge of the Company, been received by the Company.

(iv) Each of the consolidated balance sheets included in or incorporated by
reference into the Company Reports (including the related notes and schedules)
fairly presents or, in the case of Company Reports filed after the date of this
Agreement, will fairly present, in each case, in all material respects, the
consolidated financial position of the Company and its Subsidiaries, as of the
date of such balance sheet, and each of the consolidated statements of
operations, cash flows and changes in stockholders’ equity (deficit) included in
or incorporated by reference into the Company Reports (including any related
notes and schedules) fairly presents, or, in the case of Company Reports filed
after the date of this Agreement, will fairly present, in each case, in all
material respects, the results of operations, retained earnings (loss) and
changes in financial position, as the case may be, of the Company and its
Subsidiaries for the periods set forth therein (subject, in the case of
unaudited statements, to notes and normal year-end audit adjustments that are
not or will not be material in amount or effect), in each case in accordance
with GAAP consistently applied during the periods involved, except as may be
noted therein or in the notes thereto.

(v) Neither the Company nor any of its Subsidiaries has incurred any
Indebtedness, or issued or sold any debt securities or rights to acquire any
debt security of the Company or any of its Subsidiaries, the terms of which, or
the terms of any instrument under which such Indebtedness, debt securities or
rights were issued, requires the public listing of such Indebtedness, debt
securities or rights or the maintenance by the Company or any of its
Subsidiaries of registration under the Exchange Act. As used in this Agreement,
the term “Indebtedness” means, with respect to any Person, without duplication,
all obligations or undertakings by such Person (i) for borrowed money (including
deposits or advances of any kind to such Person); (ii) evidenced by bonds,
debentures, notes or similar instruments; (iii) for capitalized leases or to pay
the deferred and unpaid purchase price of property or equipment; (iv) pursuant
to securitization or factoring programs or arrangements; (v) pursuant to
guarantees and

 

-19-



--------------------------------------------------------------------------------

arrangements having the economic effect of a guarantee of any Indebtedness of
any other Person (other than between or among any of Parent and its wholly owned
Subsidiaries or between or among the Company and its wholly owned Subsidiaries);
(vi) to maintain or cause to be maintained the financing or financial position
of others; (vii) net cash payment obligations of such Person under swaps,
options, derivatives and other hedging Contracts or arrangements that will be
payable upon termination thereof (assuming termination on the date of
determination) or (viii) letters of credit, bank guarantees, and other similar
Contracts or arrangements entered into by or on behalf of such Person to the
extent they have been drawn upon.

(f) Absence of Certain Changes. Since December 31, 2015, there has not been any
change, effect, circumstance or development which has had or would, individually
or in the aggregate, reasonably be likely to have a Company Material Adverse
Effect. Since June 30, 2016 and through the date of this Agreement, (i) the
Company and its Subsidiaries have conducted their respective businesses in the
ordinary course of such businesses consistent with past practice in all material
respects; (ii) the Company and its Subsidiaries have not declared, set aside or
paid any dividend or distribution payable in cash, stock or property in respect
of any capital stock (except for (x) normal quarterly cash dividends in an
amount equal to $0.4025 per Share on the Shares, (y) dividends or other
distributions by any wholly owned Subsidiary of the Company to the Company or to
any other wholly owned Subsidiary of the Company, and (z) any repurchases of
Shares pursuant to the Company’s share repurchase program); (iii) the Company
and its Subsidiaries have not incurred any Indebtedness other than in the
ordinary course of business and consistent with past practice or any
indebtedness for borrowed money in any event; (iv) other than in the ordinary
course of business and consistent with past practice, the Company and its
Subsidiaries have not transferred, leased, licensed, sold, let lapse, abandoned,
cancelled, mortgaged, pledged, placed a Lien upon or otherwise disposed of any
of the Company’s or its Subsidiaries’ property or assets (including capital
stock of any of the Company’s Subsidiaries) with fair market values in excess of
$25,000,000 individually or $100,000,000 in the aggregate (other than such
actions solely among the Company and any of its wholly owned Subsidiaries); (v)
other than in the ordinary course of business and consistent with past practice
with respect to loans, advances, capital contributions and investments not in
excess of $25,000,000 individually or $100,000,000 in the aggregate, the Company
and its Subsidiaries have not made any loan, advance or capital contribution to,
or investment in, any Person (other than the Company or any direct or indirect
wholly owned Subsidiary of the Company); (vi) the Company and its Subsidiaries
have not acquired any business, whether by merger, consolidation, purchase of
property or assets or otherwise, for consideration in excess of $25,000,000
individually or $100,000,000 in the aggregate; (vii) other than in the ordinary
course of business and consistent with past practice, there has not been any
increase in the compensation payable or to become payable to the chief executive
officer of the Company or any of the three primary operating units of the
Company or any of their respective direct reports (collectively, the “Senior
Executives”) and (viii) the Company and its Subsidiaries have not made any
material change with respect to financial accounting policies or procedures.

(g) Litigation and Liabilities. There are no civil, criminal or administrative
actions, suits, claims, hearings, arbitrations, investigations or other
proceedings (“Proceedings”), pending or, to the Knowledge of the Company,
threatened against the Company or any of its

 

-20-



--------------------------------------------------------------------------------

Subsidiaries, except for those that would not, individually or in the aggregate,
reasonably be likely to have a Company Material Adverse Effect. There are no
obligations or liabilities of the Company or any of its Subsidiaries, whether or
not accrued, contingent or otherwise other than (i) liabilities or obligations
disclosed, reflected, reserved against or otherwise provided for in the
consolidated balance sheet of the Company as of June 30, 2016 and the notes
thereto set forth in the Company’s quarterly report on Form 10-Q for the fiscal
quarter ended June 30, 2016 (the “Company Balance Sheet”); (ii) liabilities or
obligations incurred in the ordinary course of business consistent with past
practice since June 30, 2016; (iii) liabilities or obligations arising out of
this Agreement (and which do not arise out of a breach by the Company of any
representation or warranty in this Agreement) or third-party service provider
obligations incurred in connection with the transactions contemplated hereby; or
(iv) liabilities or obligations that would not, individually or in the
aggregate, reasonably be likely to have a Company Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to or subject
to the provisions of any judgment, order, writ, injunction, decree, award,
stipulation or settlement of or with any Governmental Entity that would,
individually or in the aggregate, reasonably be likely to have a Company
Material Adverse Effect (except to the extent expressly consented to by Parent
pursuant to Section 6.5).

(h) Employee Benefits. (i) For the purposes of this Agreement, the term “Company
Plan” shall mean any benefit and compensation plan, contract, policy, program or
arrangement maintained, sponsored or contributed to by the Company or any of its
Subsidiaries covering current or former employees of the Company and its
Subsidiaries (“Company Employees”) and current or former directors of the
Company, including “employee benefit plans” within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and any incentive and bonus, deferred compensation, stock purchase, employment,
retention, severance, termination, change in control, restricted stock, stock
option, stock appreciation rights or stock based plans, and the Company Plans
maintained outside of the United States primarily for the benefit of Company
Employees working outside of the United States are hereinafter referred to as
the “Company Non-U.S. Benefit Plans”; provided that the term Company Plan shall
exclude any “multiemployer plan” within the meaning of Section 3(37) of ERISA (a
“Multiemployer Plan”). Each material Company Plan as of the date of this
Agreement is listed in Section 5.1(h)(i) of the Company Disclosure Letter and
each such Company Plan which has received a favorable determination letter from
the Internal Revenue Service (the “IRS”) National Office has been separately
identified. True and complete copies of each of the material Company Plans (or,
if unwritten, a written summary thereof), and all amendments thereto, have been
provided or made available to Parent on or prior to the date of this Agreement.

(ii) All Company Plans are in compliance with applicable Laws (including, if
applicable, ERISA and the Code), except as would not be reasonably likely to
result in any liability that is material to the Company and its Subsidiaries,
taken as a whole.

(iii) Each Company Plan other than any Company Non-U.S. Benefit Plan
(collectively, the “Company U.S. Benefit Plans”), which is subject to ERISA (a
“Company ERISA Plan”) that is an “employee pension benefit plan” within the
meaning of Section 3(2) of

 

-21-



--------------------------------------------------------------------------------

ERISA (a “Company Pension Plan”) intended to be qualified under Section 401(a)
of the Code, has received a favorable determination letter from the IRS and, to
the Knowledge of the Company, circumstances do not exist that are likely to
result in the loss of the qualification of such plan under Section 401(a) of the
Code. Any voluntary employees’ beneficiary association within the meaning of
Section 501(c)(9) of the Code which provides benefits under a Company U.S.
Benefit Plan has (A) received an opinion letter from the IRS recognizing its
exempt status under Section 501(c)(9) of the Code and (B) filed a timely notice
with the IRS pursuant to Section 505(c) of the Code, and the Company is not
aware of circumstances likely to result in the loss of such exempt status under
Section 501(c)(9) of the Code. Except as would not, individually or in the
aggregate, reasonably be likely to have a Company Material Adverse Effect,
neither the Company nor any of its Subsidiaries has engaged in a transaction
with respect to any Company ERISA Plan that, assuming the Taxable period of such
transaction expired as of the date of this Agreement, could subject the Company
or any Subsidiary to a Tax or penalty imposed by either Section 4975 of the Code
or Section 502(i) of ERISA. Neither the Company nor any of its Subsidiaries has
incurred or reasonably expects to incur a material Tax or penalty imposed by
Section 4980F of the Code or Section 502 of ERISA or any material liability
under Section 4071 of ERISA.

(iv) No liability under Subtitle C or D of Title IV of ERISA has been or is
expected to be incurred by the Company or any of its Subsidiaries with respect
to any ongoing, frozen or terminated “single-employer plan”, within the meaning
of Section 4001(a)(15) of ERISA, currently or formerly maintained by any of
them, or the single-employer plan of any entity which is considered one employer
with the Company under Section 4001 of ERISA or Section 414 of the Code (a
“Company ERISA Affiliate”), except as would not, individually or in the
aggregate, reasonably be likely to have a Company Material Adverse Effect.

(v) No notice of a “reportable event”, within the meaning of Section 4043 of
ERISA for which the reporting requirement has not been waived or extended, other
than pursuant to Pension Benefit Guaranty Corporation (“PBGC”) Reg.
Section 4043.33 or 4043.66, has been required to be filed for any Company
Pension Plan or by any Company ERISA Affiliate within the 12-month period ending
on the date of this Agreement. No notices have been required to be sent to
participants and beneficiaries or the PBGC under Section 302 or 4011 of ERISA or
Section 412 of the Code.

(vi) Each Multiemployer Plan maintained, sponsored or contributed to by the
Company or any Company ERISA Affiliate (a “Company Multiemployer Plan”), as of
the date of this Agreement, is listed in Section 5.1(h)(vi) of the Company
Disclosure Letter, and true and complete copies of each such Multiemployer Plan
and all amendments thereto have been provided or made available to Parent on or
prior to the date of this Agreement. With respect to any Company Multiemployer
Plan, (1) neither the Company nor any Company ERISA Affiliate has incurred any
withdrawal liability under Title IV of ERISA which remains unsatisfied, except
as would not, individually or in the aggregate, reasonably be likely to have a
Company Material Adverse Effect, and (2) a complete withdrawal from all such
Multiemployer Plans at the First Effective Time or the Second Effective Time
would not reasonably be likely to have a Company Material Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

(vii) All contributions required to be made by the Company or its Subsidiaries
under each Company Plan and each Company Multiemployer Plan, as of the date of
this Agreement, have been timely made and all obligations in respect of each
Company Plan and Company Multiemployer Plan have been properly accrued and
reflected in the most recent consolidated balance sheet filed or incorporated by
reference in the Company Reports prior to the date of this Agreement, except as
would not, individually or in the aggregate, reasonably be likely to have a
Company Material Adverse Effect.

(viii) Neither any Company Pension Plan nor any single-employer plan of a
Company ERISA Affiliate has an “accumulated funding deficiency” (whether or not
waived) within the meaning of Section 412 of the Code or Section 302 of ERISA
and no Company ERISA Affiliate has an outstanding funding waiver. Neither any
Company Pension Plan nor any single-employer plan of a Company ERISA Affiliate
has been required to file information pursuant to Section 4010 of ERISA for the
current or most recently completed plan year. It is not reasonably anticipated
that required minimum contributions to any Company Pension Plan under Section
412 of the Code will be materially increased by application of Section 412(l) of
the Code. Neither the Company nor any of its Subsidiaries has provided, or is
required to provide, security to any Company Pension Plan or to any
single-employer plan of a Company ERISA Affiliate pursuant to Section 401(a)(29)
of the Code. With respect to any Company Pension Plan subject to the minimum
funding requirements of Section 412 of the Code or Title IV of ERISA, (1) no
such plan is, or is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code), (2) no
unsatisfied liability (other than for premiums to the PBGC) under Title IV of
ERISA has been, or is expected to be, incurred by the Company or any of its
Subsidiaries and (3) the PBGC has not instituted proceedings to terminate any
such Company Pension Plan.

(ix) Under each Company Pension Plan which is a single-employer plan, as of the
last day of the most recent plan year ended prior to the date of this Agreement,
the actuarially determined present value of all “benefit liabilities”, within
the meaning of Section 4001(a)(16) of ERISA (as determined on the basis of the
actuarial assumptions contained in such Company Pension Plan’s most recent
actuarial valuation), did not materially exceed the then current value of the
assets of such Company Pension Plan, and there has been no material change in
the financial condition, whether or not as a result of a change in funding
method, of such Company Pension Plan since the last day of the most recent plan
year.

(x) As of the date of this Agreement, there is no pending or, to the Knowledge
of the Company, threatened litigation relating to the Company Plans, except as
would not, individually or in the aggregate, reasonably be likely to have a
Company Material Adverse Effect.

(xi) Neither the Company nor its Subsidiaries have any obligations for material
retiree health or life benefits under any of the Company ERISA Plans or any
collective bargaining agreement, except as required by Section 4980B of the Code
or Section 601 of ERISA.

 

-23-



--------------------------------------------------------------------------------

(xii) Neither the execution of this Agreement, stockholder adoption of this
Agreement, receipt of approval or clearance from any one or more Governmental
Entities of the Mergers or the other transactions contemplated by this
Agreement, nor the consummation of the Mergers or the other transactions
contemplated hereby will, (A) cause any employees of the Company or any of its
Subsidiaries to become eligible for any increase in severance pay (including any
increase from zero) upon any termination of employment after the date of this
Agreement, (B) accelerate the time of payment or vesting or result in any
payment or funding (through a grantor trust or otherwise) of material
compensation or benefits under, increase the amount payable or result in any
other material obligation pursuant to, any of the Company Plans or (C) limit or
restrict the right of the Company or, after the consummation of the transactions
contemplated hereby, Parent to merge, amend or terminate any of the Company
Plans.

(xiii) Neither the Company nor any of its Subsidiaries has any obligation to
gross up, indemnify or otherwise reimburse any individual for any taxes,
interest or penalties incurred pursuant to Sections 409A, 280G or 4999 of the
Code.

(xiv) Except as would not, individually or in the aggregate, reasonably be
likely to have a Company Material Adverse Effect, (A) the Company and its
Subsidiaries (I) are in compliance with applicable Laws that require amounts to
be withheld, informed and/or paid with respect to earnings, salaries and other
payments to employees, including applicable withholding Taxes, health and social
security contributions and pension contributions and (II) have no liability by
reason of an individual who performs or performed services for the Company or
any of the Subsidiaries in any capacity being improperly excluded from
participating in a Company Plan and (B) to the Knowledge of the Company, each of
the employees of the Company and its Subsidiaries has been properly classified
by the Company and its Subsidiaries as “exempt” or “non-exempt” under applicable
Law.

(i) Labor Matters. (i) As of the date of this Agreement, except as would not
result in any material liability to the Company and its Subsidiaries, taken as a
whole, (A) neither the Company nor any of its Subsidiaries is a party to or
otherwise bound by work rules or a collective bargaining agreement or other
similar Contract with a labor union or labor organization (collectively,
“CBAs”), (B) nor is the Company or any of its Subsidiaries the subject of any
proceeding asserting that the Company or any of its Subsidiaries has committed
an unfair labor practice or is seeking to compel the Company to bargain with any
labor union or labor organization, (C) nor is there pending or, to the Knowledge
of the Company, threatened, nor has there been since January 1, 2012 and prior
to the date of this Agreement, any labor strike, walkout, work stoppage,
slow-down or lockout affecting Company Employees. On and after the date of this
Agreement, there has been no labor strike, walkout, work stoppage, slow-down or
lockout affecting Company Employees, except as would not reasonably be likely to
have, individually or in the aggregate, a Company Material Adverse
Effect. Except as would not result in any material liability to the Company and
its Subsidiaries, taken as a whole, as of the date of this Agreement, none of
the employees of the Company or any of its Subsidiaries is represented by a
labor union, and, to the Knowledge of the Company, there are no organizational
efforts with respect to the formation of a collective bargaining unit being made
or threatened involving employees of the Company or any of its Subsidiaries.

(ii) The Company is, and has been since January 1, 2012, in compliance with all
applicable Laws governing employment or labor, including all contractual
commitments and all such Laws relating to wages, hours, worker classification,
contractors, immigration, collective bargaining, discrimination, civil rights,
safety and health and workers’ compensation except as would not, individually or
in the aggregate, reasonably be likely to have a Company Material Adverse
Effect. The Company does not have any material requirement under Contract or Law
to provide notice to, or to enter into any consultation procedure with, any
labor union or other organization in connection with the execution of this
Agreement or the transactions contemplated by this Agreement.

 

-24-



--------------------------------------------------------------------------------

(j) Compliance with Laws, Licenses.

(i) The businesses of each of the Company and its Subsidiaries since January 1,
2012 have not been, and are not being, conducted in violation of any applicable
federal, state, local, foreign or transnational law, statute or ordinance,
common law, or any rule or regulation (collectively, “Laws”) or any order,
judgment, injunction, ruling, writ, award or decree of any Governmental Entity
(collectively, “Order”), except for such violations that would not, individually
or in the aggregate, reasonably be likely to have a Company Material Adverse
Effect. To the Knowledge of the Company, no investigation or review by any
Governmental Entity with respect to the Company or any of its Subsidiaries is
pending or, as of the date of this Agreement, threatened, nor has any
Governmental Entity indicated an intention to conduct the same, except for such
investigations or reviews the outcome of which would not, individually or in the
aggregate, reasonably be likely to have a Company Material Adverse
Effect. Except as would not, individually or in the aggregate, reasonably be
likely to have a Company Material Adverse Effect, the Company and its
Subsidiaries possess each permit, license, certification, approval,
registration, consent, authorization, franchise, concession, variance, exemption
and order issued or granted by a Governmental Entity (collectively, “Licenses”)
necessary to conduct their respective businesses.

(ii) (A) Section 5.1(j)(ii)(A) of the Company Disclosure Letter sets forth a
complete and accurate list, as of the date of this Agreement, of (I) each
License that is issued or granted by the FCC (each, an “FCC License”) to the
Company or any of its Subsidiaries, (II) each License that is issued or granted
by a Foreign Regulator (each, a “Foreign License”) to the Company or any of its
Subsidiaries, and (III) all Licenses (other than the FCC Licenses and the
Foreign Licenses) issued or granted to the Company or any of its Subsidiaries by
any Governmental Entity, authorizing the Company or any of its Subsidiaries to
provide broadcasting and/or audio-visual media services, and/or own, operate or
install broadcasting and/or audio-visual media networks and facilities,
including satellites, or to use radio frequencies (collectively with the FCC
Licenses and the Foreign Licenses, the “Communications Licenses”). Each of the
Company and its Subsidiaries is in compliance with the Communications Licenses
and the rules and regulations of the Governmental Entities issuing such
Communications Licenses, except for failures to comply that are, individually
and in the aggregate, not material to the Company and its Subsidiaries, taken as
a whole. There is not pending or, to the Knowledge of the Company, threatened
before the FCC or a Foreign Regulator or any other Governmental Entity, any
material proceeding, notice of violation, order of forfeiture, inquiry,
administrative

 

-25-



--------------------------------------------------------------------------------

action, complaint or investigation (I) against the Company or any of its
Subsidiaries, (II) relating to any of the Communications Licenses, including any
such proceeding, notice, order, inquiry, action, complaint or investigation
reasonably likely to result in the revocation, suspension, cancellation,
rescission or modification of any material Communications License or other
impairment in any material respect of the operation of the Company’s and its
Subsidiaries’ business as it is conducted as of the date of this Agreement,
except (x) proceedings to amend the Communications Laws not directed at the
Company or its Subsidiaries or (y) proceedings of general applicability to the
broadcasting and/or audio-visual media services industries or (III) that would
not, individually or in the aggregate, reasonably be likely to have a Company
Material Adverse Effect.

(B) Section 5.1(j)(ii)(B) of the Company Disclosure Letter sets forth a true and
complete list, as of the date of this Agreement, of, to the Knowledge of the
Company, (w) all pending applications for Licenses by the Company or any of its
Subsidiaries that, if issued or granted, would be Communications Licenses,
(x) all pending applications by the Company or any of its Subsidiaries for
modification, extension or renewal of any Communications Licenses, or waiver of
any condition thereto, (y) any agreements to acquire a License that, upon
acquisition by the Company, would become Communications Licenses and (z) any
agreements to acquire a Person to which a Communications License has been issued
or granted.

(C) For each Communications License, Section 5.1(j)(ii)(C) of the Company
Disclosure Letter shows, with respect to each Communications License identified
on Section 5.1(j)(ii)(A), the issuance and expiration dates, the name of the
Person holding such Communications License and the services authorized to be
provided with such spectrum.

(D) Except for restrictions or conditions that appear on the face of the
Communications Licenses, and except for restrictions or conditions that pertain
to the FCC Licenses under generally applicable rules of the FCC, to the
Knowledge of the Company, no Communications License held by the Company or any
Subsidiary of the Company is subject to any restriction or condition which would
limit in any material respect the operation of the Company’s and its
Subsidiaries’ business as it is conducted as of the date of this Agreement.

(iii) (A) The Company, its Subsidiaries and, to the Knowledge of the Company,
their respective officers, directors, employees and agents are in compliance in
all material respects with and since January 1, 2012 have complied in all
material respects with: (I) the provisions of the U.S. Foreign Corrupt Practices
Act of 1977, as amended (15 U.S.C. § 78dd-1, et seq.) (“FCPA”) applicable to the
Company, its Subsidiaries and such officers, directors, employees and agents,
and (II) the provisions of all anti-bribery, anti-corruption and anti-money
laundering Laws of each jurisdiction in which the Company and its Subsidiaries
operate or have operated and in which any agent thereof is conducting or has
conducted business involving the Company or any of its Subsidiaries. Since
January 1, 2012, to the Knowledge of the Company, the Company, its Subsidiaries
and/or their respective officers, directors, employees and agents have not paid,
offered or promised to pay, or authorized or ratified the payment, directly or
indirectly, of any monies or anything of value to any national, provincial,

 

-26-



--------------------------------------------------------------------------------

municipal or other Government Official or any political party or candidate for
political office for the purpose of corruptly influencing any act or decision of
such official or of the government to obtain or retain business, or direct
business to any person or to secure any other improper benefit or advantage, in
each case in violation of any material respect of the FCPA or any Laws described
in clause (II). For purposes of this provision, “Government Official” means any
official, officer, employee, or representative of, or any Person acting in an
official capacity for or on behalf of, any Governmental Entity, and includes any
official or employee of any directly or indirectly government-owned or
-controlled entity, and any officer or employee of a public international
organization, as well as any person acting in an official capacity for or on
behalf of any such government or department, agency, or instrumentality, or for
or on behalf of any such public international organization.

(B) The Company and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure compliance with the FCPA and other anti-bribery,
anti-corruption and anti-money laundering Laws in each jurisdiction in which the
Company and its Subsidiaries operate.

(C) Neither the Company nor any of its Subsidiaries, nor, to the Knowledge of
the Company, any director, manager or employee of the Company or any of its
Subsidiaries (in his or her capacity as a director, manager or employee of the
Company or any of its Subsidiaries), are, and since January 1, 2012, have been,
subject to any actual, pending, or, to the Knowledge of the Company, threatened
civil, criminal, or administrative actions, suits, demands, claims, hearings,
notices of violation, investigations, proceedings, demand letters, settlements,
or enforcement actions, or made any voluntary disclosures to any Governmental
Entity, involving the Company or any of its Subsidiaries relating to the FCPA or
any other anti-bribery, anti-corruption or anti-money laundering Laws.

(iv) (A) Without limiting the generality of the foregoing, each of the Company
and its Subsidiaries since January 1, 2012, has been and currently is in
compliance in all material respects with relevant sanctions and export control
Laws and regulations where the Company does business or is otherwise subject to
jurisdiction, including the U.S. International Traffic in Arms Regulations, the
Export Administration Regulations, U.S. sanctions Laws and regulations
administered by the Department of the Treasury’s Office of Foreign Assets
Control and the anti-boycott regulations administered by the U.S. Department of
Commerce and U.S. Department of Treasury (collectively “Export and Sanctions
Regulations”). Section 5.1(j)(iv)(A) of the Company Disclosure Letter sets forth
a complete and accurate list, as of the date of this Agreement, of material
specific licenses or authorizations under the Export and Sanctions
Regulations. The Company and its Subsidiaries also have instituted and maintain
policies and procedures designed to ensure compliance with the Export and
Sanctions Regulations in each jurisdiction in which the Company and its
Subsidiaries operate or are otherwise subject to jurisdiction.

(A) Neither the Company nor any of its Subsidiaries, nor, to the Knowledge of
the Company, any director, manager or employee of the Company or any of its
Subsidiaries (in his or her capacity as a director, manager or employee of the
Company or any of

 

-27-



--------------------------------------------------------------------------------

its Subsidiaries), are, and since January 1, 2012, have been, subject to any
actual, pending, or, to the Knowledge of the Company, threatened Proceedings,
demands, notices of violation, demand letters, settlements, or enforcement
actions, or made any voluntary disclosures to any Governmental Entity, involving
the Company or any of its Subsidiaries relating to the Export and Sanctions
Regulations.

(v) Except as would not, individually or in the aggregate, reasonably be likely
to have a Company Material Adverse Effect, the Company and its Subsidiaries are
in compliance with the rules and regulations of all performing rights societies
and industry guilds applicable to their operations.

(k) Certain Contracts. Section 5.1(k) of the Company Disclosure Letter sets
forth a list as of the date of this Agreement of each Contract to which either
the Company or any of its Subsidiaries is a party or bound, other than Contracts
solely among the Company and its wholly owned Subsidiaries, which (A) provides
that any of them will not compete with any other Person, or which grants “most
favored nation” protections to the counterparty to such Contract, that in each
case after the First Effective Time would be binding upon Parent or any of its
Subsidiaries (other than the Company and its Subsidiaries), (B) purports to
limit in any material respect either the type of business in which the Company
or its Subsidiaries may engage or the manner or locations in which any of them
may so engage in any business, that in each case after the First Effective Time
would be binding upon Parent or any of its Subsidiaries (other than the Company
and its Subsidiaries), (C) requires the Company or its Affiliates (or, after the
First Effective Time, Parent or its Affiliates) to deal exclusively with any
Person or group of related Persons which Contract is reasonably likely to
provide for annual revenues or expenses of $400,000,000 or more (other than any
licenses or other Contracts related to film, television or game production or
distribution, film financing or theme parks entered into in the ordinary
course), (D) is material to the formation, creation, operation, management or
control of any partnership or joint venture, the book value of the Company’s
investment in which exceeds $400,000,000, other than (1) partnerships or joint
ventures formed by film, television and game production entities or (2) film
financing partnerships or contractual arrangements for film financing treated as
partnerships for Tax purposes, in each case in the ordinary course of business,
and the Contracts set forth on Section 5.1(k)(D) of the Company Disclosure
Letter, (E) is a Contract for the lease of real or personal property providing
for annual payments of $50,000,000 or more, (F) is required to be filed by the
Company as a “material contract” pursuant to Item 601(b)(10) of Regulation S-K
under the Securities Act, (G) contains a put, call or similar right pursuant to
which the Company or any of its Subsidiaries would be required to purchase or
sell, as applicable, any equity interests of any Person or assets (excluding
Intellectual Property) at a purchase price which would reasonably be likely to
exceed, or the fair market value of the equity interests or assets (excluding
Intellectual Property) of which would be reasonably likely to exceed,
$200,000,000, (H) was entered into with Affiliates of the Company or any of its
Subsidiaries (other than the Company and its Subsidiaries) that is not a Company
Plan or that was entered into other than on arms’-length terms, (I) could by
their terms require the disposition or loss of any material assets, properties
(including Intellectual Property) or lines of business, or loss of any material
rights or material privileges, of the Company or its Subsidiaries (or, after the
First Effective Time, Parent or its Affiliates) as a result of the

 

-28-



--------------------------------------------------------------------------------

consummation of the Mergers and the other transactions contemplated hereby,
(J) represents for each of Turner Broadcasting System, Inc., HBO, Inc. and
Warner Brothers Entertainment Inc. (each, together with their respective
Subsidiaries, a “Segment”) the employment Contracts with their respective chief
executive officers and direct reports or (K) is a Contract not of a type
(disregarding any dollar thresholds, materiality or other qualifiers,
restrictions or other limitations applied to such Contract type) described in
the foregoing clauses (A) through (J) that has or would reasonably be likely to,
either pursuant to its own terms or the terms of any related Contracts, involve
payments or receipts in excess of $500,000,000 in any year (such Contracts
required to be listed pursuant to clauses (A)-(K) above, the “Material
Contracts”); provided that notwithstanding the foregoing, Material Contracts
shall not include any Affiliation Agreements or Contracts for the acquisition,
production or development of video programming. A true and complete copy of each
Material Contract, as amended as of the date of this Agreement, including all
attachments, schedules and exhibits thereto, has been made available to Parent
prior to the date of this Agreement. Each of the Material Contracts, and each
Contract entered into after the date hereof that would have been a Material
Contract if entered into prior to the date hereof (each, an “Additional
Contract”) is (or if entered into after the date hereof, will be) valid and
binding on the Company or its Subsidiaries, as the case may be and, to the
Knowledge of the Company, each other party thereto, and is in full force and
effect, except for such failures to be valid and binding or to be in full force
and effect as would not, individually or in the aggregate, reasonably be likely
to have a Company Material Adverse Effect. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any other party is in breach
of or in default under any Material Contract or Additional Contract or Contract
described on Section 5.1(k)(ii) of the Company Disclosure Letter, and no event
has occurred that, with the lapse of time or the giving of notice or both, would
constitute a default thereunder by the Company or any of its Subsidiaries, in
each case, except for such breaches and defaults as would not, individually or
in the aggregate, reasonably be likely to have a Company Material Adverse
Effect. To the Knowledge of the Company, as of the date of this Agreement,
neither the Company nor any of its Subsidiaries has received written notice
alleging a breach of or default under any Material Contract or Additional
Contract or Contract described on Section 5.1(k)(ii) of the Company Disclosure
Letter. As used in this Agreement, the term “Affiliation Agreements” means
affiliation, distribution or similar Contracts for the distribution of video
programming services with a video distributor, including cable systems, SMATV,
open video systems and MMDS, MDS and DBS systems, wireless and broadband, or a
video-on-demand or “over the top” service provider, in each case, for the
distribution of programming services, and any correspondence or writings
amending the foregoing.

(l) Takeover Statutes. Except for Section 203 of the DGCL, in respect of which
the Board of Directors of the Company has taken the action described in Section
5.1(c), no “fair price”, “moratorium”, “control share acquisition” or other
similar anti-takeover statute or regulation (each, a “Takeover Statute”) or any
anti-takeover provision in the Company Charter or Company Bylaws is applicable
to the Company, the Common Stock, the Mergers or the other transactions
contemplated by this Agreement.

(m) Environmental Matters. Except for such matters that would not, individually
or in the aggregate, reasonably be likely to have a Company Material Adverse

 

-29-



--------------------------------------------------------------------------------

Effect: (i) each of the Company and its Subsidiaries has since January 1, 2012
been in compliance with all applicable Environmental Laws; (ii) the
environmental conditions at the properties currently owned, leased or operated
by the Company or any of its Subsidiaries (including soils, groundwater and
surface water), and to the Knowledge of the Company, any formerly owned, leased
or operated properties, are not contaminated with any Hazardous Substances that
has or would reasonably be likely to result in the Company or any Subsidiary
incurring liability or having to conduct or fund any cleanup or other remedial
activity pursuant, directly or indirectly, to any applicable Environmental Law;
(iii) neither the Company nor any of its Subsidiaries is subject to any
Proceeding, or has otherwise received a written notice, alleging that it is
liable for the release or threat of release of any Hazardous Substance that has
or would reasonably be likely to result in the Company or any Subsidiary
incurring liability under any applicable Environmental Law; (iv) neither the
Company nor any of its Subsidiaries has received any written notice, demand,
letter, claim or request for information alleging that the Company or any of its
Subsidiaries may be in violation of or subject to liability under any
Environmental Law; (v) neither the Company nor any of its Subsidiaries is
subject to any outstanding obligations under any orders, decrees or injunctions,
or outstanding obligations or claims under any indemnities or other contractual
agreements, concerning liability or obligations relating to any Environmental
Law; and (vi) to the Knowledge of the Company, there are no other environmental
conditions involving the Company or any of its Subsidiaries that would
reasonably be likely to result in a liability to the Company or any Subsidiary
pursuant to any Environmental Law.

As used in this Agreement, (A) the term “Environmental Law” means any Law or
Order relating to the protection, investigation or restoration of the
environment or natural resources or, as it relates to any exposure to any
hazardous or toxic substance in the environment, to the protection of human
health and safety, and (B) the term “Hazardous Substance” means any substance
regulated under Environmental Law as being harmful or hazardous to human health
or the environment including those listed, classified or regulated as
“hazardous,” “toxic,” a “pollutant,” a “contaminant,” or words of similar
meaning and regulatory effect pursuant to any Environmental Law and also
including any petroleum product or by-product, asbestos-containing material,
lead-containing paint, mold, polychlorinated biphenyls or radioactive materials.

(n) Taxes. Except as would not reasonably be likely to have, individually or in
the aggregate, a Company Material Adverse Effect:

(i) The Company and each of its Subsidiaries (A) have prepared in good faith and
duly and timely filed all Tax Returns required to be filed by any of them and
all such filed Tax Returns are complete and accurate in all material respects;
(B) have paid all Taxes that are required to be paid (whether or not shown on
such Tax Returns) or that the Company or any of its Subsidiaries are obligated
to withhold from amounts owing to any employee, creditor or third party, except
with respect to matters contested in good faith; and (C) as of the date of this
Agreement have not waived any statute of limitations with respect to U.S.
federal income or material U.S. state income Taxes or agreed to any extension of
time with respect to a U.S. federal income or material U.S. state income Tax
assessment or deficiency.

 

-30-



--------------------------------------------------------------------------------

(ii) As of the date of this Agreement, there are no pending or, to the Knowledge
of the Company, threatened audits, examinations, investigations or other
proceedings in respect of Taxes. Except as made available to Parent prior to the
date of this Agreement, there are not, to the Knowledge of the Company, any
claims or assessments (whether or not asserted in writing) by any taxing
authority concerning the Company’s or any of its Subsidiaries’ Tax liability
that would, individually or in the aggregate, reasonably be likely to have a
Company Material Adverse Effect.

(iii) The Company has made available to Parent prior to the date of this
Agreement true and correct copies of the U.S. federal income Tax Returns filed
by the Company and its Subsidiaries for each of the fiscal years ended December
31, 2015, 2014 and 2013.

(iv) Neither the Company nor any of its Subsidiaries has participated in a
“listed transaction” or “a transaction of interest” within the meaning of
Treasury Regulation Section 1.6011-4(b). If the Company or any of its
Subsidiaries has participated in a “listed transaction” or “a transaction of
interest” within the meaning of Treasury Regulation Section 1.6011-4(b), such
entity has properly disclosed such transaction in accordance with the applicable
Tax regulations.

(v) Except pursuant to the Company’s spin-off of Time Inc. as completed on June
6, 2014, within the past five years, neither the Company nor any of its
Subsidiaries has been a “distributing corporation” or a “controlled corporation”
in a distribution intended to qualify under Section 355(a) of the Code.

(vi) (A) Neither the Company nor any of its Subsidiaries has any liability (or
has any Knowledge of any fact or circumstance that would reasonably be likely to
result in a liability, including as a result of the transactions contemplated by
this Agreement) under any Tax matters, Tax allocation, Tax sharing or similar
contract or arrangement that obligates the Company or any of its Subsidiaries to
make any payment computed by reference to the Taxes, Taxable income or Taxable
losses of any other Person (other than any such contract or arrangement that is
a commercial or employment agreement, no principal purpose of which relates to
Taxes, or any such contract or arrangement exclusively between or among the
Company and/or its Subsidiaries); and (B) Section 5.1(n)(vi)(B) of the Company
Disclosure Letter contains a list, for informational purposes only, of Tax
sharing agreements of the Company entered into in connection with the
transactions described in Section 5.1(n)(viii) of the Company Disclosure Letter.

(vii) Neither the Company nor any of its Subsidiaries has any liability for the
Taxes of any Person (other than the Company or any of its current or former
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor or by
contract (other than any contract entered into in the ordinary course of
business that is a commercial or employment agreement no principal purpose of
which relates to Taxes).

(viii) To the Knowledge of the Company, there is not any fact or circumstance
that would reasonably be likely to cause any of the transactions described in
Section 5.1(n)(viii) of the Company Disclosure Letter to fail to qualify for the
non-recognition of gain or loss under Section 355 of the Code.

 

-31-



--------------------------------------------------------------------------------

As used in this Agreement, (A) the term “Tax” (including, with correlative
meanings, the terms “Taxes” and “Taxable”) means all federal, state, local and
foreign income, profits, franchise, gross receipts, environmental, customs duty,
capital stock, severance, stamp, payroll, sales, employment, unemployment,
disability, use, property, withholding, excise, production, value added,
occupancy and other taxes, duties or assessments in the nature of a tax, in each
case that is imposed by a Governmental Entity, together with all interest,
penalties and additions imposed with respect to such amounts and any interest in
respect of such penalties and additions and (B) the term “Tax Return” means all
returns and reports (including elections, declarations, disclosures, schedules,
estimates and information returns) required to be supplied to a Tax authority
relating to Taxes.

(o) Intellectual Property. (i) Section 5.1(o)(i) of the Company Disclosure
Letter sets forth, as of the date of this Agreement, a true and complete list of
all material registered patents owned by the Company or any of its Subsidiaries,
indicating for each registered patent the registration or application number,
the record owner, the date filed or issued and the applicable filing
jurisdiction. All material registered Intellectual Property (“Registered IP”)
owned by the Company or any of its Subsidiaries is subsisting in all material
respects, and, except as would not reasonably be likely to have a material
adverse impact on the business and/or operations of the Company and its
Subsidiaries, taken as a whole, in the jurisdiction(s) where such Registered IP
is issued or registered is, to the Knowledge of the Company, valid and
enforceable.

(ii) Except as would not, individually or in the aggregate, reasonably be likely
to have a Company Material Adverse Effect, each of the Company and its
Subsidiaries owns, or has sufficient rights to use, all Intellectual Property
and Information Technology used in or necessary for its business (the “Company
IP”), free and clear of all Liens, other than licenses granted by the Company or
any of its Subsidiaries in the ordinary course of business that are not
individually material to the Company and its Subsidiaries and such ownership or
other rights shall survive the consummation of the transactions contemplated by
this Agreement unchanged.

(iii) Except as would not, individually or in the aggregate, reasonably be
likely to have a Company Material Adverse Effect, each of the Company and its
Subsidiaries (A) stores and maintains in a commercially reasonable condition (I)
each of the Library Pictures and (II) the Library Tangible Assets, in each case,
in accordance with standard industry practices and (B) has the right and ability
to Exploit such Library Pictures in the ordinary course of business consistent
with past practice.

(iv) The Company and its Subsidiaries have not since the Applicable Date, and do
not, infringe, misappropriate or otherwise violate the Intellectual Property
rights of, or defame, any third party (except as would not reasonably be likely
to have a material adverse impact on the business and/or operations of the
Company and its Subsidiaries, taken as a whole), and except as would not,
individually or in the aggregate, reasonably be likely to have a

 

-32-



--------------------------------------------------------------------------------

Company Material Adverse Effect, to the Knowledge of the Company, no third party
is infringing, misappropriating or otherwise violating any Company IP owned or
licensed by the Company or any of its Subsidiaries. There are no pending or, to
the Knowledge of the Company, threatened in writing, proceedings, administrative
claims, litigation, suits, actions or investigations (i) alleging that the
operation of the business of the Company or any of its Subsidiaries, infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
Person, (ii) alleging that the Company or any of its Subsidiaries has defamed
any Person or (iii) terminating or purporting to terminate copyright assignments
pursuant to 17 U.S.C. §203 or §304 or their foreign equivalents relating to any
Program, in each case of clauses (i), (ii) and (iii), that would reasonably be
likely to have a materially adverse impact on the business and/or operations of
the Company and its Subsidiaries, taken as a whole.

(v) Except as would not reasonably be likely to have a material adverse impact
on the business and/or operations of the Company and its Subsidiaries, taken as
a whole, the Company and its Subsidiaries take and have taken commercially
reasonable measures to maintain, preserve and protect (A) their respective
interests in the Intellectual Property material to the respective businesses of
the Company and its Subsidiaries, and (B) the confidentiality of the Trade
Secrets owned or used by the Company and its Subsidiaries. Except as would not
reasonably be likely to have a Company Material Adverse Effect, there has not
been any disclosure or other compromise of any confidential or proprietary
information of the Company or any of its Subsidiaries (including any such
information of any other Person disclosed in confidence to the Company or any of
its Subsidiaries) to any third party in a manner that has resulted or would
reasonably be likely to result in any liability to the Company or any of its
Subsidiaries.

(vi) Except as would not, individually or in the aggregate, reasonably be likely
to have a Company Material Adverse Effect: (A) the Information Technology used
in the Company’s and any of its Subsidiaries’ businesses operates and performs
in all respects as required to permit the Company and its Subsidiaries to
conduct their respective businesses as currently conducted, (B) such Information
Technology has not malfunctioned or failed since the Applicable Date and (C) to
the Knowledge of the Company, since the Applicable Date, no Person has gained
unauthorized access to the Information Technology of the Company or any of its
Subsidiaries in a manner that has resulted or would reasonably be likely to
result in liability to the Company or any of its Subsidiaries. Except as would
not, individually or in the aggregate, reasonably be likely to have a Company
Material Adverse Effect, to the Knowledge of the Company, none of the software
owned by the Company or any of its Subsidiaries contains or is distributed with
any shareware, open source code or other software whose use or distribution is
under a license that requires either of the Company or any of its Subsidiaries
to do any of the following: (I) disclose or distribute the software owned by the
Company or any of its Subsidiaries in source code form; (II) authorize a
licensee of the software owned by either the Company or any of its Subsidiaries
to make derivative works of such software owned by the same; or (III) distribute
the software owned by either the Company or any of its Subsidiaries at no cost
to the recipient.

 

-33-



--------------------------------------------------------------------------------

(vii) Except as would not reasonably be likely to have a material adverse impact
on the business and/or operations of the Company or any of its Subsidiaries,
(A) the Company and its Subsidiaries have implemented backup, security and
disaster recovery technology and procedures consistent with standard practices
for the industries in which the Company and its Subsidiaries operate in each
applicable jurisdiction in which they do business, (B) the Company and its
Subsidiaries are in compliance with applicable Laws and Orders regarding the
privacy and security of customer, employee and other Personal Data and are
compliant in all respects with their respective privacy policies and (C) to the
Knowledge of the Company, there have not been any incidents of, or third party
claims related to, any loss, theft, unauthorized access to, or acquisition,
modification, disclosure, corruption, or other misuse of any Personal Data in
the Company’s or any of its Subsidiaries’ possession. To the Knowledge of the
Company, neither the Company nor any of its Subsidiaries has received any notice
of any claims, investigations (including investigations by any Governmental
Entity), or alleged violations of any Laws and Orders with respect to Personal
Data possessed by the Company or any of its Subsidiaries.

(viii) As used in this Agreement, (A) the term “Exploitation” (including, with
correlative meaning, the term “Exploit”) means the release, exhibition,
performance, projection, broadcast, telecast, transmission, promotion,
publicizing, advertisement, rental, lease, licensing, sublicensing, sale,
transfer, disposition, distribution, sub-distribution, commercializing,
merchandising, creation, development, production, marketing, use, exercise,
trading in, turning to account, dealing with and in and otherwise exploiting in
any form and any and all media now known or hereafter devised of any asset or
portions thereof, or any rights therein or relating thereto, including the right
to develop, produce and distribute subsequent and/or derivative productions
based thereon, (B) the term “Information Technology” means computers, software,
databases, firmware, middleware, servers, workstations, networks, systems,
routers, hubs, switches, data communications lines, and all other information
technology equipment and associated documentation, (C) the term “Intellectual
Property” means, collectively, all U.S. and foreign intellectual property
rights, including (I) trademarks, service marks, brand names, certification
marks, collective marks, d/b/a’s, Internet domain names, logos, designs,
symbols, trade dress, trade names, and other indicia of origin, all applications
and registrations for the foregoing, and all goodwill associated therewith and
symbolized thereby, including all renewals of same (“Trademarks”); (II)
inventions and discoveries and improvements thereto, whether patentable or not,
and all patents, patent applications, and invention disclosures, including
divisions, continuations, continuations-in-part, extensions, reissues,
reexaminations, and any other governmental grant for the protection of
inventions or industrial designs; (III) trade secrets and all other confidential
and proprietary information, including, know-how, processes, schematics,
business methods, formulae, technical data, specifications, operating and
maintenance manuals, drawings, prototypes, models, designs, customer lists and
supplier lists (“Trade Secrets”); (IV) published and unpublished works of
authorship in any media, whether copyrightable or not (including software,
source code, object code, databases and other compilations of information),
copyrights therein and thereto, and registrations and applications therefor, and
all renewals, extensions, restorations and reversions thereof (“Copyrights”);
and (V) all derivative, compilation and ancillary rights of every kind, whether
now known or hereafter recognized, related to Copyrights; (VI) moral rights,
rights of

 

-34-



--------------------------------------------------------------------------------

publicity and rights of privacy, (D) the term “Library Pictures” means any and
all completed audio, visual and/or audiovisual works which the Company or any of
its Subsidiaries Exploits or has the right to Exploit, including any motion
pictures, films, movies-of-the-week, television programs, shows, series,
mini-series, episodes, pilots, specials, documentaries, cartoons, compilations,
promotional films, clips, trailers and shorts and any other programs or
audio-visual works, whether animated, live action or both, in any form or any
medium, whether now known or hereafter developed (including theatrical,
videocassette, videodisc and other home video, network, free, cable, pay,
satellite, syndication, and/or any other television medium, pay-per-view,
video-on-demand, advertising-supported-video-on-demand, subscription on-demand,
subscription video-on-demand, electronic sell through, Internet, mobile device
and other new media), in each case whether recorded digitally, on film,
videotape, cassette, cartridge, disc or on or by any other means, method,
process or device, whether now known or hereafter developed, (E) the term
“Library Tangible Assets” means all physical properties of, or relating to, any
Program, including prints, negatives, duplicating negatives, fine grains, music
and sound effects tracks, master tapes and other duplicating materials of any
kind, all various language dubbed and titled versions, prints and negatives of
stills, trailers and television spots, all promotions and other advertising,
marketing and publicity materials, stock footage, trims, tabs, outtakes, cells,
drawings, storyboards, models, sculptures, puppets, sketches, and continuities,
including any of the foregoing in the possession, custody or control of the
Company or any of its Subsidiaries, or in the possession of their respective
assigns or any film laboratories, storage facilities or other Persons, (F) the
term “Personal Data” means any data or information in any media that is linked
to the identity of a particular individual, browser, or device and any other
data or information that constitutes personal data or personal information under
any applicable Law or the Company’s or any of its Subsidiaries’ privacy policies
(including an individual’s combined first and last name, home address, telephone
number, fax number, email address, Social Security number or other Governmental
Entity-issued identifier (including state identification number, driver’s
license number, or passport number), precise geolocation information of an
individual or device, credit card or other financial information (including bank
account information), cookie identifiers associated with registration
information, or any other browser or device-specific number or identifier and
any web or mobile browsing or usage information that is linked to the foregoing,
(G) the term “Programs” means any and all Library Pictures, Works in Progress
and Unproduced Properties of the Company or any of its Subsidiaries, (H) the
term “Unproduced Properties” means those literary, dramatic, or other materials
in which the Company or any of its Subsidiaries Exploits or has the right to
Exploit and for which development has not been abandoned as of the date hereof
(1) upon which principal photography has not yet commenced on or prior to the
date hereof and (2) which if produced and completed would otherwise constitute
Library Pictures, and (I) the term “Works in Progress” means all literary,
dramatic, audio, visual and/or audiovisual works of any kind or character which
the Company or any of its Subsidiaries Exploits or has the right to Exploit, and
(1) which have been greenlighted or which are in current production or
post-production and have not been abandoned, and (2) which are not complete and
which, if completed, would otherwise constitute Library Pictures.

 

-35-



--------------------------------------------------------------------------------

(p) Distribution.

(i) With respect to any Affiliation Agreement with a top-five distributor
containing a delete, re-tiering, repositioning or similar right, within the last
year, no distributor has notified the Company or one of its Subsidiaries in
writing of its intention to delete, re-tier or reposition any programming
service which would result in a material deletion, re-tiering or repositioning
of any programming service; provided that with respect to the programming
services operated by Turner Broadcasting System, Inc. and its Subsidiaries, the
representation in this Section 5.1(p)(i) is made only with respect to TBS, TNT,
Cartoon Network and CNN network.

(ii) None of Turner Broadcasting System, Inc., HBO, Inc. or any of their
respective Subsidiaries are, to the Knowledge of the Company, in material breach
of or in material default under any “most favored nation” provision provided for
in any Contract with a top-ten distributor.

(r) U.S. Domestic Households. Section 5.1(r) of the Company Disclosure Letter
sets forth, as of September 2016, the estimated number of U.S. domestic
households reached by each of TNT, TBS, CNN, Cartoon Network, truTV and HBO as
estimated by Nielsen, and the estimated number of U.S. domestic households
reached by HBO, as disclosed by the Company’s Affiliates.

(s) Insurance. The Company has made available to Parent prior to the date of
this Agreement true, correct and complete copies of the Company’s director and
officer insurance policies. The insurance policies held by the Company provide
adequate coverage for all normal risks incident to the business of the Company
and its Subsidiaries and their respective properties and assets, except for any
such failures to maintain such policies that would not, individually or in the
aggregate, reasonably be likely to have a Company Material Adverse Effect. Each
such policy is in full force and effect and all premiums due with respect to all
such policies have been paid, with such exceptions that would not, individually
or in the aggregate, reasonably be likely to have a Company Material Adverse
Effect.

(t) Tax Treatment. As of the date of this Agreement:

(i) Neither the Company nor any of its Subsidiaries has taken or agreed to take
any action, or is aware of any facts or circumstances, in each case, that would
prevent or impede, or would reasonably be likely to prevent or impede, the
Mergers from qualifying for the Intended Tax Treatment.

(ii) Neither the Company nor any of its Subsidiaries is aware of any reason that
it could not provide, to Cravath, Swaine & Moore LLP (“Cravath”) or another law
firm, representations and warranties of the sort customarily provided by a
target company as the basis for a legal opinion that a transaction qualifies as
a reorganization under Section 368(a)(1)(A) of the Code.

(iii) The Company is making the representations and warranties in this Section
5.1(t) after consultation with its tax counsel and with full knowledge of the
terms of this Agreement.

 

-36-



--------------------------------------------------------------------------------

(u) Brokers and Finders. The Company has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the Mergers or the other transactions contemplated in this
Agreement, except that the Company has engaged Allen & Company LLC, Citigroup
Global Markets Inc. and Morgan Stanley & Co. LLC as the Company’s financial
advisors, the financial arrangements with which have been disclosed in writing
to Parent prior to the date of this Agreement.

(v) No Other Representations and Warranties. Except for the representations and
warranties of the Company contained in this Section 5.1, the Company is not
making and has not made, and no other Person is making or has made on behalf of
the Company, any express or implied representation or warranty in connection
with this Agreement or the transactions contemplated hereby. Nothing in this
Section 5.1 shall require the Company to make any disclosure that would violate
47 C.F.R. §§ 1.2105 & 1.2205 or the Guidance Regarding the Prohibition of
Certain Communications During the Incentive Auction, Auction 1000, Public
Notice, DA 15-1129 (the “Anti-Collusion Rules”), provided that such disclosure
is made to Parent’s outside counsel.

5.2 Representations and Warranties of Parent and Merger Subs. Except as set
forth in the corresponding sections or subsections of the disclosure letter
delivered to the Company by Parent at the time of entering into this Agreement
(the “Parent Disclosure Letter”) (it being understood that any disclosure set
forth in one section or subsection of the Parent Disclosure Letter shall be
deemed disclosure with respect to, and shall be deemed to apply to and qualify,
the section or subsection of this Agreement to which it corresponds in number
and each other section or subsection of this Agreement to the extent the
qualifying nature of such disclosure with respect to such other section or
subsection is reasonably apparent on the face of such disclosure) or, to the
extent the qualifying nature of such disclosure with respect to a specific
representation and warranty is reasonably apparent therefrom, as set forth in
Parent Reports filed on or after January 1, 2016 and prior to the date of this
Agreement (excluding all disclosures (other than statements of historical fact)
in any “Risk Factors” section and any disclosures included in any such forms,
statements, certifications, reports and documents that are cautionary,
predictive or forward looking in nature), Parent and Merger Subs hereby
represent and warrant to the Company as of the date of this Agreement and as of
the Closing that:

(a) Organization, Good Standing and Qualification. Each of Parent and each of
the Merger Subs is a legal entity duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization and has
all requisite corporate or similar power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted
and is qualified to do business and is in good standing as a foreign legal
entity in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so organized, qualified or in good standing, or
to have such power or authority, would not, individually or in the aggregate,
reasonably be likely to have a Parent Material Adverse Effect. Prior to the date
of this Agreement, Parent has made available to the Company complete and correct
copies of the certificates of incorporation and bylaws of each of Parent and
Corporate Sub, in each case as amended to and in effect on the date of this
Agreement. Prior to the

 

-37-



--------------------------------------------------------------------------------

accession of Merger LLC to this Agreement, Parent will make available to the
Company complete and correct copies of the certificate of formation and the
limited liability company operating agreement of Merger LLC, in each case as
amended to and in effect on the date of such accession.

As used in this Agreement, the term “Parent Material Adverse Effect” means (A)
an effect that would prevent, materially delay or materially impair the ability
of Parent or Merger Subs to consummate the Mergers, or (B) a material adverse
effect on the financial condition, properties, assets, business or results of
operations of Parent and its Subsidiaries (excluding, after the First Effective
Time, the Initial Surviving Company), taken as a whole, excluding any such
effect resulting from or arising in connection with: (1) changes in, or events
generally affecting, the financial, securities or capital markets, (2) general
economic or political conditions in the United States or any foreign
jurisdiction in which Parent or any of its Subsidiaries operate, including any
changes in currency exchange rates, interest rates, monetary policy or
inflation, (3) changes in, or events generally affecting, the industries in
which Parent or any of its Subsidiaries operate, (4) any acts of war, sabotage,
civil disobedience or terrorism or natural disasters (including hurricanes,
tornadoes, floods or earthquakes), (5) any failure by Parent or any of its
Subsidiaries to meet any internal or published budgets, projections, forecasts
or predictions in respect of financial performance for any period, (6) a decline
in the price of the shares of Parent Stock, or a change in the trading volume of
such shares, on the NYSE, provided that the exceptions in clauses (5) and (6)
shall not prevent or otherwise affect a determination that any change, effect,
circumstance or development underlying such failure or decline or change (if not
otherwise falling within any of the exclusions pursuant to the other clauses of
this definition) has resulted in, or contributed to, a Parent Material Adverse
Effect, (7) changes in Law, (8) changes in GAAP (or authoritative interpretation
thereof), (9) the taking of any specific action expressly required by this
Agreement or taken with the Company’s written consent to the extent the effects
thereof are reasonably explained in writing by Parent prior to the time of such
consent or the failure to take any specific action expressly prohibited by this
Agreement and as for which the Company declined to consent or (10) the
announcement or pendency (but, for the avoidance of doubt, not the consummation)
of this Agreement and the Mergers, including the impact thereof on the
relationships with customers, suppliers, distributors, partners or employees
(provided that the exception in this clause (10) shall not apply to references
to “Parent Material Adverse Effect” in Section 5.2(d)); provided, however, that
the changes, effects, circumstances or developments set forth in the foregoing
clauses (1), (2), (3), (4), (7) and (8) shall be taken into account in
determining whether a “Parent Material Adverse Effect” has occurred to the
extent such changes, effects, circumstances or developments have a
disproportionate adverse effect on Parent and its Subsidiaries, taken as a
whole, relative to other participants in the industries in which Parent and its
Subsidiaries operate, but, in such event, only the incremental disproportionate
impact of such changes, effects, circumstances or developments shall be taken
into account in determining whether a “Parent Material Adverse Effect” has
occurred.

(b) Capital Structure. (i) As of the date of this Agreement, the authorized
capital stock of Parent consists of (A) 14,000,000,000 shares of Parent Common
Stock, of which 6,147,261,645 shares of Parent Common Stock were issued and
outstanding as of the close of

 

-38-



--------------------------------------------------------------------------------

business on October 19, 2016, and (B) 10,000,000 shares of preferred stock, par
value $1.00 per share (the “Parent Preferred Stock”), of which no shares of
Parent Preferred Stock are issued and outstanding as of the date of this
Agreement, and no other shares of Parent Common Stock or shares of Parent
Preferred Stock were issued and outstanding on such date. All of the outstanding
shares of Parent Common Stock have been duly authorized and validly issued and
are fully paid and nonassessable. Section 5.2(b)(i) of the Parent Disclosure
Letter contains a correct and complete list as of October 19, 2016 of (x) the
outstanding number of options to purchase Parent Common Stock (each, a “Parent
Option”) pursuant to certain of Parent’s compensation and benefit plans (such
compensation and benefit plans, the “Parent Stock Plans”) and (y) the
outstanding number of rights to receive Parent Common Stock (pursuant to
deferred shares, performance shares and restricted stock units) under the Parent
Stock Plans (each a “Parent Common Stock Unit”). From October 19, 2016 to the
execution of this Agreement, Parent has not issued any Parent Common Stock
except pursuant to the exercise of Parent Options and the settlement of Parent
Common Stock Units outstanding on October 19, 2016 in accordance with their
terms and, since October 19, 2016 to the date of this Agreement, Parent has not
issued any Parent Options or Parent Common Stock Units. Except as set forth in
this Section 5.2(b), as of the date of this Agreement, there are no preemptive
or other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, commitments or rights of any kind that obligate Parent or
any of its Subsidiaries to issue or sell any shares of capital stock or other
equity securities of Parent or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire from Parent or any of its Subsidiaries, any equity securities of
Parent, and no securities or obligations of Parent or any of its Subsidiaries
evidencing such rights are authorized, issued or outstanding. Parent does not
have outstanding any bonds, debentures, notes or other obligations the holders
of which have the right to vote (or convertible into or exercisable for
securities having the right to vote) with the stockholders of Parent on any
matter.

(ii) The authorized capital stock of Corporate Sub consists of 1,000 shares of
common stock, par value $0.01 per share, all of which are validly issued and
outstanding. All of the issued and outstanding capital stock of Corporate Sub
is, and at the First Effective Time will be, owned, directly or indirectly, by
Parent, and there are (A) no other shares of capital stock or voting securities
of Corporate Sub, (B) no securities of Corporate Sub convertible into or
exchangeable for equity securities or other voting securities of Corporate Sub
and (C) no options or other rights to acquire from Corporate Sub, and no
obligations of Corporate Sub to issue, any equity securities, other voting
securities or securities convertible into or exchangeable for equity securities
or other voting securities of Corporate Sub. Corporate Sub has not conducted any
business prior to the date of this Agreement and has no, and prior to the First
Effective Time will have no, assets, liabilities or obligations of any nature
other than those incident to its formation and pursuant to this Agreement and
the Mergers and the other transactions contemplated by this Agreement.

(iii) The authorized limited liability company interests of Merger LLC will,
from and after its organization, be validly issued and outstanding. All of the
issued and outstanding limited liability company interests of Merger LLC from
and after its organization

 

-39-



--------------------------------------------------------------------------------

and at the Second Effective Time will be, owned, directly or indirectly, by
Parent, and there are (A) no other limited liability company interests or voting
securities of Merger LLC, (B) no securities of Merger LLC convertible into or
exchangeable for limited liability company interests or other voting securities
of Merger LLC and (C) no options or other rights to acquire from Merger LLC, and
no obligations of Merger LLC to issue, any limited liability company interests,
other voting securities or securities convertible into or exchangeable for
limited liability company interests or other voting securities of Merger LLC.
Merger LLC has not conducted any business prior to the date of its accession to
this Agreement and has no, and prior to the Second Effective Time will have no,
assets, liabilities or obligations of any nature other than those incident to
its formation and pursuant to this Agreement and the Mergers and the other
transactions contemplated by this Agreement. No election has been, or will be,
made to treat Merger LLC as a corporation for U.S. Federal income tax purposes,
which election is effective as of (or prior to) the Second Effective Time.

(c) Corporate Authority; Approval. Parent and each of the Merger Subs have all
requisite corporate power and authority and each has taken all corporate action
necessary in order to execute, deliver and, subject to obtaining the approval
contemplated by Section 6.16 of this Agreement in the case of Merger Subs,
perform its obligations under this Agreement and to consummate the Mergers. This
Agreement has been duly executed and delivered by Parent and Merger Subs and
constitutes a valid and binding agreement of Parent and Merger Subs, enforceable
against each of Parent and Merger Subs in accordance with its terms, subject to
the Bankruptcy and Equity Exception. The shares of Parent Common Stock
comprising the Stock Consideration have been duly authorized and, when issued
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and no stockholder of Parent will have any preemptive right of
subscription or purchase in respect thereof. No approval by the stockholders of
Parent is required in order for Parent to execute, deliver and perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby on the terms and subject to the conditions of this Agreement.

(d) Governmental Filings; No Violations. (i) Other than the necessary filings,
notices, reports, consents, registrations, approvals, permits, expirations of
waiting periods or authorizations (A) pursuant to Section 1.3, (B) required
under the HSR Act or any Foreign Competition Laws in connection with the
Mergers, the Exchange Act and the Securities Act, (C) to comply with state
securities or “blue-sky” Laws, (D) as may be required with or to the FCC under
the Communications Laws, (E) as may be required with or to the PUCs and other
local and state Governmental Entities pursuant to applicable local and state
Utilities Laws and (F) as may be required with or to the Foreign Regulators
pursuant to Foreign Regulatory Laws, no filings, notices and/or reports are
required to be made by Parent or Corporate Sub with, nor are any consents,
registrations, approvals, permits, expirations of waiting periods or
authorizations required to be obtained by Parent or Corporate Sub from, any
Governmental Entity, in connection with the execution, delivery and performance
of this Agreement by Parent and Merger Subs and the consummation by Parent and
Merger Subs of the Mergers and the other transactions contemplated hereby,
except, in each case, those that the failure to make or obtain would not,
individually or in the aggregate, reasonably be likely to have a Parent Material
Adverse Effect.

 

-40-



--------------------------------------------------------------------------------

(ii) The execution, delivery and performance of this Agreement by Parent and
Merger Subs do not, and the consummation by Parent and Merger Subs of the
Mergers and the other transactions contemplated hereby will not, constitute or
result in (A) a breach or violation of, or a default under, the certificate of
incorporation or bylaws or, in the case of Merger LLC, the limited liability
company operating agreement, of Parent or Merger Subs, (B) with or without the
lapse of time or the giving of notice or both, a breach or violation of, a
default or termination or modification (or right of termination or modification)
under, payment of additional fees under, the creation or acceleration of any
obligations under, or the creation of a Lien on any of the assets of Parent or
any of its Subsidiaries pursuant to any Contract binding upon Parent or any of
its Subsidiaries, or, assuming (solely with respect to performance of this
Agreement and consummation of the Mergers and the other transactions
contemplated hereby) the filings, notices, reports, consents, registrations,
approvals, permits, expirations of waiting periods and authorizations referred
to in Section 5.2(d)(i) are made or obtained, under any Law, Order or License to
which Parent or any of its Subsidiaries is subject or (C) any change in the
rights or obligations under any Contract to which Parent or any of its
Subsidiaries is a party, except, in the case of clauses (B) and (C) above, for
any such breach, violation, default, termination, modification, payment,
acceleration, creation or change that would not, individually or in the
aggregate, reasonably be likely to have a Parent Material Adverse Effect.

(e) Parent Reports; Financial Statements. (i) Parent has filed or furnished, as
applicable, on a timely basis, all forms, statements, certifications, reports
and documents required to be filed or furnished by it with or to the SEC
pursuant to the Exchange Act or the Securities Act since the Applicable Date
(the forms, statements, reports and documents filed with or furnished to the SEC
since the Applicable Date and those filed with or furnished to the SEC
subsequent to the date of this Agreement, in each case as amended, the “Parent
Reports”). Each of the Parent Reports, at the time of its filing or being
furnished, complied or, if not yet filed or furnished, will comply in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Sarbanes-Oxley Act, and any rules and regulations
promulgated thereunder applicable to the Parent Reports. As of their respective
dates (or, if amended prior to the date of this Agreement, as of the date of
such amendment), the Parent Reports did not, and any Parent Reports filed with
or furnished to the SEC subsequent to the date of this Agreement will not,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.

(ii) Parent is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the NYSE.

(iii) Parent maintains disclosure controls and procedures required by Rule
13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and procedures
are designed to ensure that information required to be disclosed by Parent in
its filings with the SEC under the Exchange Act is recorded and reported on a
timely basis to the individuals responsible for the preparation of Parent’s
filings with the SEC under the Exchange Act. Parent maintains internal control
over financial reporting (as defined in Rule 13a-15 or 15d-15, as applicable,
under the Exchange Act). Such internal control over financial reporting is
designed to provide

 

-41-



--------------------------------------------------------------------------------

reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. Parent has disclosed, based on the most recent evaluation of its Chief
Executive Officer and its Chief Financial Officer prior to the date of this
Agreement, to Parent’s auditors and the audit committee of Parent’s Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of its internal controls over financial reporting that are
reasonably likely to adversely affect Parent’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Parent’s internal control over financial reporting.

(iv) Each of the consolidated balance sheets included in or incorporated by
reference into the Parent Reports (including the related notes and schedules)
fairly presents or, in the case of Parent Reports filed after the date of this
Agreement, will fairly present, in each case, in all material respects, the
consolidated financial position of Parent and its Subsidiaries, as of the date
of such balance sheet, and each of the consolidated statements of income, cash
flows and changes in stockholders’ equity (deficit) included in or incorporated
by reference into the Parent Reports (including any related notes and schedules)
fairly presents, or, in the case of Parent Reports filed after the date of this
Agreement, will fairly present, in each case, in all material respects, the
results of operations, retained earnings (loss) and changes in financial
position, as the case may be, of Parent and its Subsidiaries for the periods set
forth therein (subject, in the case of unaudited statements, to notes and normal
year-end audit adjustments that will not be material in amount or effect), in
each case in accordance with GAAP consistently applied during the periods
involved, except as may be noted therein or in the notes thereto.

(f) Absence of Certain Changes. Since December 31, 2015, there has not been any
change, effect, circumstance or development which has had or would, individually
or in the aggregate, reasonably be likely to have a Parent Material Adverse
Effect. Since June 30, 2016 and through the date of this Agreement, (i) Parent
and its Subsidiaries have conducted their respective businesses in the ordinary
course of such businesses consistent with past practice in all material
respects; and (ii) except for normal quarterly cash dividends in an amount equal
to $0.48 per share of Parent Common Stock, Parent has not declared, set aside or
paid any dividend or distribution payable in cash, stock or property in respect
of any capital stock.

(g) Litigation and Liabilities. There are no Proceedings, pending or, to the
Knowledge of Parent, threatened against Parent or any of its Subsidiaries,
except for those that would not, individually or in the aggregate, reasonably be
likely to have a Parent Material Adverse Effect. There are no obligations or
liabilities of Parent or any of its Subsidiaries, whether or not accrued,
contingent or otherwise other than (i) liabilities or obligations disclosed,
reflected, reserved against or otherwise provided for in the consolidated
balance sheet of Parent as of June 30, 2016 and the notes thereto set forth in
Parent’s quarterly report on Form 10-Q for the fiscal quarter ended June 30,
2016; (ii) liabilities or obligations incurred in the ordinary course of
business consistent with past practice since June 30, 2016; (iii) liabilities or
obligations arising out of this Agreement (and which do not arise out of a
breach by Parent or Merger Subs of any representation or warranty in this
Agreement) or third-party service provider obligations incurred in connection
with the transactions contemplated hereby; or (iv) liabilities or obligations

 

-42-



--------------------------------------------------------------------------------

that would not reasonably be likely to have, individually or in the aggregate, a
Parent Material Adverse Effect. Neither Parent nor any of its Subsidiaries is a
party to or subject to the provisions of any judgment, order, writ, injunction,
decree, award, stipulation or settlement of or with any Governmental Entity that
would reasonably be likely to have, individually or in the aggregate, a Parent
Material Adverse Effect. For purposes of this Agreement, the term “Knowledge of
Parent” means the actual knowledge of the individuals identified on Section
5.2(g) of the Parent Disclosure Letter.

(h) Employee Benefits. All contributions required to be made under each Parent
Pension Plan, as of the date of this Agreement, have been timely made and all
obligations in respect of each Parent Pension Plan have been properly accrued
and reflected in the most recent consolidated balance sheet filed or
incorporated by reference in the Parent Reports prior to the date of this
Agreement. Under each Parent Pension Plan which is a single-employer plan, as of
the last day of the most recent plan year ended prior to the date of this
Agreement, the actuarially determined present value of all “benefit
liabilities”, within the meaning of Section 4001(a)(16) of ERISA (as determined
on the basis of the actuarial assumptions contained in such Parent Pension
Plan’s most recent actuarial valuation), did not exceed the then current value
of the assets of such Parent Pension Plan, and there has been no material change
in the financial condition, whether or not as a result of a change in funding
method, of such Parent Pension Plan since the last day of the most recent plan
year. For purposes of this Agreement, “Parent Pension Plan” means any benefit
plan maintained, sponsored or contributed to by Parent or any of its
Subsidiaries, which is subject to ERISA and is an “employee pension benefit
plan” within the meaning of Section 3(2) of ERISA.

(i) Compliance with Laws. The businesses of each of Parent and its Subsidiaries
since January 1, 2012 have not been, and are not being, conducted in violation
of any applicable Law or Order, except for such violations that would not,
individually or in the aggregate, reasonably be likely to have a Parent Material
Adverse Effect. To the Knowledge of Parent, no investigation or review by any
Governmental Entity with respect to Parent or any of its Subsidiaries is pending
or, as of the date of this Agreement, threatened, nor has any Governmental
Entity indicated an intention to conduct the same, except for such
investigations or reviews the outcome of which would not, individually or in the
aggregate, reasonably be likely to have a Parent Material Adverse Effect.

(j) Takeover Statutes. No Takeover Statute or any anti-takeover provision in
Parent’s restated certificate of incorporation or bylaws is, or at the First
Effective Time or Second Effective Time will be, applicable to the Parent Common
Stock, the Mergers or the other transactions contemplated by this Agreement.

(k) Brokers and Finders. Parent has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the Mergers or the other transactions contemplated in this
Agreement, except that Parent has employed Perella Weinberg Partners LP, J.P.
Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated as
its financial advisors.

 

-43-



--------------------------------------------------------------------------------

(l) Available Funds. Parent and Merger Subs have available to them, and at the
First Effective Time will have available to them, all funds and commitments
necessary for the payment of the Merger Consideration. Parent has delivered to
the Company true and complete copies of a fully executed credit agreement (the
“Credit Agreement”) dated on or about the date of this Agreement, with the
Financing Sources specified therein providing for Debt Financing in the amounts
set forth therein, the proceeds of which shall be available to finance the
payment of the Cash Consideration and any other amounts required to be paid in
connection with the consummation of the Mergers. The Credit Agreement is the
legal, valid and binding obligation of, and enforceable against, Parent and
Merger Subs, as applicable, and, to the Knowledge of Parent, each of the other
parties thereto.

(m) Taxes. Except as would not reasonably be likely to have, individually or in
the aggregate, a Parent Material Adverse Effect:

(i) Parent and each of its Subsidiaries (A) have prepared in good faith and duly
and timely filed all Tax Returns required to be filed by any of them and all
such filed Tax Returns are complete and accurate in all material respects and
(B) have paid all Taxes that are required to be paid (whether or not shown on
such Tax Returns) or that Parent or any of its Subsidiaries are obligated to
withhold from amounts owing to any employee, creditor or third party, except
with respect to matters contested in good faith.

(ii) As of the date of this Agreement, to the Knowledge of Parent, there are no
pending audits, examinations, investigations or other proceedings in respect of
Taxes. Except as made available to the Company prior to the date of this
Agreement, there are not, to the Knowledge of Parent, any claims or assessments
(whether or not asserted in writing) by any taxing authority concerning Parent’s
or any of its Subsidiaries’ Tax liability that would, individually or in the
aggregate, reasonably be likely to have a Parent Material Adverse Effect.

(n) Tax Treatment. As of the date of this Agreement:

(i) Neither Parent nor any of its Subsidiaries has taken or agreed to take any
action, or is aware of any facts or circumstances, in each case, that would
prevent or impede, or would reasonably be likely to prevent or impede, the
Mergers from qualifying for the Intended Tax Treatment.

(ii) Neither Parent nor any of its Subsidiaries is aware of any reason that it
could not provide, to Cravath or another law firm, representations and
warranties of the sort customarily provided by an acquiring company as the basis
for a legal opinion that a transaction qualifies as a reorganization under
Section 368(a)(1)(A) of the Code.

(iii) Parent is making the representations and warranties in this Section 5.2(n)
after consultation with its tax counsel and with full knowledge of the terms of
this Agreement.

(o) No Other Representations and Warranties. Except for the representations and
warranties of Parent and Merger Subs contained in this Section 5.2, Parent and
Merger Subs

 

-44-



--------------------------------------------------------------------------------

are not making and have not made, and no other Person is making or has made on
behalf of Parent or Merger Subs, any express or implied representation or
warranty in connection with this Agreement or the transactions contemplated
hereby. Nothing in this Section 5.2 shall require Parent or Merger Subs to make
any disclosure that would violate the Anti-Collusion Rules, provided that such
disclosure is made to the Company’s outside counsel.

ARTICLE VI

COVENANTS

6.1 Interim Operations. (a) The Company covenants and agrees as to itself and
its Subsidiaries that, from and after the execution of this Agreement and prior
to the First Effective Time (unless Parent shall otherwise approve in writing,
which approval shall not be unreasonably withheld, conditioned or delayed, and
except as (1) required by applicable Law, (2) expressly required by this
Agreement or (3) otherwise expressly disclosed in Section 6.1(a) of the Company
Disclosure Letter), the Company shall use its reasonable best efforts to conduct
its business and the business of its Subsidiaries in the ordinary course of
business consistent with past practice and each of the Company and its
Subsidiaries shall, subject to compliance with the specific matters set forth
below, use reasonable best efforts to preserve its business organization intact
and maintain the existing relations and goodwill with Governmental Entities,
customers, suppliers, distributors, licensors, creditors, lessors, employees and
business associates and others having material business dealings with it
(including material content providers, studios, authors, producers, directors,
actors, performers, guilds, announcers and advertisers) and keep available the
services of the Company and its Subsidiaries’ present employees and agents.
Without limiting the generality of, and in furtherance of, the foregoing, the
Company covenants and agrees as to itself and its Subsidiaries that, from and
after the date of this Agreement and prior to the First Effective Time, except
(A) as required by applicable Law, (B) as Parent may approve in writing (such
approval not to be unreasonably withheld, conditioned or delayed), (C) as
expressly disclosed in Section 6.1(a) of the Company Disclosure Letter or (D) as
expressly provided for in this Agreement, the Company shall not and will not
permit any of its Subsidiaries to:

(i) (A) amend its certificate of incorporation or bylaws (or comparable
governing documents) (other than amendments to the governing documents of any
wholly owned Subsidiary of the Company that would not prevent, materially delay
or materially impair the Initial Merger or the other transactions contemplated
by this Agreement), (B) split, combine, subdivide or reclassify its outstanding
shares of capital stock (except for any such transaction by a wholly owned
Subsidiary of the Company which remains a wholly owned Subsidiary after
consummation of such transaction), (C) declare, set aside or pay any dividend or
distribution payable in cash, stock or property (or any combination thereof) in
respect of any shares of its capital stock (except for (I) any dividends or
distributions paid by a direct or indirect wholly owned Subsidiary of the
Company to another direct or indirect wholly owned Subsidiary of the Company or
to the Company or (II) other than normal quarterly cash dividends on the
Company’s Common Stock as described in Section 6.1(a)(i)(C) of the Company
Disclosure Letter), (D) enter into any agreement with respect to the voting of
its capital stock, or (E)

 

-45-



--------------------------------------------------------------------------------

purchase, repurchase, redeem or otherwise acquire any shares of its capital
stock or any securities convertible or exchangeable into or exercisable for any
shares of its capital stock (other than (1) pursuant to the cashless exercise of
Company Options or the forfeiture of, or withholding of Taxes with respect to,
Company Options, Company Restricted Stock Units or Company Performance Stock
Units in connection with any Taxable event related to such awards, in each case
in accordance with past practice and with the terms of the applicable Company
Stock Plan as in effect on the date of this Agreement (or as modified after the
date of this Agreement in accordance with the terms of this Agreement) or (2)
purchases, repurchases, redemptions or other acquisitions of securities of any
wholly owned Subsidiary of the Company by the Company or any other wholly owned
Subsidiary of the Company);

(ii) merge or consolidate with any other Person, or restructure, reorganize or
completely or partially liquidate (other than mergers among, or the
restructuring, reorganization or liquidation of any wholly owned Subsidiaries of
the Company that would not prevent, materially delay or materially impair the
Initial Merger or the other transactions contemplated by this Agreement);

(iii) knowingly take or omit to take any action if such action or failure to act
would be reasonably likely to prevent or impede the Mergers from qualifying for
the Intended Tax Treatment;

(iv) except as expressly disclosed in Section 6.1(a) of the Company Disclosure
Letter, increase or change the compensation or benefits payable to any employee
of the Company or any of its Subsidiaries (including through changes in
actuarial or other assumptions, loan forgiveness or otherwise) other than in the
ordinary course of business, provided that, notwithstanding the foregoing, the
Company shall not and will not permit its Subsidiaries to, other than as
required by the terms of any Company Plan or CBA, in each case as in effect on
the date hereof (or as modified after the date of this Agreement in accordance
with the terms of this Agreement), (a) grant any new equity-based awards, or
amend or modify the terms of any such outstanding awards, under any Company
Plan, (b) grant any transaction or retention bonuses, (c) increase the
compensation or benefits payable to any Senior Executive (other than, solely in
the case of benefits pursuant to a generally applicable amendment to a Company
Plan covering other Company Employees who are not Senior Executives, which
amendment is permitted by this Agreement), (d) pay annual bonuses, other than
for completed periods based on actual performance through the end of the
applicable performance period as determined in the ordinary course of business
pursuant to the applicable Company Plan, (e) increase the severance terms
applicable to any employee of the Company or any of its Subsidiaries or (f) make
any change to any Company Pension Plan or any Company Plan that is an “employee
welfare benefit plan” (within the meaning of Section 3(1) of ERISA) that would
materially increase the costs to the Company or any of its Subsidiaries in
respect of such Company Plan;

(v) incur any Indebtedness or issue any warrants or other rights to acquire any
Indebtedness, except (A) in the ordinary course of business consistent with past
practice in a principal amount not to exceed $250,000,000 in the aggregate at
any time

 

-46-



--------------------------------------------------------------------------------

outstanding and on prevailing market terms or on terms substantially consistent
with or more beneficial to the Company and its Subsidiaries, taken as a whole,
than existing Indebtedness, (B) in replacement of existing Indebtedness which
has matured or is scheduled to mature, in each case after the date of this
Agreement, within the twelve month period following such incurrence of
Indebtedness on then prevailing market terms or on terms substantially
consistent with or more beneficial to the Company and its Subsidiaries, taken as
a whole, than the Indebtedness being replaced, (C) inter-company Indebtedness
among the Company and its wholly owned Subsidiaries, (D) commercial paper issued
in the ordinary course of business, (E) (i) to the extent not drawn upon and
payments are not triggered thereby, letters of credit, bank guarantees, security
or performance bonds or similar credit support instruments and (ii) overdraft
facilities or cash management programs, in each case issued, made or entered
into in the ordinary course of business and (F) hedging in compliance with the
hedging strategy of the Company as of the date of this Agreement in the ordinary
course of business consistent with past practice and not for speculative
purposes; provided that the Company and its Subsidiaries shall use commercially
reasonable efforts to mitigate any material increase in their respective
aggregate exposure to currency risk;

(vi) make or commit to any capital expenditures other than (A) in connection
with the repair or replacement of facilities, properties or assets destroyed or
damaged due to casualty or accident (if covered by insurance or the portion of
which is not covered by insurance is less than $100,000,000) or (B) in the
ordinary course of business consistent with past practice and in the aggregate
not in excess of 120% of the amounts reflected in the Company’s capital
expenditure budget for each of 2016 and 2017 and 2018 set forth in
Section 6.1(a)(vi) of the Company Disclosure Letter;

(vii) transfer, lease, license, sell, assign, let lapse, abandon, cancel,
mortgage, pledge, place a Lien upon or otherwise dispose of any Intellectual
Property; provided that this clause (vii) shall not restrict (A) ordinary course
licenses, sales, letting lapse, abandonment, cancellations and Liens that are
licenses in each case of Intellectual Property, (B) the granting of any licenses
of Intellectual Property other than in the ordinary course of business with a
term of three years or less where the aggregate payments under such license do
not exceed $250,000,000 per license and (C) sales of Intellectual Property with
a fair market value less than $50,000,000 individually if the transaction is not
in the ordinary course or $100,000,000 individually in any event (other than
transactions among the Company and its wholly owned Subsidiaries);

(viii) transfer, lease, license, sell, assign, let lapse, abandon, cancel,
mortgage, pledge, place a Lien upon or otherwise dispose of any properties or
assets (including capital stock of any of its Subsidiaries but not including any
Intellectual Property, which is governed by Section 6.1(a)(vii)) with a fair
market value in excess of $50,000,000 individually if the transaction is not in
the ordinary course or $100,000,000 individually in any event (other than
transactions among the Company and its wholly owned Subsidiaries);

(ix) issue, deliver, sell, grant, transfer, or encumber, or authorize the
issuance, delivery, sale, grant, transfer or encumbrance of, any shares of its
capital stock or any

 

-47-



--------------------------------------------------------------------------------

securities convertible or exchangeable into or exercisable for, or any options,
warrants or other rights to acquire, any such shares, except (A) for any Shares
issued pursuant to Company Options, Company Restricted Stock Units and Company
Performance Stock Units outstanding on the date of this Agreement in accordance
with the existing terms of such awards and the Company Stock Plans, (B) for any
profit participation rights relating to programs granted in the ordinary course
of business consistent with past practice or (C) by wholly owned Subsidiaries to
the Company or to any other wholly owned Subsidiary of the Company;

(x) other than capital expenditures made in accordance with Section 6.1(a)(vi)
and other than with respect to film and television programming or video game
production, which is subject to Section 6.1(a)(xi), spend or commit to spend in
excess of (A) $25,000,000 if the transaction is not in the ordinary course and
$200,000,000 in any event or (B) more than $500,000,000 in the aggregate in any
year, in each case to acquire any business, whether by merger, consolidation,
purchase of property or assets, licenses or otherwise (valuing any non-cash
consideration at its fair market value as of the date of the agreement for such
acquisition); provided that neither the Company nor any of its Subsidiaries
shall enter into any such transaction that would, or would reasonably be likely
to, prevent, materially delay or materially impair the consummation of the
Initial Merger and the other transactions contemplated by this Agreement;

(xi) other than capital expenditures made in accordance with Section 6.1(a)(vi),
spend or commit to spend on purchases and licensing of film and television
programming from third parties or video game production in excess of
$500,000,000 if the transaction is not in the ordinary course and $1,000,000,000
in any event;

(xii) make any material change with respect to its financial accounting policies
or procedures, except as required by changes in GAAP (or any interpretation
thereof) or by applicable Law;

(xiii) except as required by applicable Law, (A) make any Tax election that is
material to the Company and its Subsidiaries, taken as a whole, or take any
position that is material to the Company and its Subsidiaries, taken as a whole,
on any material Tax Return filed on or after the date of this Agreement, in each
case that is inconsistent with elections made or positions taken in preparing or
filing similar Tax Returns in prior periods, except in each case as a result of,
or in response to, any change in U.S. federal Tax laws or regulations or
administrative guidance promulgated or issued thereunder, (B) change any method
of Tax accounting, which change is material to the Company and its Subsidiaries,
taken as a whole, (C) amend any federal income Tax Return with respect to an
amount of Taxes that is material to the Company and its Subsidiaries, taken as a
whole or (D) settle or resolve any Tax controversy that is material to the
Company and its Subsidiaries, taken as a whole;

(xiv) (A) (1) enter into any new line of business other than any line of
business that is reasonably ancillary to and a reasonably foreseeable extension
of any line of business as of the date of this Agreement, or (2) start to
conduct a line of business of the Company or any of its Subsidiaries in any
geographic area where it is not conducted as of the

 

-48-



--------------------------------------------------------------------------------

date of this Agreement, other than starting to conduct a line of business of the
Company or any of its Subsidiaries in geographic areas that are reasonable
extensions to geographic areas where such business line is conducted as of the
date of this Agreement (provided that in the case of each of clauses (1) and
(2), such entry or expansion would not require the receipt or transfer of any
License that would constitute a Communications License if issued or granted
prior to the date hereof and would not reasonably be likely to prevent,
materially delay or materially impair the ability of the Company, Parent and
Merger Subs to complete the Mergers on a timely basis) or (B) except as
currently conducted, engage in the conduct of any business in any state which
would require the receipt or transfer of a Communications License or License
that would constitute a Communications License if issued or granted prior to the
date hereof or in any foreign country that would require the receipt or
transfers of a material License;

(xv) other than with respect to film and television programming, which is
subject to Section 6.1(a)(x), make any loans, advances or capital contributions
to, or investments in, any Person (other than loans, advances or capital
contributions to the Company or any direct or indirect wholly owned Subsidiary
of the Company) in excess of $25,000,000 if the transaction is not in the
ordinary course and $200,000,000 in any event;

(xvi) (A) amend or modify in any material respect, or terminate or fail to renew
(where the determination is unilateral by the Company or its Subsidiary) any
Material Contract (other than amendments or modifications that are substantially
consistent with past practice or that are not adverse to the Company and its
Subsidiaries in any material respect with respect to the Contract and, subject
to Section 6.1(b)(ii), terminations upon the expiration of the term thereof in
accordance with the terms thereof) or waive, release or assign any material
rights, claims or benefits under any Material Contract, or (B) enter into any
Contract that would have been a Material Contract of the type described in
Section 5.1(k) had it been entered into prior to the date of this Agreement
unless it is on terms substantially consistent with, or on terms more favorable
to the Company and/or its Subsidiaries (and to Parent and its Subsidiaries
following the Closing) than, either a Contract it is replacing or a form of such
Material Contract made available to Parent prior to the date hereof; provided
that in the case of each of (A) or (B) no such agreement shall purport to bind
Parent or its Affiliates (other than the Company and its Subsidiaries);
provided, further, that (x) this Section 6.1(a)(xvi) shall not prohibit or
restrict the Company or any of its Subsidiaries from entering into a Contract to
the extent that such Contract implements an act or failure to act that is not
otherwise expressly prohibited by any of Section 6.1(a)(i) through 6.1(a)(xx)
and (y) for the avoidance of doubt, this Section 6.1(a)(xvi) shall not prohibit
or restrict any Company Plans;

(xvii) settle any action, suit, case, litigation, claim, hearing, arbitration,
investigation or other proceedings before or threatened to be brought before a
Governmental Entity, other than settlements (A) if the amount of any such
settlement is not in excess of $25,000,000 individually or $75,000,000 in the
aggregate; provided that such settlements do not involve any non-de minimis
injunctive or equitable relief or impose non-de minimis restrictions on the
business activities of the Company and its Subsidiaries or Parent and its
Subsidiaries or (B) relating to Taxes (which shall be governed by Section
6.1(a)(xiii));

 

-49-



--------------------------------------------------------------------------------

(xviii) enter into any collective bargaining agreement, other than renewals of
any collective bargaining agreements in the ordinary course of business;

(xix) enter into any Contract that obligates or purports to obligate any
existing or future non-controlled Affiliate of the Company (including any parent
entity) to grant licenses to any Intellectual Property; or

(xx) agree, resolve or commit to do any of the foregoing.

(b) Notwithstanding anything to the contrary contained in Section 6.1(a), the
Company and its Subsidiaries shall consult with Parent reasonably in advance of
taking any action in the ordinary course of business consistent with past
practice prior to entering into any transaction described in (without regard to
dollar thresholds referenced therein): (A) Section 6.1(a)(vi) if such
transaction involves payments in excess of $500,000,000 and
(B) Section 6.1(a)(ix) if the transaction involves spending or commitment to
spend more than $25,000,000. In addition, if the Chief Financial Officer of the
Company concludes at any time that there is a reasonable likelihood that the
adjusted operating income or earnings per share of the Company and its
Subsidiaries, on a consolidated basis, for the then-current fiscal quarter or
fiscal year will adversely deviate by 5% or more from the budget for such items
for such period, the Chief Financial Officer of the Company shall promptly
advise the Chief Financial Officer of Parent of such deviation and the basis
therefore, and notify the Chief Financial Officer of Parent regarding the
actions proposed to be taken in response thereto.

(c) All notices, requests, instructions, communications or other documents to be
given in connection with any consultation or approval required pursuant to this
Section 6.1 shall be in writing and shall be deemed given as provided for in
Section 9.6, and, in each case, shall be addressed to such individuals as the
parties shall designate in writing from time to time.

(d) Parent covenants and agrees, from and after the execution of this Agreement
and prior to the First Effective Time (unless the Company shall otherwise
approve in writing, which approval will not be unreasonably withheld,
conditioned or delayed and except as (1) required by applicable Law, (2)
expressly required by this Agreement or (3) otherwise expressly disclosed in
Section 6.1(d) of the Parent Disclosure Letter): (A) Parent shall not (1) amend
Parent’s certificate of incorporation or bylaws in any manner that would
prohibit or hinder, impede or delay in any material respect the Initial Merger
or the consummation of the other transactions contemplated hereby; provided that
any amendment to its certificate of incorporation to increase the authorized
number of shares of any class or series of the capital stock of Parent or to
create a new series of capital stock of Parent shall in no way be restricted by
the foregoing, or (2) declare, set aside or pay any dividend or distribution
payable in cash, stock or property in respect of any capital stock, other than
normal quarterly cash dividends on the Parent Common Stock as described in
Section 6.1(d) of the Parent Disclosure Letter and other than dividends or
distributions with a record date after the First Effective Time; (B) Parent
shall not, and shall not permit any of its Subsidiaries to, acquire another
business or merge or consolidate with any other Person or restructure,
reorganize or completely or partially liquidate, in each case, to the extent
that such action would, or would reasonably be likely to, prevent,

 

-50-



--------------------------------------------------------------------------------

materially delay or materially impair the consummation of the transactions
contemplated by this Agreement; (C) Parent and Merger Subs shall not knowingly
take or omit to take any action that would impair the enforceability of the
Credit Agreement, reduce the aggregate amount of Debt Financing under the Credit
Agreement (except (i) as required thereby or (ii) concurrently with the entry
into alternative arrangements in equal amounts and on other terms that, with
respect to conditionality, are not less favorable in any material respect to
Parent or Merger Subs than the terms and conditions in the Credit Agreement) or
adversely modify the terms and conditions thereof in a manner that would
reasonably be likely to prevent or materially impede or delay the funding of the
Debt Financing under the Credit Agreement; (D) Parent shall not knowingly take
or omit to take any action if such action or failure to act would reasonably be
likely to prevent or impede the Mergers from qualifying for the Intended Tax
Treatment, and (E) Parent shall not agree, resolve, or commit to do any of the
foregoing. In no event shall Parent or any of its Subsidiaries, directly or
indirectly, at any time prior to receipt of the Company Requisite Vote, prohibit
or seek to prohibit any commercial bank or investment bank or other potential
provider of debt or equity financing (other than the Persons identified in
Section 5.2(k) and their Affiliates) from providing or seeking to provide
financing or financial advisory services to any Person in connection with an
Acquisition Proposal.

(e) (i) The Company shall, prior to the First Effective Time, execute and
deliver to Cravath a certificate executed by an officer of the Company, dated as
of the Closing Date, with such customary representations and warranties as
Cravath determines are necessary for it to be able to deliver the Cravath
Opinion (only to the extent the Company in good faith believes it is able to
make such representations and warranties truthfully) (the “Company
Certificate”).

(ii) Parent shall, prior to the First Effective Time, execute and deliver to
Cravath a certificate executed by an officer of Parent, dated as of the Closing
Date, with such customary representations and warranties as Cravath determines
are necessary for it to be able to deliver the Cravath Opinion (only to the
extent Parent in good faith believes it is able to make such representations and
warranties truthfully) (the “Parent Certificate”). The parties acknowledge and
agree that the provisions of this Section 6.1(e) shall not create any
independent conditions to the Closing.

(iii) Parent shall reasonably promptly notify the Company, and the Company shall
reasonably promptly notify the Parent, in each case if such party becomes aware
of any non-public fact or circumstance that would reasonably be likely to
prevent or impede the Mergers from qualifying for the Intended Tax Treatment.

(f) If the Company receives from Cravath an opinion, on the basis of
representations and warranties set forth or referred to in such opinion, dated
as of the Closing Date, to the effect that the Mergers will qualify for the
Intended Tax Treatment (the “Cravath Opinion”), then the parties agree to treat
and report the Mergers for all Tax purposes (including on all applicable Tax
Returns) as qualifying for the Intended Tax Treatment.

(g) Notwithstanding anything to the contrary contained in Section 6.1(a), the
Company and its Subsidiaries (i) shall not, without the prior written consent of
Parent, exercise any buy-sell rights with respect to any joint venture or
partnership that has a fair market value in excess of $25,000,000 and (ii) shall
consult in good faith with Parent prior to taking any material action in
response to the exercise of any buy/sell rights with respect to any joint
venture or partnership with a fair market value in excess of $25,000,000.

 

-51-



--------------------------------------------------------------------------------

6.2 Acquisition Proposals.

(a) No Solicitation or Negotiation. The Company agrees that, except as expressly
permitted by this Section 6.2, neither it nor any of its Subsidiaries nor any of
its or its Subsidiaries’ officers, directors and employees shall, and it shall
instruct and use reasonable best efforts to cause its and its Subsidiaries’
investment bankers, attorneys, accountants and other advisors, agents and
representatives (a Person’s directors, officers, employees, investment bankers,
attorneys, accountants and other advisors, agents and representatives are
hereinafter referred to as its “Representatives”) not to, directly or
indirectly:

(i) initiate, solicit, knowingly encourage or otherwise knowingly facilitate any
inquiries or the making of any proposal or offer that constitutes, or would
reasonably be expected to lead to, any Acquisition Proposal;

(ii) engage or otherwise participate in any discussions or negotiations relating
to any Acquisition Proposal or any proposal or offer that would reasonably be
expected to lead to an Acquisition Proposal; or

(iii) provide any information or data to any Person in connection with any
Acquisition Proposal or any inquiry, proposal or offer that would reasonably be
expected to lead to an Acquisition Proposal; or

(iv) otherwise knowingly facilitate any effort or attempt to make an Acquisition
Proposal.

The Company shall, and the Company shall cause its Subsidiaries and use its
reasonable best efforts to cause its Representatives to, immediately cease and
cause to be terminated any discussions and negotiations with any Person
conducted heretofore with respect to any Acquisition Proposal, or proposal that
would reasonably be expected to lead to an Acquisition Proposal. The Company
will promptly inform the Persons referred to in the preceding sentence of the
obligations undertaken in this Section 6.2. The Company will promptly request
from each Person that has executed a confidentiality agreement in connection
with its consideration of making an Acquisition Proposal to return or destroy
(as provided in the terms of such confidentiality agreement) all confidential
information concerning the Company or any of its Subsidiaries and promptly
terminate all physical and electronic data access previously granted to such
Person.

(b) Fiduciary Exception to No Solicitation Provision. Notwithstanding anything
to the contrary in Section 6.2(a), prior to the time, but not after, the Company
Requisite

 

-52-



--------------------------------------------------------------------------------

Vote is obtained, the Company may, in response to an unsolicited, bona fide
written Acquisition Proposal made after the date of this Agreement, (i) contact
the Person who made such Acquisition Proposal and its Representatives solely to
clarify the terms and conditions thereof, and (ii) provide access to information
regarding the Company or any of its Subsidiaries in response to a request
therefor to the Person who made such Acquisition Proposal and such Person’s
Representatives; provided that such information has previously been, or is
substantially concurrently, made available to Parent and that, prior to
furnishing any such non-public information, the Company receives from the Person
making such Acquisition Proposal an executed confidentiality agreement with
terms at least as restrictive in all material respects on such Person as the
Confidentiality Agreement (as defined in Section 9.7) (it being understood that
such confidentiality agreement need not contain a “standstill” or similar
obligations to the extent that Parent is, concurrently with the entry by the
Company or its Subsidiaries into such confidentiality agreement, released from
any “standstill” or other similar obligations in the Confidentiality Agreement);
provided, however, that if the Person making such Acquisition Proposal is a
competitor of the Company and its Subsidiaries, the Company shall not provide
any information that in the good faith determination of the Company constitutes
commercially sensitive non-public information to such Person in connection with
any actions permitted by this Section 6.2(b) other than in accordance with
“clean room” or other similar procedures designed to limit any potential adverse
effect on the Company from sharing such information; and (iii) participate in
any discussions or negotiations with any such Person and its Representatives
regarding such Acquisition Proposal, if, and only if, prior to taking any action
described in clause (ii) or (iii) above, the Board of Directors of the Company
determines in good faith after consultation with outside legal counsel that (A)
failure to take such action would be inconsistent with the directors’ fiduciary
duties under applicable Law and (B) based on the information then available and
after consultation with outside legal counsel and a financial advisor of
nationally recognized reputation, such Acquisition Proposal either constitutes a
Superior Proposal or would reasonably be expected to result in a Superior
Proposal.

(c) Notice. The Company shall promptly notify Parent if (i) any inquiries,
proposals or offers with respect to an Acquisition Proposal are received by,
(ii) any non-public information is requested in connection with any Acquisition
Proposal from, or (iii) any discussions or negotiations with respect to an
Acquisition Proposal are sought to be initiated or continued with, it, its
Subsidiaries or any of their respective Representatives, indicating, in
connection with such notice, the name of such Person and the material terms and
conditions of any proposals or offers (including, if applicable, copies of any
written requests, proposals or offers, including proposed agreements) and
thereafter shall keep Parent informed, on a reasonably current basis, of the
status and terms of any such proposals or offers (including any amendments
thereto) and the status of any such discussions or negotiations, including any
change in the Company’s intentions as previously notified.

(d) Definitions. For purposes of this Agreement:

“Acquisition Proposal” means (i) any proposal or offer from any Person or group
of Persons, other than Parent and its Subsidiaries, with respect to a merger,
joint venture, partnership, consolidation, dissolution, liquidation, tender
offer, recapitalization, reorganization,

 

-53-



--------------------------------------------------------------------------------

spin-off, extraordinary dividend, share exchange, business combination or
similar transaction involving the Company or any of its Subsidiaries which is
structured to permit such Person or group of Persons (or their shareholders) to,
directly or indirectly, acquire beneficial ownership of 15% or more of the
Company’s consolidated total assets or any class of the Company’s equity
interests and (ii) any acquisition by any Person or group of Persons (or their
shareholders) (other than Parent and its Subsidiaries) resulting in, or proposal
or offer, which if consummated would result in, any Person or group of Persons
(or their shareholders) (other than Parent and its Subsidiaries) obtaining
control (through Contract or otherwise) over or becoming the beneficial owner
of, directly or indirectly, in one or a series of related transactions, 15% or
more of the total voting power of any class of equity securities of the Company,
or 15% or more of the consolidated total assets (including equity securities of
its Subsidiaries) of the Company, in each case other than the transactions
contemplated by this Agreement.

“Superior Proposal” means an unsolicited bona fide Acquisition Proposal made
after the date of this Agreement that would result in a Person or group (or
their shareholders) becoming, directly or indirectly, the beneficial owner of,
all or substantially all of the Company’s consolidated total assets or more than
50% of the total voting power of the equity securities of the Company or the
successor Person of the Company, that the Board of Directors of the Company has
determined in its good faith judgment is reasonably likely to be consummated in
accordance with its terms, taking into account all legal, financial and
regulatory aspects of the proposal and the Person or group of Persons making the
proposal, and, if consummated, would result in a transaction more favorable to
the Company’s stockholders from a financial point of view than the transaction
contemplated by this Agreement (after taking into account any revisions to the
terms of the transaction contemplated by this Agreement pursuant to Section
6.2(f) of this Agreement and the time likely to be required to consummate such
Acquisition Proposal).

(e) No Change in Recommendation or Alternative Acquisition Agreement. Except as
permitted by Section 6.2(f), the Board of Directors of the Company and each
committee of the Board of Directors shall not (i) withhold, withdraw, qualify or
modify (or publicly propose or resolve to withhold, withdraw, qualify or
modify), in a manner adverse to Parent, the Company Recommendation (it being
understood that if any Acquisition Proposal structured as a tender or exchange
offer is commenced, the Board of Directors of the Company failing to recommend
against acceptance of such tender or exchange offer by the Company’s
stockholders within 10 business days of commencement thereof pursuant to Rule
14d-2 of the Exchange Act shall be considered a modification adverse to Parent);
(ii) approve or recommend, or publicly declare advisable or publicly propose to
enter into, any letter of intent, memorandum of understanding, agreement in
principle, acquisition agreement, merger agreement, option agreement, joint
venture agreement, partnership agreement, lease agreement or other agreement
(other than a confidentiality agreement referred to in Section 6.2(b) entered
into in compliance with Section 6.2(b)) relating to any Acquisition Proposal (an
“Alternative Acquisition Agreement”); or (iii) cause or permit the Company to
enter into an Alternative Acquisition Agreement.

 

-54-



--------------------------------------------------------------------------------

(f) Fiduciary Exception to Change in Recommendation Provision. Notwithstanding
anything to the contrary set forth in this Agreement, prior to the time, but not
after, the Company Requisite Vote is obtained, (i) the Board of Directors of the
Company may withhold, withdraw, qualify or modify the Company Recommendation or
approve, recommend or otherwise declare advisable any Acquisition Proposal made
after the date of this Agreement that did not result from or in connection with
a material breach of this Agreement, if (A) (I) in the case of such an action
taken in connection with an Acquisition Proposal, the Acquisition Proposal is
not withdrawn and the Board of Directors of the Company determines in good
faith, after consultation with outside counsel and a financial advisor of
nationally recognized reputation, that such Acquisition Proposal constitutes a
Superior Proposal; or (II) in the case of such an action taken other than in
connection with an Acquisition Proposal, a development or change in
circumstances occurs or arises after the date of this Agreement that was not
known by nor was reasonably foreseeable to the Board of Directors of the Company
as of the date of this Agreement and (B) the Board of Directors of the Company
determines in good faith, after consultation with outside counsel and a
financial advisor of nationally recognized reputation, that the failure to take
such action would be inconsistent with its fiduciary duties under applicable Law
(a “Change in Recommendation”, it being understood that a customary “stop, look
and listen” disclosure in compliance with Rule 14d-9(f) of the Exchange Act
shall not, in and of itself, constitute a Change in Recommendation), and/or (ii)
the Company may terminate this Agreement in accordance with Section 8.3(b) and
concurrently with such termination cause the Company to enter into an
Alternative Acquisition Agreement providing for a Superior Proposal that did not
result from or in connection with a material breach of this Agreement (a
“Superior Proposal Termination”); provided that in no event shall the Company
take, or agree or resolve to take, any action under this Section 6.2(f) other
than in compliance with this Section 6.2; provided further that no Change in
Recommendation and/or Superior Proposal Termination may be made until after at
least five business days following Parent’s receipt of written notice from the
Company advising that the Company’s Board of Directors intends to take such
action and the basis therefor (which notice shall include a copy of any such
Superior Proposal and a copy of any relevant proposed transaction agreements,
the identity of the party making such Superior Proposal and the material terms
thereof or, in the case of notice given other than in connection with a Superior
Proposal, a reasonably detailed description of the development or change in
connection with which the Company’s Board of Directors has given such
notice). After providing such notice and prior to effecting such Change in
Recommendation and/or Superior Proposal Termination, (x) the Company shall,
during such five business day period, negotiate in good faith with Parent and
its Representatives, to the extent Parent wishes to negotiate, with respect to
any revisions to the terms of the transaction contemplated by this Agreement
proposed by Parent, and (y) in determining whether it may still under the terms
of this Agreement make a Change in Recommendation and/or effect a Superior
Proposal Termination, the Board of Directors of the Company shall take into
account any changes to the terms of this Agreement proposed by Parent and any
other information provided by Parent in response to such notice during such five
business day period. Any amendment to the financial terms or conditions or other
material terms of any Acquisition Proposal will be deemed to be a new
Acquisition Proposal for purposes of this Section 6.2(f), including with respect
to the notice period referred to in this Section 6.2(f), except that the five
business day period shall be three business days for such purposes in any such
case.

 

-55-



--------------------------------------------------------------------------------

(g) Limits on Release of Standstill and Confidentiality. From the date of this
Agreement until the Effective Time, the Company shall not terminate, amend,
modify or waive any provision of any “standstill” or similar obligation to which
the Company or any of its Subsidiaries is a party and shall enforce, to the
fullest extent permitted under applicable Law, the provisions of any such
agreement, including by seeking injunctions to prevent any breaches of such
agreements and to enforce specifically the terms and provisions
thereof. Notwithstanding anything to the contrary contained in this Agreement,
the Company shall be permitted to fail to enforce any provision of any
“standstill” or similar obligation of any Person if the Board of Directors of
the Company determines in good faith, after consultation with its outside legal
counsel, that the failure to take such action is necessary in order for the
directors to comply with their fiduciary duties under applicable Law; provided
that the Company promptly advises Parent that it is taking such action and the
identity of the party or parties with respect to which it is taking such action;
provided, further, that the foregoing shall not restrict the Company from
permitting a Person to orally request the waiver of a “standstill” or similar
obligation to the extent necessary to comply with fiduciary duties under
applicable Law.

(h) Certain Permitted Disclosure. Nothing contained in this Section 6.2 shall be
deemed to prohibit the Company from complying with its disclosure obligations
under applicable U.S. federal or state Law with regard to an Acquisition
Proposal; provided that this paragraph (h) shall not be deemed to permit the
Company or the Company’s Board of Directors to effect a Change in Recommendation
except in accordance with Section 6.2(f).

6.3 Information Supplied. (a) The Company shall promptly prepare and file with
the SEC the Prospectus/Proxy Statement, and Parent shall prepare and file with
the SEC the Registration Statement on Form S-4 to be filed with the SEC by
Parent in connection with the issuance of shares of Parent Common Stock in the
Initial Merger (including the proxy statement and prospectus (the
“Prospectus/Proxy Statement”) constituting a part thereof, the “S-4 Registration
Statement”) as promptly as practicable. Parent and the Company each shall use
its reasonable best efforts to have the S-4 Registration Statement declared
effective under the Securities Act as promptly as practicable after such filing,
and promptly thereafter the Company shall mail the Prospectus/Proxy Statement to
the stockholders of the Company. The Company and Parent shall also use their
respective reasonable best efforts to satisfy prior to the effective date of the
S-4 Registration Statement all necessary state securities Law or “blue sky”
notice requirements in connection with the Initial Merger and to consummate the
other transactions contemplated by this Agreement and pay all expenses incident
thereto.

(b) No filing of, or amendment or supplement to, the S-4 Registration Statement
will be made by Parent, and no filing of, or amendment or supplement to, the
Prospectus/Proxy Statement will be made by the Company or Parent, in each case
without providing the other party a reasonable opportunity to review and comment
thereon (other than, in each case, any filing, amendment or supplement in
connection with a Change in Recommendation). Each of the Company and Parent
shall promptly provide the other with copies of all such filings, amendments or
supplements to the extent not readily publicly available. Each of the Company
and Parent shall furnish all information concerning such Person and its
Affiliates to the other and provide such other assistance as may be reasonably
requested

 

-56-



--------------------------------------------------------------------------------

by such other party to be included therein and shall otherwise reasonably assist
and cooperate with the other in the preparation of the Prospectus/Proxy
Statement, the S-4 Registration Statement and the resolution of any comments to
either received from the SEC. If at any time prior to the receipt of the Company
Requisite Vote, any information relating to the Company or Parent, or any of
their respective Affiliates, directors or officers, should be discovered by the
Company or Parent which is required to be set forth in an amendment or
supplement to either the S-4 Registration Statement or the Prospectus/Proxy
Statement, so that either such document would not include any misstatement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, the party which discovers such information
shall promptly notify the other party and an appropriate amendment or supplement
describing such information shall be promptly filed with the SEC and, to the
extent required by applicable Law, disseminated to the stockholders of the
Company. The parties shall notify each other promptly of the receipt of any
comments from the SEC or the staff of the SEC and of any request by the SEC or
the staff of the SEC for amendments or supplements to the Prospectus/Proxy
Statement or the S-4 Registration Statement or for additional information and
shall supply each other with copies of (i) all correspondence between it or any
of its Representatives, on the one hand, and the SEC or the staff of the SEC, on
the other hand, with respect to the Prospectus/Proxy Statement, the S-4
Registration Statement or the Mergers and (ii) all orders of the SEC relating to
the S-4 Registration Statement. No response to any comments from the SEC or the
staff of the SEC relating to the Prospectus/Proxy Statement or the S-4
Registration Statement will be made by the Company or Parent, in each case
without providing the other party a reasonable opportunity to review and comment
thereon unless pursuant to a telephone call initiated by the SEC. The Company
and Parent will cause the S-4 Registration Statement and the Prospectus/Proxy
Statement to comply as to form in all material respects with the applicable
provisions of the Securities Act and the Exchange Act and the rules and
regulations thereunder.

6.4 Stockholders Meeting. (a) The Company will use, in accordance with
applicable Law and the Company Charter and Company Bylaws, its reasonable best
efforts to convene and hold a meeting of holders of Shares to consider and vote
upon the adoption of this Agreement (the “Company Stockholders Meeting”) not
more than 45 days after the date the S-4 Registration Statement is declared
effective. Subject to the provisions of Section 6.2, the Company’s Board of
Directors shall include the Company Recommendation in the Prospectus/Proxy
Statement and recommend at the Company Stockholders Meeting that the holders of
Shares adopt this Agreement and shall use its reasonable best efforts to obtain
and solicit such adoption. Notwithstanding the foregoing, if on a date preceding
the date on which or the date on which the Company Stockholders Meeting is
scheduled, the Company reasonably believes that (i) it will not receive proxies
representing the Company Requisite Vote, whether or not a quorum is present, or
(ii) it will not have enough Shares represented to constitute a quorum necessary
to conduct the business of the Company Stockholders Meeting, the Company may
postpone or adjourn, or make one or more successive postponements or
adjournments of, the Company Stockholders Meeting as long as the date of the
Company Stockholders Meeting is not postponed or adjourned more than an
aggregate of 15 calendar days in connection with any postponements or
adjournments in reliance on the preceding sentence. In addition, notwithstanding
the first sentence of this Section 6.4(a), the Company may postpone or adjourn

 

-57-



--------------------------------------------------------------------------------

the Company Stockholders Meeting to allow reasonable additional time for the
filing or mailing of any supplemental or amended disclosure that the Company has
determined, after consultation with outside legal counsel, is reasonably likely
to be required under applicable Law and for such supplemental or amended
disclosure to be disseminated and reviewed by stockholders of the Company prior
to the Company Stockholders Meeting.

(b) Notwithstanding any Change in Recommendation, the Company shall nonetheless
submit this Agreement to the holders of Shares for adoption at the Company
Stockholders Meeting unless this Agreement is terminated in accordance with
Article VIII prior to the Company Stockholders Meeting. Without the prior
written consent of Parent, the adoption of this Agreement shall be the only
matter (other than matters of procedure and matters required by Law to be voted
on by the Company’s stockholders in connection with the adoption of this
Agreement and the transactions contemplated hereby) that the Company shall
propose to be acted on by the stockholders of the Company at the Company
Stockholders Meeting.

6.5 Filings; Other Actions; Notification.

(a) Cooperation. (i) The Company and Parent shall, subject to Section 6.2,
cooperate with each other and use, and shall cause their respective Subsidiaries
to use, their respective reasonable best efforts to take or cause to be taken
all actions, and do or cause to be done all things, necessary, proper or
advisable on its part under this Agreement and applicable Laws and Orders to
consummate and make effective the Mergers and the other transactions
contemplated by this Agreement as promptly as reasonably practicable, including
preparing and filing as promptly as reasonably practicable all documentation to
effect all necessary notices, reports and other filings (including by filing as
soon as reasonably practicable after the date of this Agreement the
notifications, filings and other information required to be filed under the HSR
Act or any Foreign Competition Laws with respect to the transactions
contemplated hereby) and to obtain as promptly as reasonably practicable all
consents, registrations, approvals, permits, expirations of waiting periods and
authorizations necessary or advisable to be obtained from any third party and/or
any Governmental Entity in order to consummate the Mergers or any of the other
transactions contemplated by this Agreement. In furtherance and not in
limitation of the covenants of the parties contained in this Section 6.5 (but
subject to Section 6.5(b) below), each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by any Governmental Entity in connection with the HSR Act, any other applicable
Antitrust Laws or any Communications Laws with respect to the transactions
contemplated hereby and to avoid the entry of, or effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or proceeding, that would otherwise have the effect of preventing
the consummation of the transactions contemplated hereby (including by defending
any lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the Mergers). Subject to applicable Laws relating
to the exchange of information, each of Parent and the Company shall have the
right to review in advance, and to the extent practicable each will consult the
other on, all of the information relating to Parent or the Company, as the case
may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the Mergers and the other transactions
contemplated by

 

-58-



--------------------------------------------------------------------------------

this Agreement. To the extent permitted by applicable Law, each party shall
provide the other with copies of all material written correspondence between it
(or its advisors) and any Governmental Entity relating to the Mergers and the
other transactions contemplated by this Agreement and, to the extent reasonably
practicable, all telephone calls and meetings with a Governmental Entity
regarding the transactions contemplated by this Agreement shall include
representatives of Parent and the Company. Parent and the Company shall
coordinate with respect to Antitrust Laws and Communications Laws and with
respect to the appropriate course of action with respect to obtaining the
consents, approvals, permits, waiting period expirations or authorizations of
any Governmental Entity required to consummate the Mergers prior to the
Termination Date. In furtherance of the foregoing and to the extent permitted by
applicable Law, (A) each party shall notify the other, as far in advance as
practicable, of any filing or material or substantive communication or inquiry
it or any of its Subsidiaries intends to make with any Governmental Entity
relating to the matters that are the subject of this Section 6.5(a), (B) prior
to submitting any such filing or making any such communication or inquiry, such
party shall provide the other party and its counsel a reasonable opportunity to
review, and shall consider in good faith the comments of the other party in
connection with, any such filing, communication or inquiry, (C) promptly
following the submission of such filing or making such communication or inquiry,
provide the other party with a copy of any such filing or, if in written form,
communication or inquiry, and (D) consult with the other party in connection
with any inquiry, hearing, investigation or litigation by, or negotiations with,
any Governmental Entity relating to the Mergers, including the scheduling of,
and strategic planning for, any meetings with any Governmental Entity relating
thereto. In exercising the foregoing rights, the Company and Parent each shall
act reasonably and as promptly as reasonably practicable. Without limiting the
foregoing, the Company will encourage CME to cooperate, as reasonably requested
by Parent, to take the actions that the Company is required under this Section
6.5(a) to cause its Subsidiaries take. As used in this Agreement, the term
“Antitrust Laws” means the Sherman Antitrust Act, the Clayton Antitrust Act of
1914, the HSR Act and all other federal, state and foreign statutes, rules,
regulations, orders, decrees and other Laws and Orders that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or competition.

(b) For the purposes of this Section 6.5, “reasonable best efforts” shall
include taking any and all actions necessary to obtain the consents, approvals,
permits, waiting period expirations or authorizations of any Governmental Entity
required to consummate the Mergers prior to the Termination Date (including
agreeing to regulatory conditions that would have a serious and significant
adverse impact on the current or future business or operations of Parent and its
Subsidiaries, including the Company and its Subsidiaries) (the “Regulatory
Actions”); provided that nothing in this Agreement shall require Parent or its
Subsidiaries (including the Company and its Subsidiaries) to take or refrain
from taking, or agree to take or refrain from taking, any action or actions
that, individually or in the aggregate, would (i) be reasonably likely to have a
Combined Entertainment Group Material Effect, (ii) result in a material increase
in the aggregate capital expenditures of Parent and its Subsidiaries from the
Closing Date through 2021 relative to the aggregate corresponding amounts in
Parent’s consolidated 2017-2021 capital budget as provided to the Company prior
to the date of this Agreement, or (iii) require Parent or its Subsidiaries to
divest, dispose of or hold separate any businesses or assets of Parent or its

 

-59-



--------------------------------------------------------------------------------

Subsidiaries (not including any businesses or assets of the Company and its
Subsidiaries) that are more than de minimis (the occurrence of any of the
matters specified in clauses (i) through (iii), a “Regulatory Material Adverse
Effect”). The Company and its Subsidiaries shall not agree to any such actions
without the prior written consent of Parent which, subject to and without
limiting Parent’s obligations under this Section 6.5, may be granted or withheld
in Parent’s sole discretion. For purposes of this Section 6.5, “Combined
Entertainment Group Material Effect” means a material adverse effect on the
financial condition, properties, assets, business or results of operations of
the Combined Entertainment Group, treating for this purpose the effects of all
Regulatory Actions wherever imposed (whether on Parent, its Subsidiaries, the
Company and/or its Subsidiaries), as if they affected a company the size of, and
having the financial and operating metrics of, the Combined Entertainment
Group. “Combined Entertainment Group” means the businesses included in Parent’s
“Entertainment Group Segment Results” as of the date hereof, together with the
businesses of the Company and its Subsidiaries.

(c) Information. The Company and Parent each shall, upon request by the other,
promptly furnish the other with all information concerning itself, its
Subsidiaries, directors, officers and stockholders and such other matters as may
be reasonably necessary or advisable in connection with the Prospectus/Proxy
Statement, the S-4 Registration Statement and any other statement, filing,
notice or application made by or on behalf of Parent, the Company or any of
their respective Subsidiaries to any third party and/or any Governmental Entity
in connection with the Mergers and the other transactions contemplated by this
Agreement.

(d) Status. The Company and Parent each shall keep the other reasonably apprised
of the status of matters relating to completion of the transactions contemplated
hereby, including promptly furnishing the other with copies of notice or other
communications received by the Company or Parent, as the case may be, or any of
their respective Subsidiaries from any third party and/or any Governmental
Entity with respect to the Mergers and the other transactions contemplated by
this Agreement, other than immaterial communications.

(e) Post-Signing. The Company shall provide Parent with all information
requested by Parent that is reasonably necessary to identify any Governmental
Consents required under any Foreign Regulatory Law applicable to the
consummation of the Mergers or the issuance of shares of Parent Common Stock
pursuant to the Initial Merger in jurisdictions not included on Section 6.5(e)
of the Company Disclosure Letter (“Additional Consents”). The parties shall use
reasonable best efforts to identify any Additional Consents within 30 days
following the delivery by the Company of such requested information to
Parent. To the extent the parties identify any Additional Consents, such
Additional Consents shall be added to Section 7.1(c) of the Company Disclosure
Letter if the parties would have included them in Section 7.1(c) of the Company
Disclosure Letter as of the date hereof, applying for this purpose the same
standards of legal and business significance as were used by the parties in
agreeing Section 7.1(c) of the Company Disclosure Letter as of the date
hereof. In the event the parties disagree about whether the Additional Consents
would have been included, they shall first have their General Counsels meet to
attempt to resolve any differences. In the event the parties are unable to agree
whether any amendment to Section 7.1(c) of the Company Disclosure Letter is
required by this Section 6.5(e), such dispute shall be settled by arbitration to
be held in New York, New

 

-60-



--------------------------------------------------------------------------------

York in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect. Such arbitration shall be conducted by
one arbitrator with at least 10 years’ experience in complex mergers and
acquisitions transactions mutually agreed upon by each party. Any decision
rendered thereby shall be final and binding on each of the parties and judgment
may be entered thereon in the appropriate state or federal court. The
arbitrators shall be bound to strict interpretation and observation of the terms
of this Agreement. Each party shall pay its own costs of arbitration.

6.6 Access; Consultation. (a) Upon reasonable notice, and except as may
otherwise be required by applicable Law, the Company shall, and shall cause its
Subsidiaries to, afford Parent’s Representatives reasonable access, during
normal business hours during the period prior to the First Effective Time, to
the Company’s and its Subsidiaries’ employees, properties, assets, books,
records and contracts and, during such period, the Company and Parent shall, and
shall cause their respective Subsidiaries to, (i) in the case of Parent, furnish
promptly to the Company information regarding the matters set forth in Section
6.6(a) of the Parent Disclosure Letter as may be reasonably requested by the
Company and (ii) in the case of the Company, furnish promptly to Parent all
information concerning its or any of its Subsidiaries’ capital stock, business
and personnel as may reasonably be requested by Parent; provided that no
investigation pursuant to this Section 6.6 shall affect or be deemed to modify
any representation or warranty made by the Company or Parent; and provided,
further, that the foregoing shall require neither the Company nor Parent to
permit any invasive environmental sampling or any inspection or to disclose any
information pursuant to this Section 6.6 to the extent that (i) in the
reasonable good faith judgment of such party, any applicable Law requires such
party or its Subsidiaries to restrict or prohibit access to any such properties
or information, (ii) in the reasonable good faith judgment of such party, the
information is subject to confidentiality obligations to a third party or (iii)
disclosure of any such information or document would result in the loss of
attorney-client privilege; provided, further, that with respect to clauses (i)
through (iii) of this Section 6.6(a), Parent or the Company, as applicable,
shall use its commercially reasonable efforts to (1) obtain the required consent
of any such third party to provide such inspection or disclosure, (2) develop an
alternative to providing such information so as to address such matters that is
reasonably acceptable to Parent and the Company and (3) in the case of clauses
(i) and (iii), implement appropriate and mutually agreeable measures to permit
the disclosure of such information in a manner to remove the basis for the
objection, including by arrangement of appropriate clean room procedures,
redaction or entry into a customary joint defense agreement with respect to any
information to be so provided, if the parties determine that doing so would
reasonably permit the disclosure of such information without violating
applicable Law or jeopardizing such privilege. Notwithstanding any other
provision of this agreement, (i) neither the Company nor Parent shall disclose
any information to the other where doing so would violate the Anti-Collusion
Rules, (ii) the Company shall not disclose to Parent any information about its
WPCH-TV television broadcasting business, and (iii) neither the Company nor
Parent shall disclose to the other any information about its participation in
FCC Auction 1000, unless, in the case of clauses (ii) and (iii), outside counsel
to both the Company and Parent agree that such information may be exchanged
consistent with the Anti-Collusion Rules. Any investigation pursuant to this
Section 6.6 shall be conducted in such a manner as not to interfere unreasonably
with the conduct of the business of the other party. All requests for
information made pursuant to this Section 6.6 shall be directed to an executive
officer of the Company or Parent, as applicable, or such Person as may be
designated by any such executive officer.

 

-61-



--------------------------------------------------------------------------------

(b) Each of Parent and the Company, as it deems advisable and necessary, may
reasonably designate competitively sensitive material provided to the other as
“Outside Counsel Only Material” or with similar restrictions. Such material and
the information contained therein shall be given only to the outside counsel of
the recipient, or otherwise as the restriction indicates, and be subject to any
additional confidentiality or joint defense agreement between the parties. All
information exchanged pursuant to this Section 6.6 shall be subject to the
Confidentiality Agreement. To the extent that any of the information or material
furnished pursuant to this Section 6.6 or otherwise in accordance with the terms
of this Agreement may include material subject to the attorney-client privilege,
work product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings or governmental investigations, the parties
understand and agree that they have a commonality of interest with respect to
such matters and it is their desire, intention and mutual understanding that the
sharing of such material is not intended to, and shall not, waive or diminish in
any way the confidentiality of such material or its continued protection under
the attorney-client privilege, work product doctrine or other applicable
privilege. All such information that is entitled to protection under the
attorney-client privilege, work product doctrine or other applicable privilege
shall remain entitled to such protection under these privileges, this Agreement,
and under the joint defense doctrine. Prior to the Effective Time, the Company
and Parent shall reasonably cooperate in identifying any actions or practices of
the Company or any of its Subsidiaries that could require remediation under
applicable Law and, to the extent identified, shall cooperate in taking
commercially reasonable actions or practices and other customary actions to
reduce the risks related to such actions where the failure to remediate would
reasonably be likely to result in substantial fines or penalties.

(c) (i) Each of the Company and Parent shall give prompt notice to one another
of any change, effect, circumstance or development that would reasonably be
likely to result in a Company Material Adverse Effect or Parent Material Adverse
Effect (as applicable), or of any reasonably likely failure of any condition to
Parent’s or the Company’s obligations to effect the Mergers (as applicable) and
(ii) the Company shall give reasonably prompt notice to Parent upon the receipt
of any notice alleging a material breach or default under any Material Contract
or Additional Contract; provided that any failure to give notice in accordance
with the foregoing shall not in and of itself be deemed to constitute the
failure of any condition set forth in Section 7.2(b) or Section 7.3(b) to be
satisfied.

(d) The Company shall use its reasonable best efforts to deliver to Parent,
within 60 days after the date of this Agreement, a complete list of the material
registered U.S. Intellectual Property of the Company and its Subsidiaries.

6.7 Stock Exchange Listing, De-listing and De-registration. Parent shall use its
reasonable best efforts to cause the shares of Parent Common Stock to be issued
in the Initial Merger to be approved for listing on the NYSE, subject to
official notice of issuance, prior to the First Effective Time. The Company
shall take all actions necessary to permit the Shares and any

 

-62-



--------------------------------------------------------------------------------

other security issued by the Company or one of its Subsidiaries and listed on
the NYSE to be de-listed from the NYSE and de-registered under the Exchange Act
as soon as possible following the Effective Time.

6.8 Publicity. The initial press release with respect to the Mergers and the
other transactions contemplated hereby shall be a joint press release and
thereafter the Company and Parent shall consult with each other prior to issuing
or making, and provide each other the opportunity to review and comment on, any
press releases or other public announcements with respect to the Mergers and the
other transactions contemplated by this Agreement and any filings with any third
party and/or any Governmental Entity (including any national securities
exchange) with respect thereto, except (i) as may be required by applicable Law
or by obligations pursuant to any listing agreement with or rules of any
national securities exchange or the NYSE, (ii) any consultation that would not
be reasonably practicable as a result of requirements of applicable Law, (iii)
any press release or public statement that in the good faith judgment of the
applicable party is consistent with prior press releases issued or public
statements made in compliance with this Section 6.8 or (iv) with respect to any
Change in Recommendation made in accordance with this Agreement or Parent’s
response thereto.

6.9 Employee Benefits.

(a) Parent agrees that each Company Employee who continues to remain employed
with the Company or its Subsidiaries (a “Continuing Employee”) shall, during the
period commencing at the First Effective Time and ending on December 31 of the
calendar year following the calendar year in which the First Effective Time
occurs (the “Continuation Period”), be provided with (i) a base salary or base
wage that is no less favorable than the base salary or base wage provided to
such Continuing Employee by the Company and its Subsidiaries immediately prior
to the First Effective Time and (ii) target annual cash bonus opportunities and
target long-term incentive compensation opportunities (which, for the avoidance
of doubt, may be delivered to Continuing Employees who reside or work outside of
the United States in the form of unrestricted or deferred cash or phantom or
notional equity-based incentive programs) that are no less favorable in the
aggregate than the target annual cash bonus opportunities and target long-term
incentive compensation opportunities provided to such Continuing Employee by the
Company and its Subsidiaries immediately prior to the First Effective Time.
Parent agrees that Continuing Employees shall, during the Continuation Period,
be provided with pension and welfare benefits that are substantially comparable
in the aggregate to those provided by the Company and its Subsidiaries to such
Continuing Employees as of immediately prior to the First Effective
Time. Additionally, Parent agrees that each Continuing Employee shall, during
the period commencing at the First Effective Time and ending on the second
anniversary of the First Effective Time, be provided with severance benefits
that are no less favorable than the severance benefits provided by the Company
and its Subsidiaries to such Continuing Employee immediately prior to the First
Effective Time (or such greater benefits that are required after giving effect
to the acknowledgment in Section 6.9(f)).

(b) Parent shall or shall cause the Initial Surviving Company to provide that no
pre-existing conditions, exclusions or waiting periods shall apply to Company
Employees

 

-63-



--------------------------------------------------------------------------------

under the benefit plans provided for those employees except to the extent such
condition or exclusion was applicable to an individual Company Employee prior to
the Effective Time. With respect to the plan year during which the First
Effective Time occurs, Parent shall provide each Company Employee with credit
for deductibles and out-of-pocket requirements paid prior to the Closing Date in
satisfying any applicable deductible or out-of-pocket requirements under any
Parent plan in which such Company Employee is eligible to participate following
the Closing Date.

(c) From and after the Closing Date, Parent shall or shall cause the Initial
Surviving Company to, provide credit (without duplication) to Company Employees
for their service recognized by the Company and its Subsidiaries as of the First
Effective Time for purposes of eligibility, vesting, continuous service,
determination of service awards, vacation, paid time off, and severance
entitlements to the same extent and for the same purposes as such service was
credited under the Company Plans, provided that such service shall not be
recognized to the extent that such recognition would result in a duplication of
benefits for the same period of service for purposes of any frozen or
discontinued Parent plan or any frozen or discontinued portion of a Parent plan
or for purposes of benefit accrual under any defined benefit pension plan or
retiree medical plan, and provided further, that if “hire date” is used to
determine the particular Parent plan or benefit structure in which a Company
Employee would participate, if any, then “hire date,” solely for such purposes,
shall be the Closing Date.

(d) Prior to the First Effective Time, if requested by Parent in writing, to the
extent permitted by applicable Law and the terms of the applicable plan or
arrangement, the Company shall use commercially reasonable efforts to cause each
of the Company’s 401(k) plans, other than the Company Savings Plan (the “Company
401(k) Plans”), to be terminated effective immediately prior to the First
Effective Time, and Parent shall, or shall cause one of its Subsidiaries to,
provide the Continuing Employees who participated in such terminated Company
401(k) Plans eligibility to participate in a 401(k) plan of Parent or one of its
Subsidiaries. In the event that Parent requests that the Company 401(k) Plans be
terminated, the Company shall provide Parent with evidence that it used
commercially reasonable efforts to terminate such Plans (the form and substance
of which shall be subject to review by Parent) not later than the business day
immediately preceding the First Effective Time.

(e) Annual bonuses for the year in which the Closing occurs shall be treated in
accordance with the terms set forth in Section 6.9(e) of the Company Disclosure
Letter.

(f) Parent hereby acknowledges that the consummation of the Mergers or the other
transactions contemplated hereby will constitute a “change in control” or
“change of control” (or other similar phrase) for purposes of any Company Plan
that contains a definition of “change in control” or “change of control” (or
similar phrase), as applicable, other than those Company Plans set forth on
Section 6.9(f) of the Company Disclosure Letter.

(g) Prior to making any written or material oral communications to the
directors, officers or employees of the Company or any of its Subsidiaries
pertaining to the treatment of compensation or benefits in connection with the
transactions contemplated by this Agreement, the Company shall provide Parent
with a copy of the intended communication, and Parent shall have a reasonable
period of time to review and comment on the communication.

 

-64-



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing, with respect to any Company Employee who is,
or becomes, subject to a CBA, all compensation and benefits treatment and terms
and conditions of employment afforded to such Company Employee shall be provided
in accordance with such collective bargaining agreement or other agreement with
a labor union or like organization and the terms of this Section 6.9 shall not
apply.

(i) From and after the First Effective Time, Parent and its Subsidiaries
(including the Final Surviving Entity and its Subsidiaries) shall honor all
Company Plans in accordance with their terms as in effect immediately prior to
the First Effective Time. Notwithstanding the foregoing, no provision of this
Agreement shall limit the ability of Parent and its Subsidiaries (including the
Surviving Company and its Subsidiaries) to provide compensation and benefits to
Continuing Employees in accordance with this Agreement through plans of Parent
or its Subsidiaries after the First Effective Time.

(j) The provisions of this Section 6.9 are solely for the benefit of the parties
to this Agreement, and neither any union nor any current or former employee, nor
any other individual associated therewith, is or shall be regarded for any
purpose as a third party beneficiary to this Agreement. Notwithstanding anything
to the contrary in this Agreement (except to the extent provided in
Section 9.8), no provision of this Agreement is intended to, or does, (i)
constitute the establishment of, or an amendment to, any Company Plan or any
employee benefit plan of Parent, the Final Surviving Entity or any of their
Affiliates, (ii) alter or limit the ability of Parent to amend, modify or
terminate any Company Plan or any other benefit plan, program, agreement or
arrangement, (iii) give any third party any right to enforce the provisions of
this Section 6.9, (iv) prevent Parent, the Final Surviving Entity or any of
their Affiliates, after the First Effective Time, from terminating the
employment of any Company Employee or (v) be deemed to confer upon any such
individual or legal representative any rights under or with respect to any plan,
program or arrangement described in or contemplated by this Agreement, and each
such individual or legal representative shall be entitled to look only to the
express terms of any such plan, program or arrangement for his or her rights
thereunder.

6.10 Expenses. Except as otherwise provided in Sections 6.15 and 8.5, whether or
not the Mergers are consummated, all costs and expenses incurred in connection
with this Agreement and the Mergers and the other transactions contemplated by
this Agreement shall be paid by the party incurring such expense, except that
expenses incurred in connection with the filing fee for the S-4 Registration
Statement and printing and mailing the Prospectus/Proxy Statement and the S-4
Registration Statement shall be shared equally by Parent and the Company.

6.11 Indemnification; Directors’ and Officers’ Insurance. (a) From and after the
First Effective Time, Parent shall, and shall cause the Initial Surviving
Company to, indemnify and hold harmless each present and former director and
officer of the Company determined as of the First Effective Time (the
“Indemnified Parties”), against any costs or

 

-65-



--------------------------------------------------------------------------------

expenses (including reasonable attorneys’ fees), judgments, fines, losses,
claims, damages or liabilities incurred in connection with any claim, action,
suit, proceeding or investigation, whether civil, criminal, administrative or
investigative (including with respect to matters existing or occurring at or
prior to the First Effective Time (including this Agreement and the transactions
and actions contemplated hereby)), arising out of the fact that such Indemnified
Party is or was a director, officer, employee or agent of the Company, or is or
was serving at the request of the Company as a director, officer, employee or
agent of another Person prior to the First Effective Time, in each case, whether
asserted or claimed prior to, at or after the First Effective Time, to the
fullest extent that the Company would have been permitted under Delaware Law,
the Company Charter or Company Bylaws in effect on the date of this Agreement to
indemnify such Person (and Parent and the Initial Surviving Company shall also
advance expenses as incurred to the fullest extent permitted under applicable
Law; provided that the Person to whom expenses are advanced shall provide an
undertaking to repay such advances if it is ultimately determined that such
Person is not entitled to indemnification). Parent shall ensure that the
organizational documents of the Initial Surviving Entity shall, for a period of
six years from and after the First Effective Time, contain provisions no less
favorable with respect to indemnification, advancement of expenses and
exculpation of present and former directors, officers, employees and agents of
the Company and its Subsidiaries than are presently set forth in the Company
Charter and Company Bylaws. Any right of indemnification of an Indemnified Party
pursuant to this Section 6.11 shall not be amended, repealed or otherwise
modified at any time in a manner that would adversely affect the rights of such
Indemnified Party as provided herein.

(b) Prior to the First Effective Time, the Company shall and, if the Company is
unable to, Parent shall cause the Initial Surviving Company as of the First
Effective Time to, obtain and fully pay for “tail” insurance policies with a
claims period of at least six years from and after the First Effective Time from
an insurance carrier with the same or better credit rating as the Company’s
current insurance carrier with respect to directors’ and officers’ liability
insurance and fiduciary liability insurance (collectively, “D&O Insurance”) with
benefits and levels of coverage at least as favorable as the Company’s existing
policies with respect to matters existing or occurring at or prior to the First
Effective Time (including in connection with this Agreement or the transactions
or actions contemplated hereby); provided, however, that in no event shall the
Company expend for such policies a premium amount in excess of 300% of the
annual premiums currently paid by the Company for such insurance. If the Company
and the Initial Surviving Company for any reason fail to obtain such “tail”
insurance policies as of the First Effective Time, the Initial Surviving Company
shall, and Parent shall cause the Initial Surviving Company to, continue to
maintain in effect for a period of at least six years from and after the First
Effective Time the D&O Insurance in place as of the date of this Agreement with
benefits and levels of coverage at least as favorable as provided in the
Company’s existing policies as of the date of this Agreement, or the Initial
Surviving Company shall, and Parent shall cause the Initial Surviving Company
to, purchase comparable D&O Insurance for such six-year period with benefits and
levels of coverage at least as favorable as provided in the Company’s existing
policies as of the date of this Agreement; provided, however, that in no event
shall the Company expend, or Parent or the Initial Surviving Company be required
to expend for such policies, an amount in excess of 300% of the annual premiums
currently paid by the Company for such insurance; and, provided further that if
the premium for such insurance coverage exceeds such amount, the Initial
Surviving Company shall obtain a policy with the greatest coverage available for
a cost not exceeding such amount.

 

-66-



--------------------------------------------------------------------------------

(c) If Parent or any of its successors or assigns (i) shall consolidate with or
merge into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) shall
transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then and in each such case proper
provisions shall be made so that the successors and assigns of Parent shall
assume all of the obligations of Parent set forth in this Section 6.11. If the
Subsequent Merger is consummated, from and after the Second Effective Time, all
references in this Section 6.11 to the Initial Effective Time shall be deemed to
refer to the Second Effective Time and all references to the Initial Surviving
Company shall be deemed to refer to the Final Surviving Entity, mutatis
mutandis.

(d) The provisions of this Section 6.11 are intended to be for the benefit of,
and shall be enforceable by, each of the Indemnified Parties, their heirs and
their representatives. The rights of each Indemnified Party under this
Section 6.11 shall be in addition to any rights such individual may have under
Delaware Law, any applicable indemnification agreement to which such Person is a
party, the Company Charter or the Company Bylaws.

(e) None of Parent, the Initial Surviving Company or the Final Surviving Entity
shall settle, compromise or consent to the entry of any judgment in any
threatened or actual Proceeding for which indemnification could be sought by an
Indemnified Party hereunder, unless such settlement, compromise or consent
includes an unconditional release of such Indemnified Party from all liability
arising out of such Proceeding or such Indemnified Party otherwise consents in
writing (such consent not to be unreasonably withheld or delayed) to such
settlement, compromise or consent.

(f) Nothing in this Agreement is intended to, shall be construed to or shall
release, waive or impair any rights to directors’ and officers’ insurance claims
under any policy that is or has been in existence with respect to the Company or
any of its Subsidiaries for any of their respective directors, officers or other
employees, it being understood and agreed that the indemnification provided for
in this Section 6.11 is not prior to or in substitution for any such claims
under such policies.

6.12 Takeover Statute. If any Takeover Statute is or may become applicable to
the Mergers or the other transactions contemplated by this Agreement, the
Company and its Board of Directors shall grant such approvals and take such
actions as are necessary so that such transactions may be consummated as
promptly as practicable on the terms contemplated by this Agreement and
otherwise use reasonable best efforts to act to eliminate or minimize the
effects of such statute or regulation on such transactions.

6.13 Control of the Company’s or Parent’s Operations. Nothing contained in this
Agreement shall give Parent or the Company, directly or indirectly, rights to
control or direct the operations of the other prior to the First Effective
Time. Prior to the First Effective Time, each of Parent and the Company shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision of its operations.

 

-67-



--------------------------------------------------------------------------------

6.14 Section 16(b). The Board of Directors of each of the Company and Parent
(or, in each case, a duly authorized committee thereof) shall, prior to the
First Effective Time, take all such actions as may be necessary or appropriate
to cause the transactions contemplated by this Agreement and any other
dispositions of equity securities of the Company (including derivative
securities) or acquisitions of Parent Common Stock (including derivative
securities) in connection with the transactions contemplated by this Agreement
by each individual who is a director or executive officer of the Company to be
exempt under Rule 16b-3 promulgated under the Exchange Act.

6.15 Financing.

(a) Upon the written request of Parent, the Company and its Subsidiaries shall
execute and deliver, or shall use reasonable best efforts to cause to be
executed and delivered, at the Closing, one or more supplemental indentures,
legal opinions, officers certificates or other documents or instruments required
for the due assumption of, and succession to, the Company’s and/or its
Subsidiaries’ outstanding debt, guarantees, securities and other similar
agreements to the extent required by the terms of such debt, guarantees,
securities or other agreements and the Company and its Subsidiaries shall
provide all assistance reasonably required by Parent in connection with
obtaining the execution of such instruments (or any consents, waivers or
replacement guarantees or other instruments requested by Parent in relation to
such assumption or succession in respect of any of the Company’s and/or its
Subsidiaries’ outstanding debt, guarantees, securities and other similar
agreements) by the other parties required to execute such instruments.

(b) The Company shall, and shall cause each of its Subsidiaries to, use its
commercially reasonable efforts to commence, as promptly as reasonably
practicable, at Parent’s expense, after the receipt of a written request from
Parent to do so, tender or exchange offers, and any related consent
solicitations with respect to, any or all of the outstanding notes, debentures
or other debt securities of the Company and/or its Subsidiaries on such terms
and conditions as specified and reasonably requested by Parent and in compliance
with all applicable terms and conditions of the applicable indenture (the “Debt
Offers”); provided that (i) Parent shall have provided the Company with the
offer to purchase, related letter of transmittal, and other related documents
(collectively, the “Offer Documents”) and (ii) the closing of the Debt Offers
shall be conditioned on the Closing. The Company shall, and shall cause its
Subsidiaries to, use respective reasonable best efforts to, and to cause their
respective representatives to, provide cooperation reasonably requested by
Parent in connection with the Debt Offers and any related consent solicitations.
Parent shall only request the Company and its Subsidiaries to conduct any Debt
Offer in compliance with the applicable rules and regulations of the SEC,
including Rule 14e-1 under the Exchange Act and the applicable indenture or
other Contract. Parent shall ensure that at the First Effective Time, the
Initial Surviving Company and the Final Surviving Entity shall have all funds
necessary to pay any consideration required to be paid in connection with the
Debt Offers on the Closing Date.

 

-68-



--------------------------------------------------------------------------------

(c) If requested by Parent in writing, the Company and its Subsidiaries shall
take any actions requested by Parent that are reasonably necessary for the
payoff, satisfaction, discharge and/or defeasance of any existing Indebtedness
of the Company or its Subsidiaries, and shall payoff, redeem or satisfy,
discharge and/or defease, as applicable, such Indebtedness in accordance with
the indenture, credit agreement, or other Contract governing such Indebtedness
(the “Debt Payoffs”), including taking any action reasonably necessary to obtain
a payoff letter in connection therewith; provided that any such action described
above shall not be required unless it can be and is conditioned on the
occurrence of the Closing, and, it being understood that at Closing, Parent or
its designee (which may be the Company) shall deposit with the appropriate
trustee, agent or other recipient, cash or cash equivalents sufficient to
actually effect such payoff, redemption, satisfaction, discharge and/or
defeasance. The Company shall, and shall cause its applicable Subsidiaries to,
use their respective reasonable best efforts to and to cause their respective
representatives to, provide cooperation reasonably requested by Parent in
connection with any Debt Payoff.

(d) In the event that the Company commences a Debt Offer, the Company covenants
and agrees that, promptly following any related consent solicitation expiration
date, assuming the requisite consents are received, each of the Company and its
Subsidiaries as is necessary shall (and shall use their reasonable best efforts
to cause the applicable trustee or agent to) execute a supplemental indenture or
amendment to the applicable indenture or other Contract governing such
Indebtedness, which shall implement the amendments described in the Offer
Documents, subject to the terms and conditions of this Agreement (including the
conditions to the Debt Offers) and the applicable indenture or other Contract;
provided, however, that in no event shall the Company, any of its Subsidiaries
or any of their respective officers, directors or other representatives, have
any obligation to authorize, adopt or execute any supplemental indenture or
other agreement that would become effective prior to the Closing. Subject to the
terms and conditions of the Debt Offer, concurrently with the Closing, Parent
shall cause the Initial Surviving Company or the Final Surviving Entity, as
applicable, to accept for payment and thereafter promptly pay for, any
Indebtedness that has been validly tendered pursuant to and in accordance with
the Debt Offers and not properly withdrawn using funds provided by Parent.

(e) Parent shall prepare all necessary and appropriate documentation in
connection with any Debt Offers or Debt Payoffs, including the Offer Documents,
as applicable, and the Company shall have a reasonable opportunity to review and
comment upon such documents. The parties hereto shall, and shall cause their
respective Subsidiaries to, reasonably cooperate with each other in the
preparation of any Offer Documents or other appropriate documents. The Company
shall, to the extent requested, keep Parent reasonably informed regarding the
status, results and timing of the Debt Offers. If, at any time prior to the
completion of the Debt Offers, the Company or any of its Subsidiaries, on the
one hand, or Parent or any of its Subsidiaries, on the other hand, discovers any
information that should be set forth in an amendment or supplement to the Offer
Documents, so that the Offer Documents shall not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of circumstances
under which they are made, not misleading, such party that discovers such
information shall use commercially reasonable efforts to promptly notify the
other party, and an appropriate

 

-69-



--------------------------------------------------------------------------------

amendment or supplement prepared by Parent describing such information shall be
disseminated by or on behalf of the Company or its Subsidiaries to the holders
of the applicable Indebtedness of the Company. Notwithstanding anything to the
contrary in this Section 6.15(e), the Company shall, and shall cause its
Subsidiaries to, comply with the requirements of Rule 14e-1 under the Exchange
Act and any other Law to the extent applicable in connection with the Debt
Offers or Debt Payoffs and such compliance will not be deemed a breach hereof.

(f) In connection with any Debt Offer and any Debt Payoff, Parent may select one
or more dealer managers, information agents, depositaries and other agents, in
each case as shall be reasonably acceptable to the Company, to provide
assistance in connection therewith and the Company shall, and shall cause its
Subsidiaries to, enter into customary agreements with such parties so selected;
provided that neither the Company nor any of its Subsidiaries shall be required
to indemnify, defend or hold harmless, or pay the fees or reimburse the costs
and expenses of, any such party, which indemnification, fee and reimbursement
obligations shall be borne by Parent pursuant to separate agreements with such
parties to which neither the Company nor any of its Subsidiaries shall be a
party or have any obligations under.

(g) From and after the date of this Agreement, and through the earlier of the
Closing and the date on which this Agreement is terminated in accordance with
Article VIII, the Company shall, and the Company shall cause each of its
Subsidiaries and use reasonable best efforts to cause its and their
representatives (including their auditors) to, use its respective reasonable
best efforts to provide all customary cooperation (including providing
reasonably available financial and other information regarding the Company and
its Subsidiaries for use in marketing and offering documents and to enable
Parent to prepare pro forma financial statements) as reasonably requested by
Parent to assist Parent in the arrangement of any bank debt financing or any
capital markets debt financing for the purposes of financing the payment of the
Cash Consideration, any repayment or refinancing of debt contemplated by this
Agreement or required in connection with the Mergers and the other transactions
contemplated by this Agreement and any other amounts required to be paid in
connection with the consummation of the Mergers (collectively, the “Debt
Financing”); provided, however, that no obligation of the Company or any of its
Subsidiaries under such Debt Financing shall be effective prior to the Closing.
Without limiting the foregoing, the Company will, and will encourage CME to, as
reasonably requested by Parent, (i) cooperate with Parent to communicate with
CME’s lenders with respect to the impact of the Mergers on, and use its
reasonable best efforts in order to assist in ensuring that the Mergers do not
result in a default or event of default on the part of CME, the Company or any
of their Subsidiaries under the terms of, CME’s indebtedness to the extent
guaranteed by the Company and/or any of its Subsidiaries, and (ii) cooperate
with Parent in the arrangement of any Debt Financing or other third party or
intercompany financing for the purposes of replacing CME’s indebtedness.

(h) Parent shall indemnify and hold harmless the Company and each of its
Subsidiaries and their respective Representatives from and against any and all
liabilities, losses, damages, claims, costs, expenses (including reasonable
attorney’s fees) interest, awards, judgments and penalties suffered or incurred
in connection with any and all of the matters contemplated by this Section 6.15
(other than arising from fraud or intentional misrepresentation

 

-70-



--------------------------------------------------------------------------------

on the part of the Company or its Subsidiaries), whether or not the Mergers are
consummated or this Agreement is terminated. Parent shall, promptly upon request
by the Company, reimburse the Company for all reasonable out-of-pocket costs
(including reasonable attorneys’ fees) incurred by the Company or its
Subsidiaries in connection with this Section 6.15, whether or not the Mergers
are consummated or this Agreement is terminated.

(i) The Company agrees that, from and after January 1, 2017 and prior to the
Effective Time, the Company and each of its Subsidiaries shall not file any
registration statement (other than on Form S-8 and other than prospectus
supplements to existing registration statements) or consummate any unregistered
offering of securities that by the terms of such offering requires subsequent
registration under the Securities Act; provided that, a reasonable amount of
time prior to the offering of any securities (other than on Form S-8) expected
to be issued in a registered transaction or which require registration, the
Company will consult with Parent and consider in good faith the suggestions of
Parent that are designed to permit such offering to be completed without
registration under the Securities Act.

(j) Parent and Merger Subs acknowledge and agree that the provisions of this
Section 6.15 shall not create any independent conditions to Closing.

6.16 Approval by Sole Stockholder of Corporate Sub and sole Member of Merger
LLC. Immediately following the execution and delivery of this Agreement by the
parties hereto, Parent, as sole stockholder of Corporate Sub, shall adopt this
Agreement and approve the Merger, in accordance with Delaware Law, by written
consent. Immediately following the formation of Merger LLC in accordance with
Section 6.19, Parent, as sole member of Merger LLC, shall approve and adopt this
Agreement and approve the Subsequent Merger, in accordance with Delaware Law, by
written consent.

6.17 Dividends. The Company shall coordinate with Parent the declaration,
setting of record dates and payment dates of dividends on Shares in respect of
any calendar quarter so that holders of Shares do not receive dividends on both
Shares and Parent Common Stock received in the Initial Merger in respect of the
same calendar quarter or fail to receive a dividend on either Shares or Parent
Common Stock received in the Initial Merger in respect of the same calendar
quarter.

6.18 Voting of Shares. Parent shall vote, or cause to be voted, any Shares owned
by it or any of its Subsidiaries (other than, for the avoidance of doubt, any
such shares held by any employee benefit plan of Parent or any of its
Subsidiaries or any trustee or other fiduciary in such capacity under any
employee benefit plan) in favor of adoption of this Agreement at the Company
Stockholders Meeting.

6.19 Formation of Merger LLC; Accession. As promptly as reasonably practicable
after the date hereof, and in any event within five business days after the date
hereof, Parent shall form and organize Merger LLC as a Delaware limited
liability company, and from and after its formation and at the Effective Time,
Parent will be the sole member of Merger LLC. Promptly after forming Merger LLC,
(x) Parent, as the sole member of Merger LLC, shall approve this Agreement and
(y) Parent shall cause Merger LLC to accede to this Agreement by

 

-71-



--------------------------------------------------------------------------------

executing a signature page to this Agreement or a separate joinder instrument
acceptable to all parties, after which time Merger LLC shall be a party hereto
for all purposes set forth herein. Notwithstanding any provision herein to the
contrary, the obligations of Merger LLC to perform its respective covenants
hereunder, and the first date on which the accuracy of Merger LLC’s
representations hereunder and warranties shall speak, shall commence only at the
time of its formation. From and after the date of its formation and prior to the
Effective Time, Merger LLC shall not engage in any activities other than in
connection with or as contemplated by this Agreement or have any assets,
liabilities or obligations of any nature other than those incident to its
formation and pursuant to this Agreement and the Mergers and the other
transactions contemplated by this Agreement.

6.20 Alternative Structure.

(a) The Company shall use reasonable best efforts to cause any agreement,
instrument or indenture with respect to indebtedness for borrowed money to which
the Company or any of its Subsidiaries is a party to be amended prior to the
date that is not later than the fifth business day prior to the date the Form
S-4 Registration Statement is declared effective, if Parent reasonably
determines that such amendment is necessary so that the Subsequent Merger will
not have any of the effects described in Section 5.1(d)(ii) (mutatis mutandi)
(without giving effect to (i) the Company Material Adverse Effect exception at
the end of Section 5.1(d)(ii) and (ii) any cure period or notice requirement)
with respect to such agreement, instrument or indenture (an “Indenture Impact”);
provided that without Parent’s prior written consent the Company shall not make
any non-de minimis consent payments to any third party in connection with the
foregoing or agree to amend any of the terms of such agreement, instrument or
indenture except to amend the provision giving rise to the Indenture Impact.

(b) In the event that either (i) the Mergers would reasonably be likely to fail
to qualify for the Intended Tax Treatment or (ii) the Subsequent Merger would
have an Indenture Impact, the parties agree (x) to cooperate in good faith to
explore alternative structures that would permit the transactions contemplated
hereby to qualify as a reorganization within the meaning of Section 368(a) of
the Code and (y) if each party to this Agreement in the exercise of its
reasonable business discretion agrees to pursue such an alternative structure,
the parties shall enter into an appropriate amendment to this Agreement to
reflect such alternative structure and provide for such other changes
necessitated thereby; provided, however, that failure of the parties to agree to
an alternative structure shall not cause any condition to Closing set forth
herein not to be satisfied or otherwise cause any breach of this Agreement; and
provided, further, that any actions taken pursuant to this Section 6.20(b) (A)
shall not (I) without the consent of the Company and Parent, alter or change the
amount, nature or mix of the Merger Consideration or (II) impose any economic or
other costs on Parent or the Company that are more than immaterial and (B) shall
be capable of consummation without delay in relation to the structure
contemplated herein. Notwithstanding anything in this Agreement to the contrary,
in no event shall Parent be required to cause the Subsequent Merger to occur or
to effect any alternative structure if the foregoing would result in an
Indenture Impact.

(c) In the event the Mergers would reasonably be likely to fail to qualify for
the Intended Tax Treatment, the parties may agree (in each party’s reasonable
business discretion) not to consummate the Subsequent Merger. For the avoidance
of doubt, neither the identification nor the implementation of an alternative
structure under Section 6.20(b) above shall be a condition to Closing.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

7.1 Conditions to Each Party’s Obligation to Effect the Initial Merger. The
respective obligation of each party to effect the Mergers is subject to the
satisfaction or waiver at or prior to the Closing of each of the following
conditions:

(a) Stockholder Consent. This Agreement shall have been duly adopted by holders
of Shares constituting the Company Requisite Vote.

(b) NYSE Listing. The shares of Parent Common Stock issuable to the Company
stockholders pursuant to the Initial Merger shall have been authorized for
listing on the NYSE upon official notice of issuance.

(c) Governmental Consents. (i) The waiting period applicable to the consummation
of the Mergers under the HSR Act shall have expired or been earlier terminated,
(ii) if required in connection with the consummation of the Mergers and the
issuance of shares of Parent Common Stock pursuant to the Initial Merger, all
Governmental Consents of the FCC to transfer control of, or assign, licenses and
authorizations pursuant to the Communications Act shall have been obtained and
(iii) the Governmental Consents applicable to the consummation of the Mergers
set forth on Section 7.1(c)(iii) of the Company Disclosure Letter shall have
been obtained (or the applicable waiting period shall have expired or been
earlier terminated) (clauses (i)-(iii) collectively, the “Required Governmental
Consents”). For purposes of this Agreement, the term “Governmental Consents”
shall mean all consents, approvals, permits, expirations of waiting periods and
authorizations required to be obtained prior to the First Effective Time by the
Company or Parent or any of their respective Subsidiaries from, any Governmental
Entity in connection with the execution and delivery of this Agreement and the
consummation of the Mergers and the issuance of shares of Parent Common Stock
pursuant to the Initial Merger.

(d) Law; Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any Law or Order (whether
temporary, preliminary or permanent) that is in effect and restrains, enjoins or
otherwise prohibits consummation of the Mergers.

(e) S-4. The S-4 Registration Statement shall have become effective under the
Securities Act. No stop order suspending the effectiveness of the S-4
Registration Statement shall have been issued, and no proceedings for that
purpose shall have been initiated or be threatened, by the SEC.

 

-73-



--------------------------------------------------------------------------------

7.2 Conditions to Obligations of Parent and Merger Subs. The obligations of
Parent and Merger Subs to effect the Mergers are also subject to the
satisfaction or waiver by Parent at or prior to the Closing of the following
conditions:

(a) Representations and Warranties. (i) The representations and warranties of
the Company set forth in the first six sentences of Section 5.1(b)(i), the first
sentence of Section 5.1(b)(ii) and the fourth sentence of Section 5.1(b)(ii)
(Capital Structure) (in the case of the fourth sentence, only as it relates to
the Company) shall be true and correct, subject only to de minimis inaccuracies
(A) on the date of this Agreement and (B) at the Closing (in each case except to
the extent that any such representation and warranty speaks as of a particular
date, in which case such representation and warranty shall be true and correct
as of such earlier date), (ii) the representations and warranties of the Company
set forth in (x) the first sentence of Section 5.1(f) (Absence of Certain
Changes) shall be true and correct in all respects and (y) Section 5.1(c)
(Corporate Authority and Approval; Financial Advisor Opinions) and
Section 5.1(l) (Takeover Statutes) shall be true and correct in all material
respects (in the case of this clause (y), without regard to any materiality
qualifiers specified therein), in each case, (A) on the date of this Agreement
and (B) at the Closing (in each case except to the extent that such
representation and warranty speaks as of a particular date, in which case such
representation and warranty shall be true and correct as of such earlier date);
and (iii) the other representations and warranties of the Company set forth in
Section 5.1 shall be true and correct (A) on the date of this Agreement and (B)
at the Closing (in each case except to the extent that any such representation
and warranty speaks as of a particular date, in which case such representation
and warranty shall be true and correct as of such earlier date); provided that
notwithstanding anything herein to the contrary, the condition set forth in this
Section 7.2(a)(iii) shall be deemed to have been satisfied even if any
representations and warranties of the Company are not so true and correct unless
the failure of such representations and warranties of the Company to be so true
and correct (read for purposes of this Section 7.2(a)(iii) without any
materiality, Company Material Adverse Effect or similar qualification),
individually or in the aggregate, has had or would reasonably be likely to have
a Company Material Adverse Effect; and (iv) Parent shall have received at the
Closing a certificate signed on behalf of the Company by the Chief Executive
Officer or Chief Financial Officer of the Company to the effect that the
condition set forth in this Section 7.2(a) has been satisfied.

(b) Performance of Obligations of the Company. The Company shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing, and Parent shall have received a
certificate signed on behalf of the Company by an executive officer of the
Company to such effect.

(c) Government Approvals. None of the Required Governmental Consents or any
other Governmental Consents required under applicable Law in connection with the
consummation of the Mergers shall have imposed any Regulatory Actions that,
individually or in the aggregate, would be reasonably likely to have a
Regulatory Material Adverse Effect.

 

-74-



--------------------------------------------------------------------------------

7.3 Conditions to Obligation of the Company. The obligation of the Company to
effect the Initial Merger is also subject to the satisfaction or waiver by the
Company at or prior to the Closing of the following conditions:

(a) Representations and Warranties. (i) The representations and warranties of
Parent set forth in Section 5.2(b)(i) (Capital Structure) shall be true and
correct in all material respects (A) on the date of this Agreement and (B) at
the Closing (in each case except to the extent that any such representation and
warranty speaks as of a particular date, in which case such representation and
warranty shall be true and correct as of such earlier date); (ii) the
representations and warranties of Parent set forth in (x) the first sentence of
Section 5.2(f) (Absence of Certain Changes) shall be true and correct in all
respects and (y) Section 5.2(c) (Corporate Authority; Approval) shall be true
and correct in all material respects (in the case of this clause (y), without
regard to any materiality qualifiers specified therein), in each case, (A) on
the date of this Agreement and (B) at the Closing (in each case except to the
extent that any such representation and warranty speaks as of a particular date,
in which case such representation and warranty shall be true and correct as of
such earlier date); and (iii) the other representations and warranties of Parent
and Merger Subs set forth in Section 5.2 shall be true and correct in all
respects (A) on the date of this Agreement and (B) at the Closing (in each case
except to the extent that any such representation and warranty speaks as of a
particular date, in which case such representation and warranty shall be true
and correct as of such earlier date); provided that notwithstanding anything
herein to the contrary, the condition set forth in this Section 7.3(a)(iii)
shall be deemed to have been satisfied even if any representations and
warranties of Parent and Merger Subs are not so true and correct unless the
failure of such representations and warranties of Parent and Merger Subs to be
so true and correct (read for purposes of this Section 7.3(a)(iii) without any
materiality, Parent Material Adverse Effect or similar qualification),
individually or in the aggregate, has had or would reasonably be likely to have
a Parent Material Adverse Effect; and (iv) the Company shall have received at
the Closing a certificate signed on behalf of Parent and Merger Subs by
executive officers of Parent and Merger Subs to the effect that the condition
set forth in this Section 7.3(a) has been satisfied.

(b) Performance of Obligations of Parent and Merger Subs. Each of Parent and
Merger Subs shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing,
and the Company shall have received a certificate signed on behalf of Parent and
Merger Subs by executive officers of Parent and Merger Subs to such effect.

ARTICLE VIII

TERMINATION

8.1 Termination by Mutual Consent. This Agreement may be terminated and the
Mergers may be abandoned at any time prior to the First Effective Time, whether
before or after the adoption of this Agreement by the stockholders of the
Company referred to in Section 7.1(a), by mutual written consent of the Company
and Parent, by action of their respective Boards of Directors.

 

-75-



--------------------------------------------------------------------------------

8.2 Termination by Either Parent or the Company. This Agreement may be
terminated and the Mergers may be abandoned at any time prior to the First
Effective Time by action of the Board of Directors of either Parent or the
Company if (a) the Initial Merger shall not have been consummated by October 22,
2017 (as it may be extended below, the “Termination Date”), whether such date is
before or after the date of adoption of this Agreement by the stockholders of
the Company referred to in Section 7.1(a); provided that if on such date any of
the Required Governmental Consents shall not have been obtained, the Termination
Date may be extended one or more times by the Company or Parent from time to
time by written notice to the other party up to a date (or dates) on or before
April 22, 2018, (b) the adoption of this Agreement by the stockholders of the
Company referred to in Section 7.1(a) shall not have occurred at a meeting duly
convened therefor or at any adjournment or postponement thereof at which a vote
upon the adoption of this Agreement was taken, or (c) any Law or Order
permanently restraining, enjoining or otherwise prohibiting consummation of the
Mergers shall become final and non-appealable, whether before or after the
adoption of this Agreement by the stockholders of the Company referred to in
Section 7.1(a); provided that the right to terminate this Agreement pursuant to
this Section 8.2 shall not be available to any party that has breached in any
material respect its obligations under this Agreement in any manner that shall
have proximately contributed to the failure of the Initial Merger to be
consummated.

8.3 Termination by the Company. This Agreement may be terminated and the Mergers
may be abandoned (a) at any time prior to the First Effective Time, whether
before or after the adoption of this Agreement by the stockholders of the
Company referred to in Section 7.1(a), by action of the Board of Directors of
the Company if there has been a breach of any representation, warranty, covenant
or agreement made by Parent or Merger Subs in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Sections 7.3(a) or 7.3(b) would not be satisfied and such
breach or failure to be true is not curable or, if curable, is not cured by the
30th day following notice to Parent from the Company of such breach or failure;
provided that the Company shall not have the right to terminate this Agreement
pursuant to this Section 8.3(a) if the Company is then in material breach of any
of its representations, warranties, covenants or agreements under this Agreement
or (b) at any time prior to the Company Requisite Vote being obtained, (i) if
the Board of Directors of the Company authorizes the Company, to the extent
permitted by and subject to complying with the terms of Section 6.2, to enter
into an Alternative Acquisition Agreement with respect to a Superior Proposal
that did not result from a material breach of this Agreement, (ii) concurrently
with the termination of this Agreement, the Company, subject to complying with
the terms of Section 6.2, enters into an Alternative Acquisition Agreement
providing for a Superior Proposal that did not result from a material breach of
this Agreement and (iii) prior to or concurrently with such termination, the
Company pays to Parent in immediately available funds any fees required to be
paid pursuant to Section 8.5(b).

8.4 Termination by Parent. This Agreement may be terminated and the Mergers may
be abandoned at any time prior to the First Effective Time by action of the
Board of Directors of Parent if (a) the Board of Directors of the Company shall
have made a Change in Recommendation or (b) there has been a breach of any
representation, warranty, covenant or agreement made by the Company in this
Agreement, or any such representation and warranty

 

-76-



--------------------------------------------------------------------------------

shall have become untrue after the date of this Agreement, such that Sections
7.2(a) or 7.2(b) would not be satisfied and such breach or failure to be true is
not curable or, if curable, is not cured by the 30th day following notice to the
Company from Parent of such breach or failure; provided that Parent shall not
have the right to terminate this Agreement pursuant to this Section 8.4(b) if
Parent is then in material breach of any of its representations, warranties,
covenants or agreements under this Agreement.

8.5 Effect of Termination and Abandonment. (a) In the event of termination of
this Agreement and the abandonment of the Mergers pursuant to this Article VIII,
this Agreement (other than as set forth in this Section 8.5 and in Section 9.1)
shall become void and of no effect with no liability on the part of any party
hereto (or of any of its respective Representatives); provided that no such
termination shall relieve any party hereto (1) from any liability for damages to
any other party resulting from fraud or any prior breach by such party in any
material respect of its covenants or agreements set forth in this Agreement that
shall have proximately contributed to the failure of the Mergers to be
consummated, and the aggrieved party shall be entitled to all rights and
remedies available at law or in equity or (2) from any obligation to pay, if
applicable, the Company Termination Fee pursuant to Section 8.5(b) or the Parent
Reimbursement Amount pursuant to Section 8.5(c).

(b) If this Agreement is terminated (i) by Parent pursuant to Section 8.4(a)
(Change in Recommendation) or (ii) by the Company pursuant to either (x) Section
8.2(b) (Stockholder Vote) at a time when Parent had the right to terminate
pursuant to Section 8.4(a) (Change in Recommendation) or (y) Section 8.3(b)
(Termination for Superior Proposal), then the Company shall, within two business
days after such termination in the case of clause (i) or concurrently with such
termination in the case of clause (ii), pay Parent a fee equal to $1,725,000,000
(the “Company Termination Fee”). In addition, if (i) this Agreement is
terminated (A) by Parent or the Company pursuant to Section 8.2(a) (Termination
Date) or 8.2(b) (Stockholder Vote) or (B) by Parent pursuant to Section 8.4(b)
(Company Breach), (ii) prior to such termination referred to in clause (i) of
this sentence, but after the date of this Agreement, a bona fide Acquisition
Proposal shall have been publicly made to the Company or any of its Subsidiaries
or shall have been made directly to the Company’s stockholders generally or any
Person shall have publicly announced an intention (whether or not conditional)
to make a bona fide Acquisition Proposal with respect to the Company (a “Company
Acquisition Proposal”) or, in the case of termination by Parent pursuant to
Section 8.4(b) (Company Breach), a Company Acquisition Proposal shall have been
made publicly or privately to the Company, (iii) in the case of a termination
pursuant to Section 8.2(a) (Termination Date), the conditions set forth in
Sections 7.1(c) (Governmental Consents), 7.1(d) (Law; Order) and 7.2(c)
(Government Approvals) shall have been satisfied, and (iv) within 12 months
after the date of a termination in either of the cases referred to in clauses
(i)(A) and (i)(B) of this sentence of Section 8.5(b), the Company consummates a
Company Acquisition Proposal or enters into an agreement contemplating a Company
Acquisition Proposal, then the Company shall pay the Company Termination Fee
concurrently with the earlier of such entry or consummation; provided that
solely for purposes of the second sentence of this Section 8.5(b), the term
“Acquisition Proposal” shall have the meaning assigned to such term in Section
6.2(d), except that the references to “15% or more” shall be deemed to be
references to “50% or more”. In no event shall the Company be required to pay
the Company Termination Fee on more than one occasion.

 

-77-



--------------------------------------------------------------------------------

(c) If this Agreement is terminated by the Company or Parent (i) pursuant to
Section 8.2(c) (Law; Final and Non-Appealable Order) as the result of any
applicable Antitrust Law, Communications Law, Utilities Law or Foreign
Regulatory Law or an Order imposed by a Governmental Entity with jurisdiction
over enforcement of any applicable Antitrust Laws, Communications Laws,
Utilities Laws or Foreign Regulatory Laws (each, a “Governmental Regulatory
Entity”) with respect to an Antitrust Law, Communications Law, Utilities Law or
Foreign Regulatory Law or (ii) pursuant to Section 8.2(a) (Termination Date)
and, at the time of such termination, one or more of the conditions set forth in
Section 7.1(c) or Section 7.1(d) (as the result of any applicable Antitrust Law,
Communications Law, Utilities Law or Foreign Regulatory Law or an Order imposed
by a Governmental Regulatory Entity with respect to an Antitrust Law,
Communications Law, Utilities Law or Foreign Regulatory Law) or Section 7.2(c)
was not satisfied and, in the case of each of (i) or (ii), at the time of such
termination (A) all of the other conditions set forth in Section 7.1 and Section
7.2 have been satisfied or waived (except for those conditions that by their
nature are to be satisfied at the Closing, provided that such conditions were
then capable of being satisfied if the Closing had taken place) and (B) the
Company is not in breach in any material respect of its obligations under this
Agreement in any manner that shall have proximately contributed to the
imposition of the Order referred to in clause (i) or the failure of the
conditions referred to in clause (ii) above, as applicable, then Parent shall,
within two business days after such termination, pay the Company in respect of
its time and expenses an amount equal to $500,000,000 (the “Parent Reimbursement
Amount”). In no event shall Parent be required to pay the Parent Reimbursement
Amount on more than one occasion.

(d) Each party acknowledges that the agreements contained in this Section 8.5
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, no party would have entered into this Agreement;
accordingly, (i) if the Company fails to pay promptly the amount due pursuant to
Section 8.5(b) or (ii) if Parent fails to pay promptly the amount due pursuant
to Section 8.5(c) (any such amount due, a “Payment”), and, in order to obtain
such Payment, the party entitled to receive such Payment (the “Recipient”)
commences a suit which results in a judgment against the party obligated to make
such Payment (the “Payor”) for the applicable Payment, or any portion thereof,
the Payor shall pay to the Recipient its costs and expenses (including
attorneys’ fees) in connection with such suit, together with interest on the
amount of the Payment at the prime rate of Citibank N.A. in effect on the date
such Payment was required to be paid from such date through the date of full
payment thereof.

(e) In the event that a Payment is paid pursuant to Section 8.5(b) or Section
8.5(c), the Recipient shall have the right, exercisable by written notice to the
Payor within five business days after receipt of such Payment, to refund such
Payment to the Payor, and in the event that the Payor actually receives a full
refund of the entire Payment within five business days after the delivery of
such notice (the “Refund”), the Company, Parent and Merger Subs shall be
entitled to all remedies available as contemplated by clause (1) of the proviso
of Section 8.5(a).

 

-78-



--------------------------------------------------------------------------------

If, after receiving the Payment, the Recipient fails to exercise its right to
refund the Payment in accordance with the time periods provided for in this
Section 8.5(e), the Recipient shall be deemed to have irrevocably waived such
rights and Payor (and, if Parent is the Payor, Merger Subs) and its
Representatives shall have no further liability to the Recipient under this
Agreement except as set forth in Section 9.1, and except for fraud.

(f) If a Payment is required to be paid pursuant to this Section 8.5 and the
Recipient complies with the Refund provisions of Section 8.5(e) or the Payment
is not made, in each case such that the last sentence of Section 8.5(e) is not
applicable, then the Recipient shall be entitled to all remedies available under
Section 8.5(a) of this Agreement. If a Payment is required to be and is paid
pursuant to this Section 8.5 and the Recipient does not comply with the Refund
provisions of Section 8.5(e) such that the last sentence of Section 8.5(e) is
applicable, then such Payment (together with any additional amounts pursuant to
Section 8.5(d)) shall, except for fraud, be the sole and exclusive remedies of
the Recipient and its respective Subsidiaries and any of the Recipient’s or its
Subsidiaries’ respective former, current, or future general or limited partners,
stockholders, directors, officers, managers, members, Affiliates, agents and
other Representatives against the Payor or any of its Subsidiaries and any of
their respective former, current, or future general or limited partners,
stockholders, directors, officers, managers, members, Affiliates, agents or
other Representatives for any loss suffered as a result of any breach of any
covenant or agreement in this Agreement or the failure of the Mergers or the
other transactions contemplated by this Agreement to be consummated.

(g) Notwithstanding anything to the contrary in this Agreement, none of the
Financing Sources shall have any liability to the Company or any Person that is
an Affiliate of the Company relating to or arising out of this Agreement, the
Debt Financing or otherwise, whether at law, or equity, in contract, in tort or
otherwise, and neither the Company nor any Person that is an Affiliate of the
Company shall have any rights or claims against any Financing Sources hereunder
or thereunder. As used in this Agreement, the term “Financing Sources” means any
agent, arranger, lender or other entity that has committed to provide or
arrange, or has entered into definitive agreements related to, the Debt
Financing, or any of such Person’s Affiliates or its or their respective
officers, directors, employees, partners, trustees, shareholders, controlling
persons, agents, representatives, successors or assigns.

ARTICLE IX

MISCELLANEOUS AND GENERAL

9.1 Survival. This Article IX and the agreements of the Company, Parent and
Merger Subs contained in Article IV and Section 6.11 (Indemnification;
Directors’ and Officers’ Insurance) shall survive the consummation of the
Mergers. This Article IX (other than Section 9.2 (Modification or Amendment),
Section 9.3 (Waiver) and Section 9.12 (Assignment)) and the agreements of the
Company, Parent and Merger Subs contained in Section 6.6(b) (Access,
Consultation), Section 6.10 (Expenses), Section 6.15(h) (Financing
Indemnification), Section 8.5 (Effect of Termination and Abandonment) and the
Confidentiality Agreement and the Clean Team Agreement (each as defined in
Section 9.7) shall survive the termination of this

 

-79-



--------------------------------------------------------------------------------

Agreement. All other representations, warranties, covenants and agreements in
this Agreement and in any certificate or other writing delivered pursuant hereto
shall not survive the consummation of the Mergers or the termination of this
Agreement. This Section 9.1 shall not limit any covenant or agreement of the
parties which by its terms contemplates performance after the First Effective
Time.

9.2 Modification or Amendment. Subject to the provisions of applicable Law
(including Section 251(d) of the DGCL), at any time prior to the Effective Time,
this Agreement (including any Schedule hereto) may be amended, modified or
supplemented in writing by the parties hereto, by action of the boards of
directors of the respective parties. Notwithstanding the foregoing, no
amendments or modifications to the provisions which the Financing Sources are
expressly made third-party beneficiaries pursuant to Section 9.8 shall be
permitted in a manner adverse to any Financing Source without the prior written
consent of such Financing Source.

9.3 Waiver. (a) Any provision of this Agreement may be waived prior to the First
Effective Time if, and only if, such waiver is in writing and signed by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise herein provided, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

9.4 Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF)), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement, and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto.

9.5 Governing Law and Venue; Waiver of Jury Trial. (a) THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. Each of the parties hereby
irrevocably submits exclusively to the jurisdiction of the courts of the State
of Delaware and the federal courts of the United States of America located in
the State of Delaware, and hereby waives, and agrees not to assert, as a defense
in any action, suit or proceeding for the interpretation or enforcement hereof,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement may not be enforced in or by such
courts, and each of the parties hereto irrevocably agrees that all claims
relating to such action, suit or proceeding shall be heard and determined in
such a state or federal court. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of such dispute and agree that mailing

 

-80-



--------------------------------------------------------------------------------

of process or other papers in connection with any such action or proceeding in
the manner provided in Section 9.6 or in such other manner as may be permitted
by Law, shall be valid and sufficient service thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE COMPANY (ON BEHALF ITSELF AND ITS SUBSIDIARIES) AND EACH OF
THE OTHER PARTIES HERETO WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION RELATED TO ANY DEBT FINANCING OBTAINED BY PARENT OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH THE MERGERS OR THE PERFORMANCE THEREOF OR THE
TRANSACTIONS CONTEMPLATED THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.5.

9.6 Notices. Notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given, (a) on the
date sent by facsimile (with confirmation of transmission) or e-mail of a PDF
document if sent during normal business hours of the recipient, and on the next
business day if sent after normal business hours of the recipient, (b) when
delivered, if delivered personally to the intended recipient, and (c) one
business day later, if sent by overnight delivery via a national courier service
(providing proof of delivery), and in each case, addressed to a party at the
following address for such party:

 

  if to Parent or Merger Subs      AT&T Inc.      One AT&T Plaza      208 South
Akand Street, Suite 3202      Dallas, Texas 75202      Attention:    David R.
McAtee II      Fax:   

[Redacted]

     Email:    [Redacted]

 

-81-



--------------------------------------------------------------------------------

  with copies to (which shall not constitute notice):      Sullivan & Cromwell
LLP      125 Broad Street      New York, New York 10004      Attention:   
Joseph B. Frumkin      Fax:    (212) 558-3588      Email:   
frumkinj@sullcrom.com      Sullivan & Cromwell LLP      1888 Century Park East,
Suite 2100      Los Angeles, California 90067      Attention:    Eric M.
Krautheimer      Fax:    (212) 558-3588      Email:    krautheimere@sullcrom.com
  if to the Company      Time Warner Inc.      One Time Warner Center      New
York, New York 10019      Attention:    General Counsel      Fax:    [Redacted]
     Email:   

[Redacted]

  with copies to (which shall not constitute notice):      Cravath, Swaine &
Moore LLP      Worldwide Plaza      825 Eighth Avenue      New York, NY 10019  
   Attention:    Faiza J. Saeed, Esq.         Eric L. Schiele, Esq.      Fax:   
(212) 474-3700      Email:    fsaeed@cravath.com         eschiele@cravath.com

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

9.7 Entire Agreement. This Agreement (including any exhibits hereto, the Company
Disclosure Letter and the Parent Disclosure Letter) and the Confidentiality
Agreement, dated August 29, 2016, between the Company and Parent (the
“Confidentiality Agreement”) and the Clean Team Confidentiality Agreement, dated
October 17, 2016, between the Company and Parent (the “Clean Team Agreement”)
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties both written and oral, among the
parties, with respect to the subject matter hereof.

 

-82-



--------------------------------------------------------------------------------

9.8 No Third Party Beneficiaries. This Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto any rights or remedies
hereunder, other than (a) as provided in Section 6.11 (Indemnification;
Directors’ and Officers’ Insurance), (b) the right of the Company’s stockholders
to receive the Merger Consideration after the Closing, (c) the right of the
holders of awards under the Company Stock Plans to receive such consideration as
provided for in Section 4.5 after the Closing and (d) Sections 8.5(g), 9.2 and
9.5 which, to the extent applicable to the Financing Sources, are intended to
benefit, and be enforceable by, the Financing Sources.

9.9 Obligations of Parent and of the Company. Whenever this Agreement requires a
Subsidiary of Parent to take any action, such requirement shall be deemed to
include an undertaking on the part of Parent to cause such Subsidiary to take
such action. Whenever this Agreement requires a Subsidiary of the Company to
take any action, such requirement shall be deemed to include an undertaking on
the part of the Company to cause such Subsidiary to take such action and, after
the Effective Time, on the part of the Initial Surviving Company or the Final
Surviving Company to cause such Subsidiary to take such action.

9.10 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision negotiated in
good faith by the parties hereto shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not,
subject to clause (a) above, be affected by such invalidity or unenforceability,
except as a result of such substitution, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

9.11 Interpretation. (a) The table of contents and the Article, Section and
paragraph headings or captions herein are for convenience of reference only, do
not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section or Exhibit, such reference shall be to a Section
of or Exhibit to this Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “or” when used in this Agreement is not exclusive. The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if”. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The

 

-83-



--------------------------------------------------------------------------------

definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

9.12 Assignment. This Agreement shall not be assignable by operation of law or
otherwise; provided that Parent may designate, prior to the First Effective
Time, by written notice to the Company, another Subsidiary all of the common
equity of and voting interest in which are owned directly or indirectly by
Parent to be a party to the Initial Merger in lieu of Corporate Sub, in which
event all references herein to Corporate Sub shall be deemed references to such
other Subsidiary (except with respect to representations and warranties made
herein with respect to Corporate Sub as of the date of this Agreement) and all
representations and warranties made herein with respect to Corporate Sub (other
than the representations and warranties set forth in Section 5.2(b)(ii)) as of
the date of this Agreement shall also be made with respect to such other
Subsidiary as of the date of such designation; provided that such assignment
shall not relieve Parent of its obligations hereunder or otherwise enlarge,
alter or change any obligation of any other party hereto or due to Parent or
such other Subsidiary; provided further that (unless each party agrees in its
reasonable business discretion that the Mergers would reasonably be expected to
fail to qualify for the Intended Tax Treatment without regard to such
assignment) such assignment shall not prevent or impede the Initial Merger,
together with the Subsequent Merger, from qualifying for the Intended Tax
Treatment. Any assignment in contravention of the preceding sentence shall be
null and void.

9.13 Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the performance of the terms and provisions hereof in accordance with Section
9.5 of this Agreement, without proof of actual damages (and each party hereby
waives any requirement for the security or posting of any bond in connection
with such remedy), this being in addition to any other remedy to which they are
entitled at law or in equity. The parties further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to applicable
Law or inequitable for any reason, and not to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach or that the Company
or Parent otherwise have an adequate remedy at law.

[signature page follows]

 

-84-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

TIME WARNER INC. By:  

/s/ Jeffrey L. Bewkes

  Name:   Jeffrey L. Bewkes   Title:   Chief Executive Officer AT&T INC. By:  

/s/ Randall Stephenson

  Name:   Randall Stephenson   Title:   Chairman and Chief Executive Officer
WEST MERGER SUB, INC. By:  

/s/ Daniel J. Fete

  Name:   Daniel J. Fete   Title:   President

[Signature Page to Agreement and Plan of Merger]